Exhibit 10.3

 

Execution Version

 

$1,500,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 30, 2015

among

CRESTWOOD MIDSTREAM PARTNERS LP,

as Borrower,

 

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent,

CITIBANK, N.A.,

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents,

and

BARCLAYS BANK PLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

RBC CAPITAL MARKETS(1)

and

SUNTRUST BANK,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and
as Joint Bookrunners

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a marketing name for the investment banking
activities of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

 

PAGE

 

 

 

 

ARTICLE I

DEFINITIONS

 

Section 1.01

 

Defined Terms

1

Section 1.02

 

Terms Generally

41

Section 1.03

 

Effectuation of Transfers

42

 

 

 

 

ARTICLE II

THE CREDITS

 

 

 

 

Section 2.01

 

Commitments

42

Section 2.02

 

Loans and Borrowings

42

Section 2.03

 

Requests for Borrowings

43

Section 2.04

 

Swingline Loans

44

Section 2.05

 

Revolving Letters of Credit

45

Section 2.06

 

Funding of Borrowings

49

Section 2.07

 

Interest Elections

50

Section 2.08

 

Termination and Reduction of Commitments

51

Section 2.09

 

Repayment of Loans; Evidence of Debt

51

Section 2.10

 

Repayment of Loans

52

Section 2.11

 

Prepayment of Loans

53

Section 2.12

 

Fees

54

Section 2.13

 

Interest

55

Section 2.14

 

Alternate Rate of Interest

55

Section 2.15

 

Increased Costs

56

Section 2.16

 

Break Funding Payments

57

Section 2.17

 

Taxes

57

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

60

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

61

Section 2.20

 

Increase in Revolving Facility Commitments; Incremental Term Loan Commitments

63

Section 2.21

 

Illegality

65

Section 2.22

 

Defaulting Lenders

65

 

i

--------------------------------------------------------------------------------


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.01

 

Organization; Powers

67

Section 3.02

 

Authorization

67

Section 3.03

 

Enforceability

67

Section 3.04

 

Governmental Approvals

68

Section 3.05

 

Financial Statements

68

Section 3.06

 

No Material Adverse Effect

69

Section 3.07

 

Properties

69

Section 3.08

 

Litigation; Compliance with Laws

69

Section 3.09

 

Federal Reserve Regulations

70

Section 3.10

 

Investment Company Act

70

Section 3.11

 

Use of Proceeds

70

Section 3.12

 

Tax Returns

70

Section 3.13

 

No Material Misstatements

70

Section 3.14

 

Employee Benefit Plans

70

Section 3.15

 

Environmental Matters

71

Section 3.16

 

Mortgages

71

Section 3.17

 

Real Property

71

Section 3.18

 

Solvency

72

Section 3.19

 

Labor Matters

73

Section 3.20

 

Insurance

73

Section 3.21

 

[Reserved]

73

Section 3.22

 

Status as Senior Debt; Perfection of Security Interests

73

 

 

 

 

ARTICLE IV

CONDITIONS TO CREDIT EVENTS

 

 

 

 

Section 4.01

 

All Credit Events

73

Section 4.02

 

First Credit Event

74

 

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

 

 

 

Section 5.01

 

Existence; Businesses and Properties

76

Section 5.02

 

Insurance

77

Section 5.03

 

Taxes; Payment of Obligations

79

Section 5.04

 

Financial Statements, Reports, Etc.

79

Section 5.05

 

Litigation and Other Notices

80

 

ii

--------------------------------------------------------------------------------


 

Section 5.06

 

Compliance with Laws

81

Section 5.07

 

Maintaining Records; Access to Properties and Inspections; Maintaining Midstream
Assets

81

Section 5.08

 

Use of Proceeds

81

Section 5.09

 

Compliance with Environmental Laws

81

Section 5.10

 

Further Assurances

82

Section 5.11

 

Fiscal Year

83

Section 5.12

 

Risk Management Policy

83

Section 5.13

 

Unrestricted Subsidiaries

83

Section 5.14

 

Post-Closing Undertakings

84

 

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

 

 

 

 

Section 6.01

 

Indebtedness

84

Section 6.02

 

Liens

86

Section 6.03

 

Sale and Lease-back Transactions

91

Section 6.04

 

Investments, Loans and Advances

91

Section 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

93

Section 6.06

 

Dividends and Distributions

95

Section 6.07

 

Transactions with Affiliates

96

Section 6.08

 

Business of the Borrower and the Subsidiaries

98

Section 6.09

 

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-laws and Certain Other Agreements; etc.

98

Section 6.10

 

Total Leverage Ratio

100

Section 6.11

 

Interest Coverage Ratio

100

Section 6.12

 

Senior Secured Leverage Ratio

100

Section 6.13

 

Swap Agreements

100

Section 6.14

 

Negative Pledge

100

 

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

 

 

 

 

Section 7.01

 

Events of Default

101

 

 

 

 

ARTICLE VIII

THE AGENTS

 

 

 

 

Section 8.01

 

Appointment and Authority

103

Section 8.02

 

Rights as a Lender

104

Section 8.03

 

Exculpatory Provisions

104

 

iii

--------------------------------------------------------------------------------


 

Section 8.04

 

Reliance by Agents

105

Section 8.05

 

Delegation of Duties

105

Section 8.06

 

Resignation of the Agents

105

Section 8.07

 

Non-Reliance on the Agents, Other Lenders and Other Issuing Banks

106

Section 8.08

 

No Other Duties, Etc.

106

Section 8.09

 

Administrative Agent May File Proofs of Claim

107

Section 8.10

 

Collateral and Guaranty Matters

107

Section 8.11

 

Secured Cash Management Agreements and Secured Swap Agreements

107

Section 8.12

 

Indemnification

108

Section 8.13

 

Appointment of Supplemental Collateral Agents

108

Section 8.14

 

Withholding

109

Section 8.15

 

Enforcement

109

 

 

 

 

ARTICLE IX

MISCELLANEOUS

 

 

 

 

Section 9.01

 

Notices

110

Section 9.02

 

Survival of Agreement

110

Section 9.03

 

Binding Effect

111

Section 9.04

 

Successors and Assigns

111

Section 9.05

 

Expenses; Indemnity

114

Section 9.06

 

Right of Set-off

116

Section 9.07

 

Applicable Law

116

Section 9.08

 

Waivers; Amendment

116

Section 9.09

 

Interest Rate Limitation

119

Section 9.10

 

Entire Agreement

119

Section 9.11

 

Waiver of Jury Trial

119

Section 9.12

 

Severability

119

Section 9.13

 

Counterparts

119

Section 9.14

 

Headings

120

Section 9.15

 

Jurisdiction; Consent to Service of Process

120

Section 9.16

 

Confidentiality

120

Section 9.17

 

Communications

121

Section 9.18

 

Release of Liens and Guarantees

122

Section 9.19

 

U.S.A. PATRIOT Act and Similar Legislation

123

Section 9.20

 

Judgment

123

Section 9.21

 

Pledge and Guarantee Restrictions

123

 

iv

--------------------------------------------------------------------------------


 

Section 9.22

 

No Fiduciary Duty

124

Section 9.23

 

Application of Funds

124

 

v

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

Form of Prepayment Notice

Exhibit C-1

 

Form of Borrowing Request

Exhibit C-2

 

Form of Swingline Borrowing Request

Exhibit D

 

Form of Interest Election Request

Exhibit E

 

Form of Collateral Agreement

Exhibit F

 

Form of Solvency Certificate

Exhibit G-1

 

Form of Revolving Note

Exhibit G-2

 

Form of Incremental Term Loan Note

Exhibit H-1

 

Form of Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit H-2

 

Form of Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-3

 

Form of Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit H-4

 

Form of Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit I

 

Form of Administrative Questionnaire

 

 

 

Schedule 1.01A

 

Closing Date Real Property

Schedule 1.01B

 

Existing Letters of Credit

Schedule 2.01

 

Commitments

Schedule 3.04

 

Governmental Approvals

Schedule 3.08(a)

 

Litigation

Schedule 3.12

 

Taxes

Schedule 3.15

 

Environmental Matters

Schedule 3.20

 

Insurance

Schedule 5.14

 

Post-Closing Undertakings

Schedule 6.01

 

Indebtedness

Schedule 6.02(a)

 

Liens

Schedule 6.03

 

PILOT Programs

Schedule 6.04

 

Investments

Schedule 6.07

 

Transactions with Affiliates

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 30, 2015 (as
amended, amended and restated, supplemented or otherwise modified, this
“Agreement”), among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership
organized under the laws of Delaware (the “Borrower”), the LENDERS party hereto
from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent (together with any successor administrative agent appointed
pursuant to the provisions of Article VIII, the “Administrative Agent”), WELLS
FARGO, as collateral agent (together with any successor collateral agent
appointed pursuant to the provisions of Article VIII, the “Collateral Agent”),
CITIBANK, N.A., BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
co-syndication agents (in such capacity, the “Co-Syndication Agents”), and
BARCLAYS BANK PLC, MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS and
SUNTRUST BANK, as Co-Documentation Agents (in such capacity, the
“Co-Documentation Agents”).

 

This agreement amends and restates in its entirety that certain Credit Agreement
dated as of October 7, 2013 (the “Original Closing Date”), among the Borrower,
the Administrative Agent, the Collateral Agent and the lenders and other parties
thereto (such agreement, as existing immediately prior to giving effect to this
amendment and restatement, the “Existing Credit Agreement”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
May 5, 2015 (the “Merger Agreement”), among the Borrower, Crestwood Equity GP
LLC, a Delaware limited liability company (“Crestwood Equity GP”), Crestwood
Equity Partners LP, a Delaware limited partnership (“Crestwood Equity
Partners”), CEQP ST Sub LLC (“Merger Sub”), a Delaware limited liability
company, MGP GP LLC, a Delaware limited liability company (“MGP GP”), Crestwood
Midstream Holdings LP, a Delaware limited partnership (“Midstream Holdings”),
Crestwood Gas Services GP, LLC, a Delaware limited liability company, and
Crestwood Midstream GP LLC, a Delaware limited liability company (“Crestwood
GP”), the Borrower intends to effect a business combination pursuant to which
(i) Merger Sub, MGP GP and Midstream Holdings will merge into the Borrower, with
the Borrower surviving the merger as a Wholly Owned Subsidiary of Crestwood
Equity Partners, and (ii) contemporaneously with or immediately following the
merger, Crestwood Equity Partners will, directly or indirectly, contribute its
CEQP Operating Subsidiaries to the Borrower in exchange for additional limited
partner interests of the Borrower (collectively, the “Merger”);

 

WHEREAS, in connection with the consummation of the Merger, (i) the Borrower
will use the proceeds of the Revolving Facility Loans, in part, to repay in full
all of the outstanding loans and other amounts, if any, owing under the Existing
Credit Agreement (other than any Existing Letter of Credit) and to dividend or
otherwise distribute to Crestwood Equity Partners the amounts necessary to repay
in full all of the outstanding loans and other amounts, if any, owing under the
Amended and Restated Credit Agreement, dated as of February 2, 2011, among
Crestwood Equity Partners, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (as amended, supplemented or otherwise modified,
the “Existing CEQP Credit Agreement”) and to repay in full certain other
Indebtedness of Crestwood Equity Partners, including in each case the payment of
any fees or expenses in connection therewith and (ii) Crestwood Equity Partners
will terminate the Existing CEQP Credit Agreement and all commitments thereunder
(the transactions in clauses (i) and (ii), collectively, the “Closing Date
Refinancing”); and

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Revolving Facility Loans and Revolving Letters of Credit at any time and from
time to time prior to the Revolving Facility Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $1,500.0 million.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan (including any Swingline Loan) bearing interest
at a rate determined by reference to the Alternate Base Rate in accordance with
the provisions of Article II.

 

“Additional Real Property” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

 

“Additional Term Loan Tranche” shall have the meaning assigned to such term in
Section 2.20.

 

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit I or any other form approved by the
Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Agent Default Period” shall mean, with respect to any Agent, any time when such
Agent is a Defaulting Lender and is not performing its role as such Agent
hereunder and under the other Loan Documents.

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that could:

 

(a)           (i) result in costs (tax, administrative or otherwise) to such
Person that are materially disproportionate to the benefit obtained by the
beneficiaries of such Lien and/or guarantee or (ii) result in any grant of a
Lien (including any Mortgage) or provision of a guarantee that the
Administrative Agent or its counsel reasonably determines would not provide

 

2

--------------------------------------------------------------------------------


 

material credit support for the benefit of the Secured Parties pursuant to a
legally valid, binding and enforceable Security Document;

 

(b)           result in a Lien being granted over assets of such Person, the
acquisition of which was financed from a subsidy or payments, which financing is
permitted by this Agreement, and the terms of which prohibit any assets acquired
with such subsidy or payment being used as collateral;

 

(c)           include any lease, license, contract or agreement to which such
Person is a party, and any of its rights or interest thereunder, if and to the
extent that a security interest is prohibited by or in violation of a term,
provision or condition of any such lease, license, contract or agreement (unless
such term, provision or condition would be rendered ineffective with respect to
the creation of the security interest hereunder pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the U.S.
Bankruptcy Code) or principles of equity); provided however that Agreed Security
Principles shall not prohibit the grant of a Lien or a provision of a guarantee
at such time as the contractual prohibition shall no longer be applicable and,
to the extent severable, which Lien shall attach immediately to any portion of
such lease, license, contract or agreement not subject to the prohibitions
specified above; provided further that the Agreed Securities Principles shall
not exclude any “proceeds” (as defined in the UCC) of any such lease, license,
contract or agreement;

 

(d)           result in the contravention of applicable law, unless such
applicable law would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions); provided however that Agreed
Security Principles shall not prohibit the grant of a Lien or a provision of a
guarantee at such time as the legal prohibition shall no longer be applicable
and to the extent severable (which Lien shall attach immediately to any portion
not subject to the prohibitions specified above); or

 

(e)           result in a breach of a material agreement existing on the Closing
Date and binding on such Person that may not be amended, supplemented, waived,
restated or otherwise modified using commercially reasonable efforts to avoid
such breach; provided that this clause (e) shall only apply to the granting of
Liens and not to the provision of any guarantee.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Alternate Base Rate” shall mean the greatest of (i) the rate of interest per
annum determined by the Administrative Agent from time to time as its prime
commercial lending rate for U.S. Dollar loans in the United States for such day
(the “Prime Rate”), (ii) the Federal Funds Effective Rate plus 0.50% per annum,
and (iii) the Adjusted Eurodollar Rate as of such date for a one-month Interest
Period plus 1.00% per annum.  The Prime Rate is not necessarily the lowest rate
that the Administrative Agent is charging to any corporate customer.  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective from and
including the date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurodollar Rate, respectively.

 

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

3

--------------------------------------------------------------------------------


 

“Applicable Law” shall mean all applicable provisions of constitutions,
statutes, laws, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of all Governmental Authorities and all
orders and decrees of all courts and arbitrators.

 

“Applicable Rate” shall mean for any day (a) for any Incremental Term Loan, the
applicable margin per annum set forth in the joinder agreement with respect
thereto, (b) for the Revolving Facility Loans, (i) prior to the Trigger Date,
(x) with respect to any Eurodollar Loan, a margin of 2.50% per annum and
(y) with respect to any ABR Loan, a margin of 1.50% per annum and (ii) on and
after the Trigger Date, the applicable margin per annum set forth below under
the caption “Revolving Facility Loans ABR Loan Spread” and “Revolving Facility
Loans Eurodollar Loan Spread”, as applicable, based upon the Total Leverage
Ratio as of the last date of the most recent fiscal quarter of the Borrower,
(c) for Swingline Loans, prior to the Trigger Date, a margin of 1.50% per annum,
and on or after the Trigger Date, the applicable margin per annum set forth
below under the caption “Swingline Loans ABR Loan Spread” and (d) for the
Commitment Fees, (i) prior to the Trigger Date, a rate per annum equal to 0.50%
and (ii) on and after the Trigger Date, the applicable rate per annum set forth
below under the caption “Commitment Fee” based upon the Total Leverage Ratio as
of the last date of the most recent fiscal quarter of the Borrower:

 

Total Leverage Ratio:

 

Revolving
Facility Loans
ABR Loan
Spread /
Swingline Loans
ABR Loan
Spread

 

Revolving
Facility Loans
Eurodollar
Loan Spread

 

Commitment
Fee

 

Category 1: Greater than 4.50 to 1.00

 

1.75

%

2.75

%

0.50

%

Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

 

1.50

%

2.50

%

0.50

%

Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

1.25

%

2.25

%

0.375

%

Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

1.00

%

2.00

%

0.375

%

Category 5: Less than or equal to 3.00 to 1.00

 

0.75

%

1.75

%

0.30

%

 

For purposes of the foregoing, (1) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Borrower’s fiscal year based upon
the consolidated financial information of the Borrower and its Restricted
Subsidiaries delivered pursuant to Section 5.04(a) or (b) and (2) each change in
the Applicable Rate resulting from a change in the Total Leverage Ratio shall be
effective on the first Business Day after the date of delivery to the
Administrative Agent of such consolidated financial information indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Total Leverage Ratio shall be deemed to be
in Category 1 at the option of the Administrative Agent or the Required Lenders,
at any time during which the Borrower fails to deliver the consolidated
financial information when required to be delivered pursuant to Section 5.04(a)

 

4

--------------------------------------------------------------------------------


 

or (b), during the period from the expiration of the time for delivery thereof
until such consolidated financial information is delivered.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Total Leverage Ratio set forth in a certificate of Crestwood
GP or a Financial Officer of the Borrower delivered to the Administrative Agent
is inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Rate that is less than
that which would have been applicable had the Total Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Rate” for any day occurring within the period covered by such certificate of
Crestwood GP or a Financial Officer of the Borrower shall retroactively be
deemed to be the relevant percentage as based upon the accurately determined
Total Leverage Ratio for such period, and any shortfall in the interest or fees
theretofor paid by the Borrower for the relevant period pursuant to Section 2.12
and Section 2.13 as a result of the miscalculation of the Total Leverage Ratio
shall be deemed to be (and shall be) due and payable under the relevant
provisions of Section 2.12 or Section 2.13, as applicable, at the time the
interest or fees for such period were required to be paid pursuant to said
Section (and shall remain due and payable until paid in full), in accordance
with the terms of this Agreement); provided that, notwithstanding the foregoing,
so long as an Event of Default described in Section 7.01(h) or (i) has not
occurred with respect to the Borrower, such shortfall shall be due and payable
five (5) Business Days following the determination described above.

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

“Asset Acquisition” shall mean any acquisition by the Borrower or any Restricted
Subsidiary of all or a portion of the assets of, or all or a portion of the
Equity Interests (other than directors’ qualifying shares) in a Person or
division or line of business of a Person.

 

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Borrower or any Restricted Subsidiary to any Person other than the Borrower or a
Restricted Subsidiary to the extent otherwise permitted hereunder of any asset
or group of related assets (other than inventory or other assets sold,
transferred or otherwise disposed of in the ordinary course of business) in one
or a series of related transactions.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the earlier of the Revolving Facility Maturity Date and the date of
termination of the Revolving Facility Commitments.

 

“Available Cash” shall mean, for any period, “Available Cash” as defined in the
Limited Partnership Agreement as in effect on the Closing Date.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which
(a) the Revolving Facility Commitment of such Revolving Facility Lender at such
time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

 

5

--------------------------------------------------------------------------------


 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

 

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
made on a single date to the Borrower and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean (a) in the case of a Revolving Facility Borrowing
comprised entirely of Eurodollar Loans, $500,000, (b) in the case of a Revolving
Facility Borrowing comprised entirely of ABR Loans, $500,000 and (c) in the case
of a Swingline Borrowing, $100,000.

 

“Borrowing Multiple” shall mean (a) in the case of a Revolving Facility
Borrowing comprised entirely of Eurodollar Loans, $500,000, (b) in the case of a
Revolving Facility Borrowing comprised entirely of ABR Loans, $100,000 and
(c) in the case of a Swingline Borrowing, $100,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

 

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York, and, where used in the context of Eurodollar Loans, is also a day on which
dealings are carried on in the London interbank market.

 

“Calculation Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters ending on such date or, if such date is not the
last day of a fiscal quarter, ending on the last day of the fiscal quarter of
the Borrower most recently ended prior to such date.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

 

“Cash Interest Expense” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period, less, for each of clauses (a), (b), (c) and (e) below, to the
extent included in the calculation of such Interest Expense, the sum of
(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) the amortization of any
financing fees or breakage costs paid by, or on behalf of, the Borrower or any
of its Restricted Subsidiaries, including such fees paid in connection with the
Transactions or any amendments, waivers or other modifications of this
Agreement, (c) the amortization of debt discounts, if any, or fees in respect of
Swap Agreements, (d) cash interest income of the Borrower and its Restricted
Subsidiaries for such period and (e) all non-recurring cash Interest Expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP; provided that Cash Interest Expense shall exclude,
without duplication of any exclusion set forth in clause (a), (b), (c), (d) or
(e) above, annual

 

6

--------------------------------------------------------------------------------


 

agency fees paid to the Administrative Agent and/or the Collateral Agent and
one-time financing fees or breakage costs paid in connection with the
Transactions or any amendments, waivers or other modifications of this
Agreement.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse transfers of funds and other
cash management arrangements.

 

“Cash Management Bank” shall mean any Person that, (a) at the time it enters
into a Cash Management Agreement, is a Lender, an Agent, or a Joint Lead
Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger or
(b) on the Closing Date is a Lender, an Agent, or a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger and is a party to a
Cash Management Agreement with a Loan Party.

 

“CEQP Operating Subsidiaries” shall means Crestwood Operations LLC and its
Subsidiaries.

 

A “Change in Control” shall be deemed to occur upon the occurrence of any of the
following: means (i) Crestwood Equity Partners ceases to own and control 100% of
the outstanding Equity Interests of Crestwood GP; (ii) any Person or group of
Persons (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934 as in effect on the Closing Date), other than any combination of
Permitted Holders (or a single Permitted Holder), shall acquire, directly or
indirectly, in the aggregate Equity Interests representing 35% or more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower and any combination of the Permitted Holders
(including a single Permitted Holder) own beneficially (as defined above)
directly or indirectly, a smaller percentage of such ordinary voting power at
such time than the Equity Interests owned by such other Person or group; (iii) a
“Change in Control” or similar event shall occur under the Existing Notes
Indentures or any other Permitted Junior Debt that is Material Indebtedness;
(iv) any Person or group of Persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934), other than Permitted Holders, shall
acquire, directly or indirectly, more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Crestwood
Equity GP; (v) Crestwood GP ceases to be the general partner of the Borrower or
Crestwood Equity GP ceases to be the general partner of Crestwood Equity
Partners; (vi) a majority of the seats on the board of directors (or other
applicable governing body) of Crestwood GP shall at any time after the Closing
Date be occupied by Persons who were not nominated by Crestwood GP or Crestwood
Equity Partners, by a Permitted Holder, by a majority of the board of directors
(or other applicable governing body) of Crestwood GP or Crestwood Equity
Partners or by Persons so nominated; or (vii) a majority of the seats on the
board of directors (or other applicable governing body) of Crestwood Equity GP
shall at any time after the Closing Date be nominated by Persons who were not
nominated by Crestwood Equity GP, by a Permitted Holder, by a majority of the
board of directors (or other applicable governing body) of Crestwood Equity GP
or by Persons so nominated.  Notwithstanding the foregoing definition, in no
event shall a Change in Control occur as a result of the repurchase of general
partnership interests in Crestwood Equity Partners or any of its direct or
indirect Parent Companies by Crestwood Equity Partners or its Subsidiaries for
the purposes of effecting a general partner “buyback”.

 

“Change in Law” shall mean (a) the adoption or implementation of any treaty,
law, rule or regulation after the Closing Date, (b) any change in law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or
Issuing Bank or by such Lender’s or Issuing Bank’s holding company, if any) with
any written request, guideline or directive (whether or not having the force of
law but if not having the force of law, then

 

7

--------------------------------------------------------------------------------


 

being one with which the relevant party would customarily comply) of any
Governmental Authority made or issued after the Closing Date; provided, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued; provided,
further, that any increased costs associated with a Change in Law based on the
foregoing clauses (i) and/or (ii) may only be imposed to the extent the
applicable Lender imposes the same charges or additional amounts on other
similarly situated borrowers under comparable facilities.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean September 30, 2015, and “Closing” shall mean the
making of the initial Loans hereunder on the Closing Date.

 

“Closing Date Distribution” shall mean a distribution or dividend on or about
the Closing Date by the Borrower in an amount not to exceed the amount necessary
to facilitate Crestwood Equity Partners’ repayment of its existing Indebtedness
(and any accrued interest, fees and expenses thereon) and any fees or expenses
incurred by Crestwood Equity Partners or its Affiliates in connection with the
Transactions.

 

“Closing Date Real Property” shall mean all of the Real Property set forth on
Schedule 1.01A.

 

“Closing Date Refinancing” shall have the meaning assigned to such term in the
recitals.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (except as otherwise provided herein).

 

“Co-Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Collateral Agreement” shall mean the Amended and Restated Guarantee and
Collateral Agreement, as amended, supplemented or otherwise modified from time
to time, substantially in the form of Exhibit E, among the Borrower, each
Subsidiary Loan Party and the Collateral Agent, and any other guarantee and
collateral agreement that may be executed after the Closing Date in favor of,
and in form and substance acceptable to, the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)           on the Closing Date, the Collateral Agent shall have received from
each Loan Party a counterpart of the Collateral Agreement, duly executed and
delivered on behalf of such Loan Party;

 

8

--------------------------------------------------------------------------------


 

(b)           on the Closing Date, the Collateral Agent shall be the beneficiary
of a pledge of all the issued and outstanding Equity Interests of each Material
Subsidiary (other than Excluded Subsidiaries) and all other outstanding Equity
Interests directly owned by a Loan Party (except, in each case, to the extent
that a pledge of such Equity Interests is not permitted under Section 9.21), and
the Collateral Agent shall have received all certificates or other instruments
(if any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, or shall have
otherwise received a security interest over such Equity Interests satisfactory
to the Collateral Agent;

 

(c)           in the case of any Person that becomes a Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Loan Party;

 

(d)           with respect to any Equity Interests acquired by any Loan Party
after the Closing Date, all such outstanding Equity Interests directly owned by
a Loan Party or any Person that becomes a Subsidiary Loan Party after the
Closing Date, shall have been pledged in accordance with the Collateral
Agreement to the extent permitted under Section 9.21, and the Collateral Agent
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank, or shall have otherwise
received a security interest over such Equity Interests satisfactory to the
Collateral Agent;

 

(e)           (i) all Indebtedness of the Borrower and each Subsidiary (other
than Excluded Subsidiaries) that is owing to any Loan Party shall have been
pledged in accordance with the Collateral Agreement, (ii) all Indebtedness of
the Borrower and each Subsidiary (other than Excluded Subsidiaries) having an
aggregate principal amount in excess of $20.0 million that is owing to any Loan
Party shall be evidenced by a promissory note or an instrument and (iii) the
Collateral Agent shall have, in respect of all such Indebtedness of the Borrower
and each such Subsidiary having an aggregate principal amount in excess of
$20.0 million (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and its Subsidiaries (other than Excluded Subsidiaries)), received
originals of all such promissory notes or instruments, together with note powers
or other instruments of transfer with respect thereto endorsed in blank;

 

(f)            all documents and instruments, required by law or reasonably
requested by the Collateral Agent to be executed, filed, registered or recorded
to create the Liens intended to be created by the Security Documents (in each
case, including any supplements thereto) and perfect such Liens, including UCC
financing statements, to the extent required by, and with the priority required
by, the Security Documents or reasonably requested by the Collateral Agent,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

 

(g)           each Loan Party shall have (x) delivered to the Collateral Agent
all policies or certificates of insurance of the type required by Section 5.02
(or shall have used commercially reasonable efforts to deliver, to the extent
expressly contemplated by Section 5.02) and (y) obtained all consents and
approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents (or supplements thereto) to which it is a
party and the granting by it of the Liens thereunder and the performance of its
obligations thereunder;

 

9

--------------------------------------------------------------------------------


 

(h)           the Collateral Agent shall receive from the applicable Loan
Parties with respect to each Closing Date Real Property that is covered by a
Mortgage pursuant to the Original Credit Agreement, within 90 days following the
Closing Date (or such later date as agreed by the Administrative Agent in its
sole discretion) an amendment to the Mortgage covering each such Closing Date
Real Property, each in form and substance reasonably satisfactory to the
Administrative Agent, each duly executed and delivered by an authorized officer
of each party thereto and in form suitable for filing and recording in all
filing or recording offices that the Administrative Agent may deem necessary or
desirable;

 

(i)            the Collateral Agent shall receive from the applicable Loan
Parties with respect to each Closing Date Real Property that must be mortgaged
to meet the Mortgage Requirement, within 90 days following the Closing Date (or
such later date as agreed by the Administrative Agent in its sole discretion):

 

(i)            a Mortgage duly authorized and executed, in form for recording in
the recording office of each jurisdiction where such Closing Date Real Property
to be encumbered thereby is situated, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, together with such other
instruments as shall be necessary or appropriate (in the reasonable judgment of
the Collateral Agent) to create a Lien under applicable law, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent, which
Mortgage and other instruments shall be effective to create and/or maintain a
first priority Lien on such Closing Date Real Property, subject to no Liens
other than Prior Liens and Permitted Encumbrances applicable to such Closing
Date Real Property;

 

(ii)           policies or certificates of insurance of the type required by
Section 5.02 (or the Borrower shall have used commercially reasonable efforts to
deliver such policies or certificates, to the extent expressly contemplated by
Section 5.02);

 

(iii)          evidence of flood insurance required by Section 5.02(c), in form
and substance reasonably satisfactory to Administrative Agent; and

 

(iv)          all such other items as shall be reasonably necessary in the
opinion of counsel to the Lenders to create a valid and perfected first priority
mortgage Lien on such Closing Date Real Property, subject only to Permitted
Encumbrances and Prior Liens.  Without limiting the generality of the foregoing,
if requested by the Administrative Agent, the Administrative Agent shall have
received, on behalf of itself, the Collateral Agent, the Lenders, and each
Issuing Bank, opinions of local counsel for the Loan Parties in states in which
the Mortgaged Properties are located, with respect to the enforceability and
validity of the Mortgages and any related fixture filings in form and substance
reasonably satisfactory to the Administrative Agent;

 

(j)            the Collateral Agent shall receive from the applicable Loan
Parties with respect to any Real Property acquired after the Closing Date and
required to be subject to a Mortgage pursuant to Section 5.10(b) (collectively,
the “Additional Real Property”) prior to the date required pursuant to Sections
5.10(b) and (c), the following documents and instruments:

 

(i)            a Mortgage duly authorized and executed, in form for recording in
the recording office of each jurisdiction where such Additional Real Property to
be encumbered thereby is situated, in favor of the Collateral Agent, for its
benefit and the

 

10

--------------------------------------------------------------------------------


 

benefit of the Secured Parties, together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Collateral Agent) to
create a Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a first priority Lien
on such Additional Real Property, subject to no Liens other than Prior Liens and
Permitted Encumbrances applicable to such Additional Real Property;

 

(ii)           policies or certificates of insurance of the type required by
Section 5.02 (or the Borrower shall have used commercially reasonable efforts to
deliver such policies or certificates, to the extent expressly contemplated by
Section 5.02);

 

(iii)          evidence of flood insurance required by Section 5.02(c), in form
and substance reasonably satisfactory to Administrative Agent, it being
understood that, in any event, the items required pursuant to this clause
(iii) shall be required to be delivered prior to or on the day on which
Mortgages are delivered pursuant to clause (i) above with respect to such
Mortgaged Property; and

 

(iv)          all such other items as shall be reasonably necessary in the
opinion of counsel to the Lenders to create a valid and perfected first priority
mortgage Lien on such Additional Real Property, subject only to Permitted
Encumbrances and Prior Liens.  Without limiting the generality of the foregoing,
if requested by the Administrative Agent, the Administrative Agent shall have
received, on behalf of itself, the Collateral Agent, the Lenders, and each
Issuing Bank, opinions of local counsel for the Loan Parties in states in which
the Mortgaged Properties are located, with respect to the enforceability and
validity of the Mortgages and any related fixture filings in form and substance
reasonably satisfactory to the Administrative Agent;] and

 

(k)           with respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Closing Date, the Administrative Agent, in each case, may (in its
sole discretion) extend such date.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a)  Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” (i) shall be subject to exceptions and limitations set forth in the
Security Documents and (ii) shall not contravene the Agreed Security Principles
or Section 9.21, (b) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts or securities
accounts, (c) in no event shall the Collateral include any Excluded Assets and
(d) the security interests and Liens required in this definition shall not apply
during the continuation of a Collateral Release Event that has not been followed
by the Collateral Regrant Event.

 

“Collateral Regrant Event” shall have the meaning assigned to such term in
Section 5.10(g).

 

“Collateral Release Event” shall have the meaning assigned to such term in
Section 5.10(g).

 

“COLT Interconnect” shall mean the pipeline interconnect between the COLT
Terminal and a crude oil storage facility that interconnects with certain
interstate pipelines near Tioga, North Dakota.

 

“COLT Terminal” means that certain oil loading terminal and storage facility and
related facilities located in Williams County, North Dakota.

 

11

--------------------------------------------------------------------------------


 

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Incremental Commitment, (b) with respect to any Lender
that is a Swingline Lender, its Swingline Commitment, and (c) with respect to
any Issuing Bank, its Revolving L/C Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7. U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in Section 9.17.

 

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit and performance bonds to the extent undrawn)
and Indebtedness in respect of the deferred purchase price of property or
services of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis on such date.

 

“Consolidated Net Debt” at any date shall mean Consolidated Debt on such date
minus cash and Permitted Investments of the Borrower and its Restricted
Subsidiaries that are Loan Parties on such date in an amount not to exceed $25.0
million, to the extent the same (w) is not being held as cash collateral (other
than as Collateral for the Facilities), (x) does not constitute escrowed funds
for any purpose, (y) does not represent a minimum balance requirement and (z) is
not subject to other restrictions on withdrawal.

 

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower and its Subsidiaries for such period determined on a
consolidated basis; provided, however, that

 

(a)           any net after-tax extraordinary, unusual or nonrecurring gains or
losses (less all fees and expenses related thereto) or income or expenses or
charges (including, without limitation, any pension expense, casualty losses,
severance expenses, facility closure expenses, system establishment costs,
mobilization expenses that are not reimbursed and other restructuring expenses,
benefit plan curtailment expenses, bankruptcy reorganization claims, settlement
and related expenses and fees, expenses or charges related to any offering of
Equity Interests of the Borrower or any of its Subsidiaries, any Investment,
acquisition or Indebtedness permitted to be incurred hereunder (in each case,
whether or not successful), including all fees, expenses, charges and payments
related to the Transaction), in each case, shall be excluded; provided that,
with respect to each nonrecurring item, the Borrower shall have delivered to the
Administrative Agent an officers’ certificate or certificate of Crestwood GP
specifying and quantifying such item and stating that such item is a
nonrecurring item,

 

(b)           any net after-tax income or loss from discontinued operations and
any net after-tax gain or loss on disposal of discontinued operations shall be
excluded,

 

(c)           any net after-tax gain or loss (including the effect of all fees
and expenses or charges relating thereto) attributable to business dispositions
or asset dispositions other than in the ordinary course of business (as
determined in good faith by the Board of Directors of the Borrower) shall be
excluded,

 

12

--------------------------------------------------------------------------------


 

(d)           any net after-tax income or loss (including the effect of all fees
and expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of indebtedness (including any net
after-tax income or loss attributable to the repayment of amounts under the
Existing Credit Agreement and obligations under Swap Agreements) shall be
excluded,

 

(e)           the Net Income for such period of any Person that is not a
Restricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the Borrower or a Restricted Subsidiary thereof in respect of such
period,

 

(f)            (x) the Net Income for such period of any Subsidiary (that is not
a Loan Party) of the Borrower and (y) any amount of Net Income of any Person
that is not a Restricted Subsidiary that would otherwise be included pursuant to
clause (e) of this definition shall, in each case, be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary (or such other Person) of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
organizational documents or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Subsidiary (or that
other Person) or its stockholders or members, unless such restriction with
respect to the payment of dividends or in similar distributions has been legally
waived or complied with (provided that, in the case of clause (x), the net loss
of any such Subsidiary shall be included to the extent funds are disbursed by
such Person or any other Subsidiary of such Person in respect of such loss and
that Net Income of such Person shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by such Subsidiary to the Borrower or one of its other
Restricted Subsidiaries in respect of such period to the extent not already
included therein),

 

(g)           Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,

 

(h)           any non-cash charges from the application of the purchase method
of accounting in connection with the Transactions or any future acquisition, to
the extent such charges are deducted in computing such Consolidated Net Income,
shall be excluded,

 

(i)            accruals and reserves that are established within twelve months
after the Closing Date and that are so required to be established in accordance
with GAAP shall be excluded,

 

(j)            any non-cash expenses (including, without limitation, write-downs
and impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any non-cash gains or losses on interest rate and foreign
currency derivatives and any foreign currency transaction gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations shall be excluded, and

 

(k)           (i) any long-term incentive plan accruals and any non-cash
compensation expense realized from grants of stock or unit appreciation or
similar rights, stock or unit options, any restricted stock or unit plan or
other rights to officers, directors, and employees of the Borrower or any of its
Subsidiaries shall be excluded and (ii) any long-term incentive plan accruals
and non-cash compensation expenses directly attributable to services rendered on
behalf of, and directly or indirectly paid for by, the Loan Parties, realized
from grants of stock or unit

 

13

--------------------------------------------------------------------------------


 

appreciation or similar rights, stock or unit options, any restricted stock or
unit plan or other rights to any employees of a Parent Company, shall be
excluded.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its consolidated Restricted Subsidiaries, determined in accordance
with GAAP, in each case as set forth on the consolidated balance sheet of the
Borrower as of such date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Co-Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Crestwood Equity GP” shall have the meaning assigned to such term in the
recitals.

 

“Crestwood Equity Partners” shall have the meaning assigned to such term in the
recitals.

 

“Crestwood GP” shall have the meaning assigned to such term in the recitals.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any of
its funding obligations under this Agreement, including with respect to Loans
and participations in Revolving Letters of Credit or Swingline Loans within
three Business Days of the date when due, unless the subject of a good faith
dispute or unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations under this Agreement or has made a public
statement to such effect with respect to its funding obligations under this
Agreement (and such notice or public statement has not been withdrawn), unless
the subject of a good faith dispute or unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied, (c) has failed, within three Business Days after
written request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
in a manner reasonably satisfactory to the Administrative Agent that it will
comply with its funding obligations, unless the subject of a good faith dispute
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute or subsequently cured, or (e) has, or has a direct or
indirect parent company that has, become the subject of a proceeding under any
bankruptcy or insolvency laws, or has had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or

 

14

--------------------------------------------------------------------------------


 

liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or has taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its direct
or indirect parent company or the exercise of control over a Lender or its
direct or indirect parent company by a Governmental Authority or an
instrumentality thereof.

 

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

 

“Drop-Down Acquisition” shall mean (i) any acquisition by the Borrower or one or
more of its Subsidiaries of property or assets (including Equity Interests of
any Person but excluding capital expenditures or acquisitions of inventory or
supplies in the ordinary course of business) from Crestwood Holdings or any its
subsidiaries or Affiliates (other than Crestwood Equity Partners or any of its
Subsidiaries) or (ii) any Group Acquisition.

 

“EBITDA” shall mean, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
for such period plus (a) the sum of (in each case without duplication and to the
extent the respective amounts described in subclauses (i) through (xii) of this
clause (a) reduced such Consolidated Net Income for the respective period for
which EBITDA is being determined (but excluding any non-cash item to the extent
it represents an accrual or reserve for a potential cash charge in any future
period or amortization of a prepaid cash item that was paid in a prior period)):

 

(i)            provision for Taxes (whether or not paid, estimated or accrued)
based on income, profits, losses or capital of the Borrower and its Restricted
Subsidiaries for such period (adjusted for the tax effect of all adjustments
made to Consolidated Net Income),

 

(ii)           Interest Expense of the Borrower and its Restricted Subsidiaries
that are Loan Parties for such period (net of interest income of the Borrower
and such Restricted Subsidiaries for such period) and to the extent not
reflected in Interest Expense, costs of surety bonds in connection with
financing activities,

 

(iii)          depreciation, amortization (including, without limitation,
amortization of intangibles and deferred financing fees) and other non-cash
expenses (including, without limitation write-downs and impairment of property,
plant, equipment, goodwill and intangibles and other long-lived assets and the
impact of purchase accounting on the Borrower and its Restricted Subsidiaries
for such period),

 

(iv)          the amount of any restructuring charges (which, for the avoidance
of doubt, shall include retention, severance, systems establishment cost or
excess pension, other post-employment benefits, curtailment or other excess
charges); provided that with respect to each such restructuring charge, the
Borrower shall have delivered to the Administrative Agent an officers’
certificate or certificate of Crestwood GP specifying and quantifying such
expense or charge and stating that such expense or charge is a restructuring
charge,

 

(v)           any other non-cash charges,

 

15

--------------------------------------------------------------------------------


 

(vi)          equity earnings or losses in Affiliates unless funds have been
disbursed to such Affiliates by the Borrower or any Restricted Subsidiary,

 

(vii)         other non-operating expenses,

 

(viii)        the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any Restricted
Subsidiary that is not a Subsidiary Loan Party in such period or any prior
period, except to the extent of dividends declared or paid on Equity Interests
held by third parties,

 

(ix)          costs of reporting and compliance requirements pursuant to the
Sarbanes-Oxley Act of 2002 and under similar legislation of any other
jurisdiction;

 

(x)           accretion of asset retirement obligations in accordance with SFAS
No. 143, Accounting for Asset Retirement Obligations and under similar
requirements for any other jurisdiction;

 

(xi)          extraordinary losses and unusual or non-recurring cash charges,
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans, and

 

(xii)         restructuring costs related to (A) acquisitions after the Original
Closing Date permitted under the terms hereof and (B) closure or consolidation
of facilities;

 

minus (b)  to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, non-cash items
increasing Consolidated Net Income for such period (but excluding any such items
which represent the reversal in such period of any accrual of, or cash reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required).

 

In addition, EBITDA may include, at the Borrower’s option, any New Project
EBITDA Adjustments, and for the avoidance of doubt, EBITDA shall be calculated
on a Pro Forma Basis giving effect to the Merger.  Furthermore, in the event the
Borrower or any of its consolidated Restricted Subsidiaries undertakes a
Material Project, a Material Project EBITDA Adjustment may be added to EBITDA at
the Borrower’s option.  Finally, EBITDA shall be increased for the applicable
period, without duplication, to reflect the collection in cash of any deficiency
payment received during such period pursuant to the Rangeland Contracts and
Other Contracts (in each case, to the extent increasing deferred revenue of the
Borrower or any Restricted Subsidiary) or the delivery of services in excess of
contracted requirements thereunder, after deducting the amount of any cash
payment previously collected and required to be credited to the applicable
customers under the Rangeland Contracts and Other Contracts, as applicable, as a
result of previous deficiency payments made under the Rangeland Contracts or
Other Contracts, as applicable.

 

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise similarly defined in any Environmental Law.

 

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations,

 

16

--------------------------------------------------------------------------------


 

proceedings, consent orders or consent agreements relating in any way to any
actual or alleged violation of Environmental Law or any Release or threatened
Release of, or exposure to, Hazardous Material.

 

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

 

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of, or exposure to, Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the National Environmental Policy Act,
42 U.S.C. §§ 4321 et seq., and the Emergency Planning and Community Right to
Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their foreign, state,
provincial or local counterparts or equivalents.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” shall mean: (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA); (d) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA; (e) the receipt by
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan, or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, or the occurrence of any event or condition which could be reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (f) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (g) the incurrence
by  the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary of the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent

 

17

--------------------------------------------------------------------------------


 

within the meaning of Title IV of ERISA; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to the Borrower or a Subsidiary of the Borrower.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Loan.

 

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan:

 

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Reuters LIBOR 01 screen (or any successor thereto) that displays the London
interbank offered rate as administered by the ICE Benchmark Administration
Limited (or any other Person that takes over the administration of such rate)
for deposits in U.S. Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period (or, in the case of clause (iii) of the definition of
Alternate Base Rate, approximately 11:00 a.m. (London time) on the date
referenced in such clause (iii)); or

 

(b)           if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
the London interbank offered rate as administered by the ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for deposits in U.S. Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period (or, in the case of clause (iii) of the
definition of Alternate Base Rate, approximately 11:00 a.m. (London time) on the
date referenced in such clause (iii)); or

 

(c)           if the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the Administrative Agent
as the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in U.S. Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Borrowing being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London branch to major banks in
the offshore U.S. Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period (or, in the case of clause (iii) of the definition of Alternate
Base Rate, approximately 11:00 a.m. (London time) on the date referenced in such
clause (iii)).

 

“Eurodollar Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

 

“Eurodollar Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurodollar Rate in
accordance with the provisions of Article II.

 

“Eurodollar Term Loan” shall mean any Incremental Term Loan bearing interest at
a rate determined by reference to the Adjusted Eurodollar Rate in accordance
with the provisions of Article II.

 

18

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean (a) Equity Interests in any Person that is a joint
venture with a third party that is not a Controlled Affiliate of the Borrower or
any Subsidiary to the extent such Person’s organizational or joint venture
documents prohibit such Equity Interests from being pledged under the Security
Documents, (b) Equity Interests constituting an amount greater than 65% of the
voting Equity Interests of any Foreign Subsidiary or any Domestic Subsidiary
substantially all of which Subsidiary’s assets consist of the Equity Interest in
“controlled foreign corporations” under Section 957 of the Code, (c) Equity
Interests or other assets that are held directly by a Foreign Subsidiary,
(d) any “intent to use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an “Amendment to Allege Use” or a “Statement of Use” under Section 1(c) or
Section 1(d) of the Lanham Act has been filed, solely to the extent that such a
grant of a security interest therein prior to such filing would impair the
validity or enforceability of any registration that issues from such
“intent-to-use” application, (e) motor vehicles and (f) Equity Interests in
Crestwood Pipeline East LLC until such time as the appropriate approvals from
the New York Public Service Commission are obtained permitting (i) the Equity
Interests of Crestwood Pipeline East LLC to be pledged, (ii) Crestwood Pipeline
East LLC to guaranty the Obligations and (iii) the assets and properties of
Crestwood Pipeline East LLC to become Collateral.

 

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

 

“Excluded Real Property” shall mean (i) any Real Property of the Loan Parties
located in the State of New York and (ii) any leased Real Property of the Loan
Parties.

 

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Subsidiary other than a Relevant Subsidiary, (c) any Subsidiary that is a joint
venture with a third party that is not a Controlled Affiliate of the Borrower or
any Subsidiary, to the extent such Subsidiary’s organizational or joint venture
documents prohibit its Equity Interests from being pledged under the Security
Documents and (d) Crestwood Pipeline East LLC until such time as the appropriate
approvals from the New York Public Service Commission are obtained permitting
(i) the Equity Interests of Crestwood Pipeline East LLC to be pledged,
(ii) Crestwood Pipeline East LLC to guaranty the Obligations and (iii) the
assets and properties of Crestwood Pipeline East LLC to become Collateral.

 

“Excluded Swap Obligation” shall mean with respect to any guarantor, (a) any
Swap Obligation if, and to the extent that all or a portion of the guarantee of
such guarantor of, or the grant by such guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and hedge counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent.  If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income and franchise taxes, in each
case imposed on (or measured by) net income or net

 

19

--------------------------------------------------------------------------------


 

profits by the United States of America  (or any State or other subdivision
thereof) or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or any jurisdiction in
which such recipient has a present or former connection (other than any such
connection arising from the Loan Documents and the transactions herein) or, in
the case of any Lender or Issuing Bank, in which its applicable lending office
is located, (b) any branch profits tax that is imposed by any jurisdiction
described in clause (a) above, (c) other than in the case of an assignee
pursuant to a request by a Loan Party under Section 2.19(b), (i) any federal
withholding tax imposed by the United States pursuant to a law that is in effect
and that would apply to amounts payable hereunder to such Agent, Lender, Issuing
Bank or other recipient at the time such Agent, Lender, Issuing Bank or other
recipient becomes a party to any Loan Document (or designates a new lending
office), except to the extent that such Lender or Issuing Bank or other
recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 2.17, (d) any withholding taxes
attributable to such Lender’s or such other recipient’s failure to comply with
Section 2.17(e) or (h), and (e) any United States withholding taxes imposed
under FATCA.

 

“Existing CEQP Credit Agreement” shall have the meaning assigned to such term in
the recitals.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraphs hereto.

 

“Existing Letter of Credit” shall mean each letter of credit set forth on
Schedule 1.01B.

 

“Existing Notes” shall mean the Borrower’s 6.0% Senior Notes due 2020, 6.125%
Senior Notes due 2022 and 6.25% Senior Notes due 2023 and issued under the
applicable Existing Notes Indentures (for the avoidance of doubt, including any
exchange notes in respect thereof).

 

“Existing Notes Indentures” shall mean (i) that certain Indenture dated as of
December 7, 2012, among the Borrower, as issuer, Crestwood Midstream Finance
Corp., the guarantors party thereto and U.S. Bank National Association, as
trustee, as amended by that certain First Supplemental Indenture dated as of
January 18, 2013, Second Supplemental Indenture dated as of November 8, 2013,
Third Supplemental Indenture dated as of October 7, 2013 and Fourth Supplemental
Indenture dated as of May 22, 2013, (ii) that certain Indenture, dated
November 8, 2013, by and among the Borrower, Crestwood Midstream Finance Corp.,
the Guarantors named therein and U.S. National Bank Association and (iii) that
certain Indenture, dated as of March 23, 2015, among the Borrower, Crestwood
Midstream Finance Corp., the guarantors named therein and U.S. Bank National
Association, as trustee, in each case, as the same may be further amended,
restated, supplemented or otherwise modified as permitted hereunder.

 

“Facilities” shall mean the respective facility and commitments utilized in
making Loans and credit extensions hereunder, it being understood that as of the
date of this Agreement there is one Facility, i.e., the Revolving Loan Facility.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations and official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.

 

20

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fees” shall mean the Commitment Fees, the Revolving L/C Participation Fees, the
Issuing Bank Fees and the Administrative Agent Fees.

 

“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
agency thereto.

 

“Finance Co” shall mean any direct, Wholly-Owned Subsidiary of the Borrower
(including Crestwood Midstream Finance Corp.) incorporated to become or
otherwise serving as a co-issuer or co-borrower of Permitted Junior Indebtedness
permitted by this Agreement, which Subsidiary meets the following conditions at
all times: (a) the provisions of Section 5.10 have been complied with in respect
of such Subsidiary, and such Subsidiary is a Restricted Subsidiary and a
Subsidiary Loan Party, (b) such Subsidiary shall be a corporation and (c) such
Subsidiary has not (i) incurred, directly or indirectly any Indebtedness or any
other obligation or liability whatsoever other than the Indebtedness that it was
formed to co-issue or co-borrow and for which it serves as co-issuer or
co-borrower, (ii) engaged in any business, activity or transaction, or owned any
property, assets or Equity Interests other than (A) performing its obligations
and activities incidental to the co-issuance or co-borrowing of the Indebtedness
that it was formed to co-issue or co-borrower and (B) other activities
incidental to the maintenance of its existence, including legal, Tax and
accounting administration, (iii) consolidated with or merged with or into any
Person, or (iv) failed to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

 

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

 

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 6.10, 6.11 and 6.12.

 

“Flood Insurance Laws” shall have the meaning assigned to such term in
Section 5.02(c).

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” shall mean any Subsidiary that is either (i) incorporated
or organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia) or (ii) any Subsidiary of a Foreign Subsidiary.

 

“GAAP” shall have the meaning assigned to such term in Section 1.02.

 

21

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body.

 

“Group Acquisition” shall mean any acquisition of assets or Equity Interests
other than the acquisition of assets or Equity Interests of, any existing Loan
Party, (i) by Crestwood Equity Partners and/or its Subsidiaries (other than the
Borrower and its Subsidiaries) and (ii) which acquired assets and Equity
Interests shall be contributed to the Borrower within 180 days (or such longer
period of time as the Administrative Agent shall agree in its sole discretion)
of the acquisition by Crestwood Equity Partners and/or its Subsidiaries (other
than the Borrower and its Subsidiaries) and any Person whose Equity Interests
are so contributed shall become a Subsidiary Loan Party to the extent required
by Section 5.10.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation
pursuant to, or which can give rise to liability under, any Environmental Law.

 

“Holding Company Condition” shall mean that Crestwood Equity Partners directly
or indirectly owns substantially all of the Equity Interests of the Borrower,
there are no more than nominal differences between the financial statements of
Crestwood Equity Partners and the Borrower and the non-financial disclosures of
Crestwood Equity Partners and the Borrower are substantially similar.

 

“Improvements” shall have the meaning assigned to such term in the Mortgages.

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

 

“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.20.

 

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20.

 

22

--------------------------------------------------------------------------------


 

“Incremental Maturity Date” shall mean the maturity date of any Additional Term
Loan Tranche pursuant to Section 2.20.

 

“Incremental Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.20.

 

“Incremental Revolving Facility Lender” shall have the meaning assigned to such
term in Section 2.20.

 

“Incremental Term Facility Commitments” shall have the meaning assigned to such
term in Section 2.20.

 

“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.20.

 

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments (other than
surety, appeal or performance bonds to the extent that such surety, appeal or
performance bonds do not constitute or result in the incurrence of reimbursement
obligations payable by such Person), (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than trade
liabilities and intercompany liabilities incurred in the ordinary course of
business), (e) all Guarantees by such Person of Indebtedness of others, (f) all
Capital Lease Obligations of such Person, (g) all obligations of such Person
with respect to interest rate protection agreements (including, without
limitation, interest rate Swap Agreements) or foreign currency exchange
agreements (valued at the termination value thereof computed in accordance with
a method approved by the International Swap Dealers Association and agreed to by
such Person in the applicable Swap Agreement, if any), (h) the principal
component of all obligations, contingent or otherwise, of such Person (i) as an
account party in respect of letters of credit (other than any letters of credit,
bank guarantees or similar instrument in respect of which a back-to-back letter
of credit has been issued under or permitted by this Agreement) and (ii) in
respect of banker’s acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner,
other than to the extent that the instrument or agreement evidencing such
Indebtedness expressly limits the liability of such Person in respect thereof.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.13(a).

 

“Information Memorandum” shall mean the Borrower’s lender presentation dated
June 11, 2015, as modified or supplemented prior to the Closing Date.

 

“Interest Coverage Ratio” shall mean the ratio, for the period of four fiscal
quarters ended on, or if such date of determination is not the end of a fiscal
quarter, most recently prior to the date on which such determination is to be
made of (a) EBITDA to (b) Cash Interest Expense; provided that to the extent

 

23

--------------------------------------------------------------------------------


 

any Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions for which a waiver or a consent of the Required Lenders pursuant to
Section 6.04 or 6.05 has been obtained) or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) has occurred during the relevant Test Period, the
Interest Coverage Ratio shall be determined for the respective Test Period on a
Pro Forma Basis for such occurrences.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit D.

 

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, other than fees and breakage costs incurred in connection
with the repayment of the Existing CEQP Credit Agreement and amounts under the
Existing Credit Agreement, (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense, and
(iv) redeemable preferred stock dividend expenses, and (b) capitalized interest
of such Person.  For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Borrower and its Restricted Subsidiaries with respect to Swap
Agreements.

 

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).

 

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 12 months or shorter, if at the time of the
relevant Borrowing, all Lenders make interest periods of such length available),
as the Borrower may elect, or the date any Eurodollar Borrowing is converted to
an ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in
accordance with Section 2.09, 2.10 or 2.11; provided that, (a) if any Interest
Period for a Eurodollar Loan would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period, and (c) no Interest
Period shall extend beyond the latest of the Revolving Facility Maturity Date or
any Incremental Maturity Date, as applicable.  Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

24

--------------------------------------------------------------------------------


 

“Issuing Bank” shall mean Wells Fargo, JPMorgan Chase Bank, N.A., Citibank,
N.A., Bank of America, N.A. and each other Issuing Bank designated pursuant to
Section 2.05(k), in each case in its capacity as an issuer of Revolving Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  An Issuing Bank may, in its discretion, arrange for one or
more Revolving Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Revolving Letters of Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Joint Lead Arrangers” shall mean the entities set forth on the cover hereto
directly above the title “Joint Lead Arrangers”.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (and any
foreign branch of such Lender), as well as any Person (other than a natural
person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and any
foreign branch of such Person), any Person (other than a natural person) holding
outstanding Revolving Facility Loans, any Person (other than a natural person)
holding outstanding Swingline Loans or any Person (other than a natural person)
holding outstanding Incremental Term Loans.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than Excluded Assets or
securities representing an interest in an Excluded Subsidiary or an interest in
a joint venture that is not a Subsidiary of the Borrower), any purchase option,
call or similar right of a third party with respect to such securities.

 

“Limited Partnership Agreement” shall mean the Fifth Amended and Restated
Agreement of Limited Partnership of Crestwood Equity Partners, dated as of
April 11, 2014, as may be amended, restated, supplemented or otherwise modified
as permitted hereunder.

 

“Loan Document Obligations” shall mean all amounts owing to any of the Agents,
any Issuing Bank or any Lender pursuant to the terms of this Agreement or any
other Loan Document, or pursuant to the terms of any Guarantee thereof,
including, without limitation, with respect to any Loan or Revolving Letter of
Credit, together with the due and punctual performance of all other obligations
of the Borrower and the other Loan Parties under or pursuant to the terms of
this Agreement and the other Loan Documents, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Loan Documents” shall mean this Agreement, the Revolving Letters of Credit, the
Security Documents and any promissory note issued under Section 2.09(e).

 

“Loan Parties” shall mean the Borrower and each Subsidiary Loan Party.

 

“Loans” shall mean the Revolving Facility Loans, the Swingline Loans and the
Incremental Term Loans.

 

25

--------------------------------------------------------------------------------


 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having (a) Loans (other than Swingline Loans) outstanding under such
Facility, (b) in the case of the Revolving Facility, Revolving L/C Exposures
and Swingline Exposures and (c) unused Commitments under such Facility, that,
taken together, represent more than 50% of the sum of all (x)  Loans (other than
Swingline Loans) outstanding under such Facility, (y) in the case of the
Revolving Facility, Revolving L/C Exposures and Swingline Exposures, and (z) 
the total unused Commitments under such Facility at such time.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (i) a materially adverse effect on the
business, operations, properties, assets or financial condition of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) a material impairment
of the validity or enforceability of, or a material impairment of the material
rights, remedies or benefits available to the Lenders, any Issuing Bank, the
Administrative Agent or the Collateral Agent under, any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Revolving
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
the Borrower or any Relevant Subsidiary in an aggregate principal amount
exceeding $75 million.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Relevant Subsidiary
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Relevant Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Project” shall mean, collectively, the construction or expansion of
any capital project of the Borrower or any Restricted Subsidiary, the aggregate
capital cost of which (inclusive of capital costs expended prior to the
acquisition thereof) is reasonably expected by the Borrower to exceed, or
exceeds, $20.0 million.

 

“Material Project EBITDA Adjustment” shall mean, with respect to each Material
Project:

 

(i)            prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (equal to the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected EBITDA of the Borrower or its Restricted Subsidiary attributable to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on contracts relating to such Material Project, the creditworthiness of
the other parties to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date, and other
factors reasonably deemed appropriate by the Administrative Agent); it being
understood and agreed that the Administrative Agent’s approval of the projected
EBITDA amount shall not be withheld if the projected EBITDA so attributable is
reasonably consistent with the information delivered to the Administrative Agent
prior to the Closing Date), which may, at the Borrower’s option, be added to
actual EBITDA for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual EBITDA of the
Borrower or its Restricted Subsidiary attributable to such Material Project
following such Commercial Operation Date); provided that if the actual

 

26

--------------------------------------------------------------------------------


 

Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

 

(ii)           beginning with the first full fiscal quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding fiscal quarters, an amount to be approved by the Administrative Agent
as the projected EBITDA of the Borrower or its Restricted Subsidiary
attributable to such Material Project (determined and approved in the same
manner as set forth in clause (i) above) for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at
Borrower’s option, be added to actual EBITDA for such fiscal quarters (but net
of any actual EBITDA of the Borrower or its Restricted Subsidiary attributable
to such Material Project following such Commercial Operation Date).

 

Notwithstanding the foregoing, (A) no Material Project EBITDA Adjustment shall
be allowed with respect to any Material Project unless: (y) not later than 30
days (or such shorter period as is acceptable to the Administrative Agent in its
reasonable discretion) prior to the delivery of any compliance certificate
required by the terms and provisions of Section 5.04(c) to the extent Material
Project EBITDA Adjustments will be made to EBITDA, the Borrower shall have
delivered to the Administrative Agent written pro forma projections of EBITDA of
the Borrower (or its Restricted Subsidiary) attributable to such Material
Project, and (z) prior to the date such compliance certificate is required to be
delivered, the Administrative Agent shall have approved such projections and
shall have received such other information (including updated status reports
summarizing each Material Project currently under construction and covering
original anticipated and current projected cost, capital expenditures (completed
and remaining), the anticipated Commercial Operation Date, total Material
Project EBITDA Adjustments and the portion thereof to be added to EBITDA and
other information regarding projected revenues, customers and contracts
supporting such pro forma projections and the anticipated Commercial Operation
Date) and documentation as the Administrative Agent may reasonably request (such
approval not to be withheld if such information is reasonably consistent with
the information delivered to the Administrative Agent prior to the Closing
Date), all in form and substance reasonably satisfactory to the Administrative
Agent, and (B) the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 20% of the total actual EBITDA of the
Borrower and its consolidated Restricted Subsidiaries for such period (which
total actual EBITDA shall be determined without including any Material Project
EBITDA Adjustments).

 

“Material Subsidiary” shall mean (a) any Finance Co, and (b) each other
Restricted Subsidiary now existing or hereafter acquired or formed by the
Borrower which, on a consolidated basis for such Restricted Subsidiary and its
Subsidiaries, as of the last day of such Calculation Period, was the owner of
more than 4.0% of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries; provided that at no time shall the total assets of all
Restricted Subsidiaries that are not Material Subsidiaries exceed, for the
applicable Calculation Period, 6.0% of the Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

27

--------------------------------------------------------------------------------


 

“Merger” shall have the meaning assigned to such term in the recitals.

 

“Merger Agreement” shall have the meaning assigned to such term in the recitals.

 

“Merger Sub” shall have the meaning assigned to such term in the recitals.

 

“Midstream Activities” shall mean with respect to any Person, collectively, the
business of (i) the treatment, processing, gathering, dehydration, compression,
blending, transportation, storage, transmission, marketing, buying or selling or
other disposition, whether for such Person’s own account or for the account of
others, of oil, natural gas, natural gas liquids or other liquid or gaseous
hydrocarbons or products thereof, including that used for fuel or consumed in
the foregoing activities including, without limitation, owning and operating
pipelines, storage facilities, processing plants and facilities and gathering
systems, and other assets related thereto, (ii) the mining, production,
marketing and/or sale of salt and (iii) the transportation, storage,
transmission, marketing, buying or selling or other disposition of produced or
fresh water.

 

“Midstream Assets” means, collectively, the pipeline systems (including
transmission and gathering pipelines), storage systems (including header
pipeline systems), processing plants (including fractionation and treatment
plants) and terminals owned by the Loan Parties in connection with their
Midstream Activities.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Requirement” shall mean the requirement that the Loan Parties shall
have granted to the Collateral Agent a perfected Lien on at least eighty-five
percent (85%) of the aggregate book value (including the book value of
improvements owned by any Loan Party and located thereon) of all Real Property
of the Loan Parties (but excluding any Excluded Real Property).

 

“Mortgaged Properties” shall mean all Real Property required to be subject to a
Mortgage that is delivered pursuant to the terms of this Agreement; provided
that Mortgaged Property shall not include Excluded Real Property.

 

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered with respect to Closing Date Real
Property prior to the date hereof or pursuant to clauses (h) and (i) of the
definition of Collateral and Guarantee Requirement, or with respect to
Additional Real Property, pursuant to Section 5.10 and clause (j) of the
definition of Collateral and Guarantee Requirement, as amended, supplemented or
otherwise modified from time to time, with respect to Mortgaged Properties, each
in form and substance reasonably satisfactory to the Collateral Agent, including
all such changes as may be required to account for local law matters.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

 

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

28

--------------------------------------------------------------------------------


 

(a)           100% of the cash proceeds actually received by the Borrower or any
Restricted Subsidiary (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
loss, damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets, but excluding proceeds
of business interruption insurance to the extent such proceeds constitute
compensation for lost revenue) to any Person of any asset or assets of the
Borrower or any such Restricted Subsidiary (other than those pursuant to
Section 6.05(a), (b), (c), (e), (h), (i), or (j)) net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, sales commissions, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset (other than
pursuant hereto or pursuant to Permitted Junior Debt) and any cash reserve for
adjustment in respect of the sale price of such asset established in accordance
with GAAP, including without limitation, pension and post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, and (ii) Taxes paid or payable as a result thereof;
provided that, if no Event of Default exists and the Borrower has delivered a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Borrower’s
intention to use any portion of such proceeds, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business or otherwise
invest in the business of the Borrower and its Restricted Subsidiaries, or make
investments pursuant to Section 6.04(j), in each case within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds, except
to the extent (1) not so used within such 12-month period and (2) not committed
to be used within such 12-month period and not thereafter used within 180 days
of such receipt; provided, further, that (x) no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such proceeds shall exceed $10.0 million and (y) no proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such proceeds in such fiscal year shall exceed $20.0 million, and

 

(b)           100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any other Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded, except for financial advisory fees customary in type and amount
paid to Affiliates of the Sponsors.

 

“New Project Commercial Operations Date” shall have the meaning assigned to such
term in the definition of “New Project EBITDA Adjustments”.

 

“New Project EBITDA Adjustments” shall mean, with respect to the MARC 1 and
North-South projects (including expansions) of the Borrower (or its consolidated
Restricted Subsidiaries) when they achieve commercial operation (the date on
which such commercial operation is achieved, the “New Project Commercial
Operations Date”) after the Original Closing Date, an amount submitted by the
Borrower and approved by the Administrative Agent as the projected EBITDA
attributable to the additional pipeline capacity (initially giving pro forma
effect as if such New Project Commercial Operations Date occurred on the first
day of the fiscal quarter in which it occurred, and thereafter such

 

29

--------------------------------------------------------------------------------


 

pro forma quarterly adjustments rolling off and being replaced by actual
performance on a quarterly basis). New Project EBITDA Adjustments shall be based
only on (i) projected revenues from firm fixed-fee contracts (subject to
adjustments for customer creditworthiness) and tariffs relating to such project,
less expenses, (ii) the New Project Commercial Operations Date with respect to
each such project, and (iii) other factors reasonably deemed appropriate by the
Administrative Agent.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.17(e).

 

“Obligations” shall mean all amounts owing to any of the Agents, any Issuing
Bank, any Lender or any other Secured Party pursuant to the terms of this
Agreement or any other Loan Document, or to any Cash Management Bank or
Specified Swap Counterparty pursuant to the terms of any Secured Cash Management
Agreement or Secured Swap Agreement, respectively, or pursuant to the terms of
any Guarantee thereof, including, without limitation, with respect to any Loan,
Revolving Letter of Credit, Secured Cash Management Agreement or Secured Swap
Agreement, together with the due and punctual performance of all other
obligations of the Borrower and the other Loan Parties under or pursuant to the
terms of this Agreement, the other Loan Documents, any Secured Cash Management
Agreement and any Secured Swap Agreement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Original Closing Date” shall have the meaning assigned to such term in the
recitals.

 

“Other Contracts” means those current or future minimum volume, take-or-pay
contracts by and between the Borrower or any of its Restricted Subsidiaries and
various customers, in each case, to the extent such contracts are entered into
in the ordinary course of business or are consistent with past business
practices of the Borrower and in a form reasonably satisfactory to the
Administrative Agent.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents.

 

“Parent Company” shall mean any Person who, directly or indirectly, owns any of
the issued and outstanding Equity Interests of the Borrower.

 

“Parent Guarantee” shall mean that certain Guarantee Agreement, dated as of the
date hereof, by and between Crestwood Equity Partners and the Collateral Agent,
pursuant to which Crestwood Equity Partners shall guarantee the Obligations, as
amended, supplemented or otherwise modified from time to time.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

30

--------------------------------------------------------------------------------


 

“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Collateral Agreement or any other form approved by the Collateral Agent.

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person, other than such acquisition of, or of the assets or Equity Interests of,
any Loan Party, if (a) such acquisition was not preceded by, or effected
pursuant to, a hostile offer, (b) such acquired Person, division or line of
business of a Person is, or is engaged in, any business or business activity
conducted by the Borrower and its Subsidiaries on the Closing Date, Midstream
Activities and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto, and
(c) immediately after giving effect thereto: (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom; (ii) all
transactions related thereto shall be consummated in accordance with applicable
laws; and (iii) (A) the Borrower and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis after giving effect to such acquisition or
formation, with the Financial Performance Covenants recomputed as at the last
day of the most recently ended fiscal quarter of the Borrower and its Restricted
Subsidiaries, and, if the total consideration in respect of such acquisition
exceeds $50.0 million, the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower to such effect,
together with all relevant financial information for such Subsidiary or assets,
and (B) any acquired or newly formed Subsidiary of the Borrower shall not be
liable for any Indebtedness (except for Indebtedness permitted by Section 6.01).

 

“Permitted Drop-Down Acquisition” shall mean any Drop-Down Acquisition approved
by the board of directors (or other applicable governing body) of Crestwood
Equity Partners after the Closing Date; provided that such Drop-Down
Acquisition, when taken together with any related transactions, are on terms and
conditions reasonably fair in all material respects to the Borrower and its
Restricted Subsidiaries in the good faith judgment of board of directors (or
other applicable governing body) of Crestwood Equity Partners.

 

“Permitted Encumbrances” shall mean with respect to each Real Property, those
Liens and other encumbrances permitted by paragraphs (a) (with respect to any
Closing Date Real Property), (b), (c), (d), (e), (h), (j), (k), (l), (m), (v),
(w), (x), (z), (aa) or (bb) of Section 6.02.

 

“Permitted Holder” shall mean each of the Sponsors and the Sponsor Affiliates.

 

“Permitted Investments” shall mean:

 

(a)           direct obligations of the United States of America or any agency
thereof or obligations guaranteed by the United States of America or any agency
thereof, in each case with maturities not exceeding two years;

 

(b)           time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof, or any foreign country recognized by the United
States of America, having capital, surplus and undivided profits in excess of
$250.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher) by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

 

31

--------------------------------------------------------------------------------


 

(c)           repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

(d)           commercial paper, maturing not more than one year after the date
of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P;

 

(e)           securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

 

(f)            shares of mutual funds whose investment guidelines restrict 95%
of such funds’ investments to those satisfying the provisions of
clauses (a) through (e) above;

 

(g)           money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $500.0 million;
and

 

(h)           time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 1/2 of 1% of the total
assets of the Borrower and its Restricted Subsidiaries, on a consolidated basis,
as of the end of the Borrower’s most recently completed fiscal year.

 

“Permitted Junior Debt” shall mean (a)  unsecured subordinated Indebtedness
issued or incurred by one or both of the Borrower and Finance Co and
(b) unsecured senior Indebtedness issued by one or both of the Borrower and
Finance Co, (i) the terms of which, in the case of each of clauses (a) and (b),
(1) do not provide for any scheduled repayment, mandatory redemption or sinking
fund obligation (other than customary offers to purchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default) prior to the date that is 91 days after the latest of (x) the
Revolving Facility Maturity Date and (y) any Incremental Maturity Date, (2) do
not contain covenants that, taken as a whole, are more restrictive than those
set forth in this Agreement and the other Loan Documents, (3) provide for
covenants and events of default customary for Indebtedness of a similar nature
as such Permitted Junior Debt and (4) in the case of unsecured subordinated
Indebtedness, provide for subordination of payments in respect of such
Indebtedness to the Obligations and guarantees thereof under the Loan Documents
customary for high yield securities and (ii) in the case of each of clauses
(a) and (b), in respect of which no Subsidiary of a Borrower that is not an
obligor under the Loan Documents is an obligor; provided that immediately prior
to and after giving effect on a Pro Forma Basis to any incurrence of Permitted
Junior Debt, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Borrower would be in compliance on
a Pro Forma Basis with the Financial Performance Covenants as of the most
recently completed fiscal quarter for which financial statements are available.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the Borrower and its Restricted
Subsidiaries shall be in

 

32

--------------------------------------------------------------------------------


 

compliance, on a Pro Forma Basis after giving effect to such Permitted
Refinancing Indebtedness, with the covenant contained in Sections 6.10 and 6.12
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries, (b) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest, applicable fees, breakage costs and
premium thereon), (c) the average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to that of the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, (e) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced (unless such different obligors
are obligors under the Loan Documents or such greater security is also provided
to secure the Obligations, respectively; provided that such greater security
shall be limited to (i) after-acquired property that is affixed or incorporated
into the property covered by the lien securing such Indebtedness, (ii) solely in
the case of a Refinancing of Indebtedness incurred or assumed pursuant to
Section 6.01(h) or Section 6.01(q), property of such additional new obligor that
has also been added as an obligor under the Loan Documents or (iii) proceeds and
products thereof), and (f) if the Indebtedness being Refinanced is secured by
any collateral (whether equally and ratably with, or junior to, the Secured
Parties or otherwise), such Permitted Refinancing Indebtedness may be secured by
such collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

 

“PILOT Program” shall have the meaning assigned to such term in Section 6.03.

 

“Plan” shall mean with respect to any Person resident in the United States, any
employee pension benefit plan subject to the provisions of Title IV of ERISA or
Section 412 or 430 of the Code or Section 302 of ERISA and in respect of which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate is (or if
such plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

 

“Pledged Collateral”, with respect to particular Collateral, shall have the
meaning assigned to such term in the Collateral Agreement applicable to such
Collateral.

 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

“Prior Liens” shall mean those Liens and other encumbrances permitted by
paragraphs (a), (c), (d), (e), (f), (g), (i), (j), (l), (n), (o), (p), (q), (r),
(x), (y), (aa), (dd), or (ff) of Section 6.02; provided that licenses permitted
under paragraphs (q) or (ff) of Section 6.02 shall be deemed “Prior Liens”
solely to the extent that such licenses are non-exclusive.

 

33

--------------------------------------------------------------------------------


 

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (a), (b) and (c) below that occur subsequent to the commencement of a
period for which the financial effect of such events is being calculated, and
giving effect to the events for which such calculation is being made, such
calculation as will give pro forma effect to such events as if such events
occurred on the first day of the four consecutive fiscal quarter period ended on
or before the occurrence of such event (the “Reference Period”):

 

(a)           in making any determination of EBITDA on a Pro Forma Basis, pro
forma effect shall be given to any Asset Disposition and to any Asset
Acquisition (or any similar transaction or transactions that require a waiver or
consent of the Required Lenders pursuant to Section 6.04 or 6.05), in each case
that occurred during the Reference Period (or, unless the context otherwise
requires, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Asset Acquisition or Asset
Disposition is consummated);

 

(b)           in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness incurred or assumed and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) incurred or permanently repaid during the
Reference Period shall be deemed to have been incurred or repaid at the
beginning of such period, (y) Interest Expense of such Person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods and (z) with respect to distributions made pursuant
to Section 6.06(e), pro forma effect shall be given to the decrease in cash and
Permitted Investments resulting from such distributions; and

 

(c)           in making any determination on a Pro Forma Basis (i) with respect
to designation of a Restricted Subsidiary as an Unrestricted Subsidiary, effect
shall be given to such designation and all other designations of a Restricted
Subsidiary as an Unrestricted Subsidiary that occurred after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation as though such designations occurred at the beginning of such period
and (ii) with respect to designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, effect shall be given to such designation and all other
designations of an Unrestricted Subsidiary as a Restricted Subsidiary that
occurred after the first day of the relevant Reference Period and on or prior to
the date of the then applicable designation as though such designations occurred
at the beginning of such period.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of an Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include (a) adjustments to reflect operating
expense reductions and other operating improvements or synergies reasonably
expected to result from such Asset Acquisition, Asset Disposition or other
similar transaction, (b) projected revenues from firm fixed-fee contracts
(subject to adjustments for customer creditworthiness) and tariffs reasonably
expected to result from such transaction, less expenses, as approved by the
Administrative Agent, and (c) other factors reasonably deemed appropriate by the
Administrative Agent, in each case, to the extent that the Borrower delivers to
the Administrative Agent (i) a certificate of Crestwood GP or a Financial
Officer of the Borrower setting forth such operating expense reductions, other
operating improvements or synergies or projected revenues and tariffs and
(ii) information and

 

34

--------------------------------------------------------------------------------


 

calculations supporting in reasonable detail such estimated operating expense
reductions, other operating improvements or synergies, or revenues and tariffs.

 

“Projections” shall mean the projections of the Borrower and its Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of its Subsidiaries prior to the Closing
Date.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

 

“Rangeland Contracts” means those current or future minimum volume, take-or-pay
contracts by and between the Borrower or any of its Restricted Subsidiaries and
various customers, in each case providing for the use of the COLT Terminal
and/or the COLT Interconnect and in a form reasonably satisfactory to the
Administrative Agent.

 

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any other Loan Party in and to any and all parcels of real property
owned or leased by the Borrower or any other Loan Party together with all
Improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.  Where the Loan
Documents refer to Real Property as being owned by a Loan Party, this shall be
deemed to include all right, title and interest in Real Property owned or held
by such Loan Party (other than leasehold interests), whether by contract or
otherwise, including rights and interests in easements and rights of way.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

 

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

35

--------------------------------------------------------------------------------


 

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

 

“Relevant Subsidiaries” shall mean each Material Subsidiary and each other
Subsidiary Loan Party and shall exclude each Unrestricted Subsidiary.

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period has been waived, with respect to a
Plan.

 

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of all (w)  Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time.

 

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

 

“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04.  The
initial amount of each Revolving Facility Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Revolving Facility Lender shall have assumed its Revolving Facility
Commitment, as applicable.  The aggregate amount of the Revolving Facility
Commitments on the Closing Date is $1,500.0 million.  To the extent applicable,
Revolving Facility Commitments shall include the Incremental Revolving Facility
Commitments of any Incremental Revolving Facility Lender.

 

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time.  The Revolving Facility Credit Exposure of

 

36

--------------------------------------------------------------------------------


 

any Revolving Facility Lender at any time shall be the sum of (a) the aggregate
principal amount of such Revolving Facility Lender’s Revolving Facility Loans
outstanding at such time and (b) such Revolving Facility Lender’s Revolving
Facility Percentage of the Swingline Exposure and Revolving L/C Exposure at such
time.

 

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans (including any
Incremental Revolving Facility Lender).

 

“Revolving Facility Loan” shall mean a Loan made to the Borrower by a Revolving
Facility Lender pursuant to Section 2.01 or an Incremental Revolving Facility
Lender pursuant to Section 2.20.  Each Revolving Facility Loan shall be a
Eurodollar Loan or an ABR Loan.

 

“Revolving Facility Maturity Date” shall mean the fifth anniversary of the
Closing Date (or if such date is not a Business Day, the next succeeding
Business Day, unless such Business Day is in the next calendar month, in which
case the next preceding Business Day).

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment.  If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Revolving Letters of Credit pursuant to
Section 2.05, as such commitment may be (a) ratably reduced from time to time
upon any reduction in the Revolving Facility Commitments pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Issuing Bank under Section 9.04.  The aggregate amount
of the Revolving L/C Commitments of the Issuing Bank on the Closing Date is
$350.0 million.  On the Closing Date, the Revolving L/C Commitment of each
Issuing Bank is as follows: (i) Wells Fargo, $87.5 million, (ii) JPMorgan Chase
Bank, N.A., $87.5 million, and (iii) Citibank, N.A., $87.5 million and (iv) Bank
of America, N.A., $87.5 million.

 

“Revolving L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Revolving Letter of Credit, including, for the
avoidance of doubt, a payment or disbursement made by an Issuing Bank pursuant
to a Revolving Letter of Credit upon or following the reinstatement of such
Revolving Letter of Credit.

 

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Revolving Letters of Credit outstanding at such time and
(b) the aggregate principal amount of all Revolving L/C Disbursements that have
not yet been reimbursed at such time.  The Revolving L/C Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Revolving L/C Exposure at such time.

 

“Revolving L/C Participation Fees” shall have the meaning set forth in
Section 2.12(b).

 

“Revolving L/C Reimbursement Obligation” shall mean the Borrower’s obligation to
repay Revolving L/C Disbursements as provided in Sections 2.05(e) and (f).

 

“Revolving Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including each Existing Letter of Credit.

 

37

--------------------------------------------------------------------------------


 

“rights of way” shall have the meaning assigned to such term in Section 3.17(b).

 

“Risk Management Policy” shall mean the risk management policy of Crestwood
Equity Partners as applied to the Borrower and its Subsidiaries by Crestwood
Equity Partners.

 

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is the
target of any  comprehensive trade or economic Sanctions.  For the avoidance of
doubt, as of the Closing Date, Sanctioned Countries are the Crimea region of
Ukraine, Cuba, Iran, North Korea, Syria and Sudan.

 

“Sanctioned Person” shall mean, at any time, (a) any Person with whom or with
which a U.S. Person is prohibited from engaging in a transaction or dealing
pursuant to regulations imposed, administered or enforced by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person the Borrower knows is owned or controlled
by any such Person or Persons.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Parties” shall have the meaning ascribed to such term in the Collateral
Agreement and collectively shall mean all such parties.

 

“Secured Swap Agreement” shall mean any Swap Agreement permitted under this
Agreement that is entered into by and between any Loan Party and any Specified
Swap Counterparty.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing, the Collateral and Guarantee
Requirement or Section 5.10.

 

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Net Debt that constitutes senior indebtedness secured by a Lien
on assets or property of the Borrower or its Restricted Subsidiaries as of such
date to (b) EBITDA for the period of four consecutive fiscal quarters of the
Borrower most recently ended as of such date, all determined on a consolidated
basis in accordance with GAAP; provided that to the extent any Asset Disposition
or any Asset Acquisition (or any similar transaction or transactions that
require a waiver or a consent of the Required Lenders pursuant to Section 6.04
or Section 6.05) or incurrence or repayment of Indebtedness (excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
has occurred during the relevant Test

 

38

--------------------------------------------------------------------------------


 

Period, the Senior Secured Leverage Ratio shall be determined for the respective
Test Period on a Pro Forma Basis for such occurrences.

 

“Specified Swap Counterparty” shall mean any Person that, (a) at the time it
enters into a Swap Agreement, is a Lender, an Agent or a Joint Lead Arranger or
an Affiliate of a Lender, an Agent or a Joint Lead Arranger or (b) on the
Closing Date is a Lender, an Agent or a Joint Lead Arranger or an Affiliate of a
Lender, an Agent or a Joint Lead Arranger and is a party to a Swap Agreement
with a Loan Party.

 

“Sponsor” shall mean FRC Founders Corporation (formerly known as First Reserve
Corporation).

 

“Sponsor Affiliate” shall mean (i) each Affiliate of the Sponsor that is neither
a portfolio company nor a company controlled by a portfolio company and
(ii) each general partner of the Sponsor or Sponsor Affiliate who is a partner
or employee of FRC Founders Corporation.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent, any Lender or any Issuing Bank (including any
branch, Affiliate or other fronting office making or holding a Loan or issuing a
Revolving Letter of Credit) is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D).  Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to the Administrative Agent, any
Lender or any Issuing Bank under such Regulation D or any comparable
regulation.  Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

 

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Subsidiary Loan Party” shall mean each direct or indirect Wholly Owned
Subsidiary of the Borrower that (a) (i) is a Domestic Subsidiary and (ii) is a
Material Subsidiary, and in each case, is not an Excluded Subsidiary or a
Subsidiary whose guarantee of the Obligations is prohibited under Section 9.21
or (b) at the option of the Borrower executes and delivers the Collateral
Agreement and otherwise satisfies the Collateral and Guarantee Requirement.

 

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.13(a).

 

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

39

--------------------------------------------------------------------------------


 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries or any Parent Company of the Borrower
shall be a Swap Agreement.

 

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any Swap.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the Closing
Date is $25.0 million.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean Wells Fargo, in its capacity as a lender of
Swingline Loans, and/or any other Revolving Facility Lender designated as such
by the Borrower after the Closing Date that is reasonably satisfactory to the
Borrower and the Administrative Agent and executes a counterpart to this
Agreement as a Swingline Lender.

 

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all additions to
tax, interest and penalties related thereto.

 

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

 

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
Net Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended as of such date, all determined on
a consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, the Total
Leverage Ratio shall be determined for the respective Test Period on a Pro Forma
Basis for such occurrences.

 

40

--------------------------------------------------------------------------------


 

“Transactions” shall mean, collectively, the transactions to occur on, prior to
or immediately after the Closing Date pursuant to the Loan Documents, including
(a) the consummation of the Merger; (b) the execution and delivery of the Loan
Documents and the initial borrowings hereunder; (c) the Closing Date Refinancing
and Closing Date Distribution; and (d) the payment of all fees and expenses
owing in connection with the foregoing.

 

“Trigger Date” shall mean the first date of delivery of financial statements
after the Closing Date pursuant to Section 5.04(a) or (b).

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

 

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
by the Borrower as an Unrestricted Subsidiary pursuant to Section 5.13 hereunder
and any Subsidiary of an Unrestricted Subsidiary.  As of the Closing Date, the
following are Unrestricted Subsidiaries: Crestwood Delaware Basin LLC, Crestwood
Niobrara LLC, Powder River Basin Industrial Complex, LLC, Tres Palacios Holdings
LLC, Tres Palacios Gas Storage LLC and Tres Palacios Midstream, LLC.

 

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

 

“U.S. Dollars” or “$” shall mean the lawful currency of the United States of
America.

 

“U.S.A. PATRIOT Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001), as amended, and
any successor statute.

 

“Wells Fargo” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02          Terms Generally.  The definitions set forth or referred to
in Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.

 

41

--------------------------------------------------------------------------------


 

Except as otherwise expressly provided herein, any reference in this Agreement
to any Loan Document shall mean such document as amended, restated, supplemented
or otherwise modified from time to time.  Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) and all terms of an accounting
or financial nature shall be construed and interpreted in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided further that, notwithstanding the foregoing, upon
and following the acquisition of any business or new Subsidiary by the Borrower
in accordance with this Agreement, in each case that would not constitute a
“significant subsidiary” for purposes of Regulation S-X, financial items and
information with respect to such newly-acquired business or Subsidiary that are
required to be included in determining any financial calculations and other
financial ratios contained herein for any period prior to such acquisition shall
not be required to be in accordance with GAAP so long as the Borrower is able to
reasonably estimate pro forma adjustments in respect of such acquisition for
such prior periods, and in each case such estimates are made in good faith and
are factually supportable.

 

Section 1.03          Effectuation of Transfers.  Each of the representations
and warranties of the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

 

ARTICLE II
THE CREDITS

 

Section 2.01          Commitments.   Subject to the terms and conditions set
forth herein, each Revolving Facility Lender agrees severally to make Revolving
Facility Loans, in each case from time to time during the Availability Period,
comprised of Eurodollar Loans and ABR Loans to the Borrower in U.S. Dollars in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Facility Credit Exposure exceeding such Lender’s Revolving Facility
Commitment and (ii) the Revolving Facility Credit Exposure exceeding the total
Revolving Facility Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Facility Loans.  The Revolving Facility shall be available as
ABR Loans or Eurodollar Loans.

 

Section 2.02          Loans and Borrowings.  (a)  Each Loan to the Borrower
shall be made as part of a Borrowing consisting of Loans under the same Facility
and of the same Type and in U.S. Dollars made by the Lenders ratably in
accordance with their respective Commitments under the applicable Facility (or,
in the case of Swingline Loans, ratably in accordance with their respective
Swingline Commitments); provided, however, that Revolving Facility Loans shall
be made by the Revolving Facility Lenders ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

42

--------------------------------------------------------------------------------


 

(a)           Each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.

 

(b)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurodollar Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the Revolving Facility Commitments or that is
required to finance the reimbursement of a Revolving L/C Disbursement as
contemplated by Section 2.05(e).  At the time that each ABR Borrowing by the
Borrower is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Revolving Facility Commitments or that
is required to finance the reimbursement of a Revolving L/C Disbursement as
contemplated by Section 2.05(e).  Each Swingline Borrowing by the Borrower shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum.  Borrowings of more than one Type and under
more than one Facility may be outstanding at the same time; provided that there
shall not at any time be more than a total of (i) ten (10) Interest Periods in
respect of Borrowings outstanding under the Revolving Facility and (ii) five
(5) Interest Periods in respect of Borrowings outstanding under all other
Facilities.

 

(c)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after, in the case of Revolving Facility Loans, the Revolving Facility Maturity
Date and, in the case of Incremental Term Loans, the applicable Incremental
Maturity Date.

 

Section 2.03          Requests for Borrowings.  To request a Revolving Facility
Borrowing and/or a Borrowing of Incremental Term Loans, the Borrower shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Borrowing consisting of Eurodollar Loans, not later than 11:00 a.m., Houston,
Texas time, three (3) Business Days before the date of the proposed Borrowing or
(ii) in the case of a Borrowing consisting of ABR Loans, not later than 10:00
a.m., Houston, Texas time,  on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (but in any event on the same day) by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(a)           whether the requested Borrowing is to be Revolving Facility
Borrowing or a Borrowing of Incremental Term Loans;

 

(b)           the aggregate amount of the requested Borrowing;

 

(c)           the date of such Borrowing, which shall be a Business Day;

 

(d)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(e)           in the case of a Borrowing consisting of a Eurodollar Loan, the
initial Interest Period to be applicable thereto; and

 

(f)            the location and number of the Borrower’s account to which funds
are to be disbursed.

 

43

--------------------------------------------------------------------------------


 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04          Swingline Loans.  (a)  Subject to the terms and conditions
set forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period in U.S. Dollars, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (y) the outstanding Swingline Loans of such Swingline
Lender exceeding such Swingline Lender’s Swingline Commitments or (z) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.  All Swingline Loans
shall be ABR Loans under this Agreement.

 

(b)           To request a Swingline Borrowing, the Borrower shall notify the
Swingline Lenders of such request by telephone (confirmed by a Swingline
Borrowing Request by telecopy) not later than 3:00 p.m., Houston, Texas time on
the day of the proposed Swingline Borrowing.  Each such notice and Swingline
Borrowing Request shall be irrevocable and shall specify (i) the requested date
(which shall be a Business Day), (ii) the amount of the requested Swingline
Borrowing, (iii) the term of such Swingline Loan, and (iv)  the location and
number of the Borrower’s account to which funds are to be disbursed.  Each
Swingline Lender shall make each Swingline Loan to be made by it hereunder in
accordance with Section 2.02(a) on the proposed date thereof by wire transfer of
immediately available funds by 4:00 p.m., Houston, Texas time, to the account of
the Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of a Revolving L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

 

(c)           A Swingline Lender may by written notice given to the
Administrative Agent (and to the other Swingline Lenders) not later than
12:00 noon, Houston, Texas time on any Business Day, require the Revolving
Facility Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans made by it.  Such notice shall
specify the aggregate amount of such Swingline Loans in which the Revolving
Facility Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans.  Each Revolving Facility Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent for the account of the applicable Swingline Lender, such Revolving
Facility Lender’s Revolving Facility Percentage of such Swingline Loan or
Loans.  Each Revolving Facility Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Revolving Facility Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Facility
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Swingline Lender the amounts so received by it from the Revolving
Facility Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any

 

44

--------------------------------------------------------------------------------


 

Swingline Loan acquired pursuant to this paragraph (c), and thereafter payments
by the Borrower in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender.  Any amounts
received by a Swingline Lender from the Borrower (or any other party on behalf
of the Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be remitted
promptly to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted promptly by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 

Section 2.05          Revolving Letters of Credit.  (a) General.  From and after
the Closing Date, all Existing Letters of Credit will be deemed issued and
outstanding under this Agreement and will be governed as if issued under this
Agreement.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Revolving Letters of Credit denominated in U.S.
Dollars for its own account or on behalf of any Parent Company or Restricted
Subsidiary in a form reasonably acceptable to the applicable Issuing Bank, at
any time and from time to time during the Availability Period and prior to the
date that is five (5) Business Days prior to the Revolving Facility Maturity
Date.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Revolving Letter of Credit,
the terms and conditions of this Agreement shall control; provided that the
Revolving Letters of Credit issued on behalf of any Parent Company shall not
exceed an aggregate amount of $50.0 million outstanding at any one time.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Revolving Letter of Credit (or the
amendment, renewal (other than an automatic renewal in accordance with
paragraph (c) of this Section) or extension of an outstanding Revolving Letter
of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent reasonably in advance of the requested date of issuance, amendment,
renewal or extension, a notice requesting the issuance of a Revolving Letter of
Credit, or identifying the Revolving Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Revolving Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Revolving Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to issue,
amend, renew or extend such Revolving Letter of Credit.  If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Revolving Letter of Credit.  A Revolving Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Revolving Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Revolving Facility Credit Exposure shall not
exceed the total Revolving Facility Commitments and (ii) the aggregate available
amount of all Revolving Letters of Credit issued by any Issuing Bank shall not
exceed such Issuing Bank’s Revolving L/C Commitment.

 

(c)           Expiration Date.  Each Revolving Letter of Credit shall expire at
or prior to the close of business on the earlier of (A) unless the applicable
Issuing Bank agrees to a later expiration date,

 

45

--------------------------------------------------------------------------------


 

the date one (1) year after the date of the issuance of such Revolving Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (B) the date that is five (5) Business Days prior to
the Revolving Facility Maturity Date; provided that any Revolving Letter of
Credit with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which, in no event, shall extend beyond the date
referred to in clause (B) of this paragraph (c)).  Notwithstanding the
foregoing, the Borrower may request the issuance of one or more Revolving
Letters of Credit that expire at or prior to the close of business on the date
that is five (5) Business Days prior to the Revolving Facility Maturity Date;
provided that the Revolving L/C Exposure in respect of Revolving Letters of
Credit issued pursuant to this sentence shall not exceed $10.0 million.

 

(d)           Participations.  By the issuance of a Revolving Letter of Credit
(or an amendment to a Revolving Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or the
Revolving Facility Lenders, such Issuing Bank hereby grants to each Revolving
Facility Lender, and each Revolving Facility Lender hereby acquires from such
Issuing Bank, a participation in such Revolving Letter of Credit equal to such
Revolving Facility Lender’s Revolving Facility Percentage of the aggregate
amount available to be drawn under such Revolving Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in U.S. Dollars such Revolving Facility Lender’s Revolving Facility
Percentage of each Revolving L/C Disbursement made by such Issuing Bank not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Revolving Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Revolving Letter of Credit or the occurrence and continuance of
a Default or Event of Default or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e)           Reimbursement.  If the applicable Issuing Bank shall make any
Revolving L/C Disbursement in respect of a Revolving Letter of Credit, the
Borrower shall reimburse such Revolving L/C Disbursement by paying to the
Administrative Agent an amount equal to such Revolving L/C Disbursement in U.S.
Dollars, not later than 12:00 noon, Houston, Texas time, on the Business Day
immediately following the date the Borrower receives notice under
paragraph (g) of this Section of such Revolving L/C Disbursement; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Loan, a Eurodollar Loan or a Swingline Borrowing in an equivalent amount,
and, in each case to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting Loan or
Borrowing, as applicable; provided that in the case of any Eurodollar Loan, such
request must be made three Business Days prior to such refinancing in accordance
with Section 2.03.  If the Borrower fails to reimburse any Revolving L/C
Disbursement when due, then the Administrative Agent shall promptly notify the
applicable Issuing Bank and each other Revolving Facility Lender of the
applicable Revolving L/C Disbursement, the payment then due from the Borrower
and, in the case of a Revolving Facility Lender, such Lender’s Revolving
Facility Percentage thereof.  Promptly following receipt of such notice, each
Revolving Facility Lender shall pay to the Administrative Agent in U.S. Dollars
its Revolving Facility Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Facility Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank in U.S. Dollars the amounts so
received by it from the Revolving Facility Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such

 

46

--------------------------------------------------------------------------------


 

payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear. 
Any payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any Revolving L/C Disbursement (other than the
funding of an ABR Loan, a Eurodollar Loan, or a Swingline Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such Revolving L/C Disbursement.

 

(f)            Obligations Absolute.  The obligation of the Borrower to
reimburse Revolving L/C Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Revolving Letter of Credit or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a
Revolving Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the applicable Issuing Bank under a Revolving Letter of Credit
against presentation of a draft or other document that does not strictly comply
with the terms of such Revolving Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder; provided that, in each case, payment by the Issuing Bank shall not
have constituted gross negligence or willful misconduct.  Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Revolving Letter of Credit or
any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Revolving Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of such Issuing Bank; provided that the foregoing shall not
be construed to excuse the applicable Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by a court having jurisdiction to have been caused by (A) such Issuing Bank’s
failure to exercise reasonable care when determining whether drafts and other
documents presented under a Revolving Letter of Credit comply with the terms
thereof or (B) such Issuing Bank’s refusal to issue a Revolving Letter of Credit
in accordance with the terms of this Agreement.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the applicable Issuing Bank, such Issuing Bank shall be deemed to have
exercised reasonable care in each such determination and each refusal to issue a
Revolving Letter of Credit.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Revolving Letter of Credit, the applicable Issuing Bank may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Revolving Letter of Credit.

 

(g)           Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Revolving Letter of Credit.  Such Issuing
Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make a Revolving L/C Disbursement thereunder;
provided that any failure to give

 

47

--------------------------------------------------------------------------------


 

or delay in giving such notice shall not relieve the Borrower of its obligation
to reimburse such Issuing Bank and the Revolving Facility Lenders with respect
to any such Revolving L/C Disbursement.

 

(h)           Interim Interest.  If an Issuing Bank shall make any Revolving L/C
Disbursement, then, unless the Borrower shall reimburse such Revolving L/C
Disbursement in full on the date such Revolving L/C Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Revolving L/C Disbursement is made to but excluding the date that the
Borrower reimburses such Revolving L/C Disbursement, at the rate per annum equal
to the rate per annum then applicable to ABR Loans; provided that, if such
Revolving L/C Disbursement is not reimbursed by the Borrower when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

 

(i)            Replacement of an Issuing Bank.  An Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12.  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Revolving Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of such Issuing Bank under this Agreement with respect to
Revolving Letters of Credit issued by it prior to such replacement but shall not
be required to issue additional Revolving Letters of Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, (i) in the case of an Event of Default described in
Section 7.01(h) or 7.01(i), as provided in the following proviso or (ii) in the
case of any other Event of Default, on the third Business Day following the date
on which the Borrower receives notice from the Administrative Agent (or, if the
maturity of the Loans has been accelerated, Revolving Facility Lenders with
Revolving L/C Exposure representing greater than 50% of the total Revolving L/C
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Administrative Agent (or an
account in the name of the Administrative Agent with another institution
designated by the Administrative Agent), in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in U.S. Dollars equal to
the Revolving L/C Exposure in respect of the Borrower as of such date plus any
accrued and unpaid interest thereon; provided that, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in U.S. Dollars, without demand or other notice of any kind.  The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b).  Each such deposit pursuant to this paragraph or
pursuant to Section 2.11(b) shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall control, including the
exclusive right of withdrawal, such account.  Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of (A) for so long as an Event of Default shall be
continuing, the Administrative Agent and (B) at any other time, the Borrower, in
each case, in term deposits constituting Permitted Investments and

 

48

--------------------------------------------------------------------------------


 

at the risk and expense of the Borrower, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for Revolving L/C Disbursements for which such
Issuing Bank has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the Revolving L/C Reimbursement Obligations of the
Borrower for the Revolving L/C Exposure at such time or, if the maturity of the
Loans to the Borrower has been accelerated (but subject to the consent of
Revolving Facility Lenders with Revolving L/C Exposure representing greater than
50% of the total Revolving L/C Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived.  If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.11(b), such
amount together with interest thereon (to the extent not applied as aforesaid)
shall be returned to the Borrower as and to the extent that, after giving effect
to such return, the Borrower would remain in compliance with Section 2.11(b) and
no Event of Default shall have occurred and be continuing.

 

(k)           Additional Issuing Banks.  From time to time, the Borrower may by
notice to the Administrative Agent designate up to four Lenders that agree (in
their sole discretion) to act in such capacity and are reasonably satisfactory
to the Administrative Agent as Issuing Banks.  Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

 

(l)            Reporting.  Each Issuing Bank shall (i) provide to the
Administrative Agent copies of any notice received from the Borrower pursuant to
Section 2.05(b) no later than the next Business Day after receipt thereof,
(ii) provide the Administrative Agent with a copy of the Revolving Letter of
Credit, or the amendment, renewal or extension of the Revolving Letter of
Credit, as applicable, on the Business Day on which such Issuing Bank issues,
amends, renews or extends any Revolving Letter of Credit, (iii) on each Business
Day on which such Issuing Bank makes any Revolving L/C Disbursement, advise the
Administrative Agent of the date of such Revolving L/C Disbursement and the
amount of such Revolving L/C Disbursement and (iv) on any other Business Day,
furnish the Administrative Agent with such other information as the
Administrative Agent shall reasonably request.  If requested by any Lender, the
Administrative Agent shall provide copies to such Lender of the documents
referred to in clause (ii) of the preceding sentence.

 

Section 2.06          Funding of Borrowings.  (a)  Each Lender shall make each
Loan to be made by it to the Borrower hereunder on the proposed date thereof by
wire transfer of immediately available funds by 1:00 p.m., Houston, Texas time
(or, in the case of Incremental Term Loans, such other time as shall be agreed
to by the Incremental Term Lenders), to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to such account of the
Borrower as is designated by the Borrower in the Borrowing Request; provided
that ABR Loans and Swingline Borrowings made to finance the reimbursement of a
Revolving L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

(b)           Unless the Agent shall have received notice from a Lender prior to
the proposed time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such

 

49

--------------------------------------------------------------------------------


 

share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate reasonably determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.07          Interest Elections.  (a)  Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly (but in any event
on the same day) by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election.

 

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

50

--------------------------------------------------------------------------------


 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to one of its Eurodollar Borrowings prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, the
Borrower shall be deemed to have converted such Borrowing to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders (unless
such Event of Default is an Event of Default under Section 7.01(h) or (i), in
which case no such request shall be required), so notifies the Borrower, then,
so long as an Event of Default is continuing, (i) no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

Section 2.08                             Termination and Reduction of
Commitments.  (a)  Unless previously terminated, the Revolving Facility
Commitments shall terminate on the Revolving Facility Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Facility Commitments; provided that
(i) each reduction of the Revolving Facility Commitments shall be in an amount
that is an integral multiple of $500,000 and not less than $3.0 million (or, if
less, the remaining amount of the Revolving Facility Commitments), and (ii) the
Borrower shall not terminate or reduce the Revolving Facility Commitments if,
after giving effect to any concurrent prepayment of the Revolving Facility Loans
by the Borrower in accordance with Section 2.11, the Revolving Facility Credit
Exposure would exceed the total Revolving Facility Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Facility Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Facility Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Revolving
Facility Commitments shall be permanent.  Each reduction of the Revolving
Facility Commitments shall be made ratably among the Lenders in accordance with
their respective Revolving Facility Commitments.

 

Section 2.09                             Repayment of Loans; Evidence of Debt. 
(a)  The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan on the Revolving
Facility Maturity Date and (ii)  to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Facility
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least seven Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Facility Borrowing (other than a Borrowing that is required to finance the
reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e)) is made, the Borrower shall repay all Swingline Loans then
outstanding.

 

51

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Facility and the Type thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable to each Lender hereunder, and (iii) any amount received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
absent manifest error of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans made in accordance with the terms
of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note substantially in the form of Exhibit G-1 or
Exhibit G-2, as applicable.  In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including, to the
extent requested by any assignee, after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

Section 2.10                             Repayment of Loans.  (a)  To the extent
not previously paid, all Revolving Facility Loans shall be due and payable on
the Revolving Facility Maturity Date, and all Incremental Term Loans shall be
due and payable as and when set forth in the joinder agreement with respect
thereto and, to the extent not previously paid, all Incremental Term Loans shall
be due and payable on the Incremental Maturity Date applicable to such
Incremental Term Loans.

 

(b)                                 (x) Unless otherwise set forth in the
joinder agreement governing any Incremental Term Loans, all Net Proceeds
pursuant to Section 2.11(c) shall be applied, to the extent Incremental Term
Loans are outstanding, ratably among the Incremental Term Lenders, in each case
to prepay Incremental Term Loans in direct order of maturity to all amortization
payments in respect of the Incremental Term Loans and (y) any optional
prepayments of the Revolving Facility Loans or the Incremental Term Loans
pursuant to Section 2.11(a) shall be applied ratably among the relevant Lenders
under the Revolving Facility Loans or the Incremental Term Loans, as applicable,
as directed by the Borrower (including with respect to order of any application
to any amortization payments).

 

(c)                                  Prior to any repayment of any Borrowing,
the Borrower shall select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 11:00 a.m.,  Houston, Texas time, (i) in the case of an
ABR Borrowing,  on the date of such repayment and (ii) in the case of a
Eurodollar Borrowing, three Business Days before the scheduled date of such
repayment.  Each repayment of a Borrowing (x) in the case of the Revolving
Facility, shall be applied to the Revolving Facility Loans included in the
repaid Borrowing such that each Revolving Facility Lender receives its ratable
share of such repayment (based upon the respective Revolving Facility Credit
Exposures of the Revolving Facility Lenders at the time of such repayment) and
(y) in all other cases, shall be applied ratably to the Loans included in the
repaid

 

52

--------------------------------------------------------------------------------


 

Borrowing.  Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swingline Borrowing hereunder,
the Borrower shall select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 4:00 p.m., Houston, Texas time, on the scheduled date
of such repayment.

 

Section 2.11                             Prepayment of Loans.  (a)  The Borrower
shall have the right at any time and from time to time to prepay Revolving
Facility Loans in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than $1.0 million or, if less, the amount
outstanding, subject to prior notice in the form of Exhibit B hereto provided in
accordance with Section 2.10(c).  The Borrower shall have the right to prepay
Incremental Term Loans as set forth in the applicable joinder agreement in
respect of such Incremental Term Loans.

 

(b)                                 If on any date, the Administrative Agent
notifies the Borrower that the Revolving Facility Credit Exposure exceeds the
aggregate Revolving Facility Commitments of the Lenders on such date, the
Borrower shall, as soon as practicable and in any event within two Business Days
following such date, prepay the outstanding principal amount of any Revolving
Facility Loans (and, to the extent after giving effect to such prepayment, the
Revolving Facility Credit Exposure still exceeds the aggregate Revolving
Facility Commitments of the Lenders, deposit cash collateral in an account with
the Administrative Agent (or an account in the name of the Administrative Agent
with another institution designated by the Administrative Agent) pursuant to
Section 2.05(j)) such that the aggregate amount so prepaid by the Borrower and
cash collateral so deposited in an account with the Administrative Agent (or an
account in the name of the Administrative Agent with another institution
designated by the Administrative Agent pursuant to Section 2.05(j)) shall be
sufficient to reduce such sum to an amount not to exceed the aggregate Revolving
Facility Commitments of the Lenders on such date together with any interest
accrued to the date of such prepayment on the aggregate principal amount of
Revolving Facility Loans prepaid.  The Administrative Agent shall give prompt
notice of any prepayment required under this Section 2.11(b) to the Borrower and
the Lenders.

 

(c)                                  Unless otherwise set forth in the joinder
agreement governing any Incremental Term Loans, the Borrower shall apply all Net
Proceeds received by it or its Restricted Subsidiaries upon (and in any event
within three Business Days of) receipt thereof to prepay any Incremental Term
Loans in accordance with paragraphs (b) and (c) of Section 2.10.

 

(d)                                 The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Loans required to be made by the
Borrower pursuant to paragraph (c) of this Section 2.11 at least five
(5) Business Days (or such shorter period of time as the Administrative Agent
may reasonably agree) prior to the date of such prepayment.  Each such notice
shall specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Lender of the contents of the Borrower’s prepayment notice
and of such Lender’s pro rata share of the prepayment.

 

(e)                                  In the event of any termination of all the
Revolving Facility Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Facility Loans and
all its outstanding Swingline Loans and terminate all its outstanding Revolving
Letters of Credit and/or cash collateralize such Revolving Letters of Credit in
accordance with Section 2.05(j).  If as a result of any partial reduction of the
Revolving Facility Commitments, the aggregate Revolving Facility Credit Exposure
would exceed the aggregate Revolving Facility Commitments of all Revolving
Facility Lenders after giving effect thereto, then the Borrower shall, on the
date of such reduction, repay or prepay

 

53

--------------------------------------------------------------------------------


 

Revolving Facility Loans or Swingline Loans (or a combination thereof) and/or
cash collateralize Revolving Letters of Credit in an amount sufficient to
eliminate such excess.

 

Section 2.12                             Fees.  (a)  The Borrower agrees to pay
to each Lender, without duplication of any other amounts paid to such Lender
(other than any Defaulting Lender), through the Administrative Agent, three
Business Days after the last day of March, June, September and December in each
year, and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a commitment fee (a “Commitment
Fee”) on the daily amount of the Available Unused Commitment of such Lender
during the preceding quarter up until the last day of such quarter (or other
period commencing with the Closing Date (or the last date on which such fee was
paid) and ending with the last day of such quarter or the Revolving Facility
Maturity Date or the date on which the last of the Commitments of such Lender
shall be terminated, as applicable) at the Applicable Rate.

 

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero.  The
Commitment Fee due to each Lender shall begin to accrue on the Closing Date and
shall cease to accrue on the date on which the last of the Commitments of such
Lender shall be terminated as provided herein.

 

(b)                                 The Borrower from time to time agrees to pay
to each Revolving Facility Lender (other than any Defaulting Lender), through
the Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fee (a “Revolving L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed Revolving L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Closing Date (or the
last date on which such fee was paid) and ending with the last day of such
quarter or the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments shall be terminated, as applicable) at the rate
per annum equal to the Applicable Rate for Eurodollar Revolving Facility
Borrowings effective for each day in such period.

 

(c)                                  The Borrower from time to time agrees to
pay to each Issuing Bank, for its own account, (x) on the last Business Day of
March, June, September and December of each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall terminate as provided
herein, a fronting fee in an amount equal to 0.125% per annum of the daily
average stated amount of such Revolving Letter of Credit, in respect of each
Revolving Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Revolving Letter of Credit to and
including the termination of such Revolving Letter of Credit, plus (y) in
connection with the issuance, amendment or transfer of any such Revolving Letter
of Credit or any Revolving L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing charges (collectively, “Issuing Bank
Fees”).  All Revolving L/C Participation Fees and Issuing Bank Fees that are
payable on a per annum basis shall be computed on the basis of the actual number
of days elapsed in a year of 360 days.

 

(d)                                 The Borrower agrees to pay to the
Administrative Agent, for the account of the Administrative Agent, such
administrative fee as agreed between the Borrower and the Administrative Agent
in writing (such fees, the “Administrative Agent Fees”); provided that to the
extent the Facilities hereunder are terminated, repaid or refinanced prior to
the Revolving Facility Maturity Date and any Incremental Maturity Date, the
Administrative Agent shall give the Borrower an appropriate credit for
Administrative Agent Fees paid for time periods beyond such termination,
repayment or refinancing date.

 

54

--------------------------------------------------------------------------------


 

(e)                                  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that Issuing Bank Fees shall be
paid directly to the applicable Issuing Banks.  Once paid, none of the Fees
shall be refundable under any circumstances.

 

Section 2.13                             Interest.  (a)  The Borrower shall pay
interest on the unpaid principal amount of each ABR Loan (including each
Swingline Loan) at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Borrower shall pay interest on the
unpaid principal amount of each Eurodollar Loan at the Adjusted Eurodollar Rate
for the Interest Period in effect for such Eurodollar Loan plus the Applicable
Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any Fees or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, the Borrower shall pay interest on such overdue
amount, after as well as before judgment, at a rate per annum equal to (x) in
the case of overdue principal of any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (y) in the case of any other amount, 2.00% plus the rate applicable
to ABR Loans with respect to the Revolving Facility in paragraph (a) of this
Section; provided that this paragraph (c) shall not apply to any Default or
Event of Default that has been waived by the Lenders pursuant to Section 9.08.

 

(d)                                 Accrued interest on each Loan shall be
payable by the Borrower in arrears on each Interest Payment Date for such Loan,
and in the case of (i) Revolving Facility Loans, upon termination of the
Revolving Facility Commitments and (ii) Incremental Term Loans, on the
applicable Incremental Maturity Date; provided that (x) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (y) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Loan), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (z) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                                  All computations of interest shall be made
by the Administrative Agent taking into account the actual number of days
occurring in the period for which such interest is payable pursuant to this
Section, and (i) if based on the Alternate Base Rate (if based on the Prime
Rate), a year of 365 days or 366 days, as the case may be; or (ii) otherwise, on
the basis of a year of 360 days.

 

Section 2.14                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders or the Majority Lenders under the Revolving Facility or any
Facility of Incremental Term Loans that the Eurodollar Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

 

55

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereto, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing or shall
be made as a Borrowing bearing interest at such rate as the Required Lenders or
the Majority Lenders under the Revolving Facility or any Facility of Incremental
Term Loans shall agree adequately reflects the costs to the Revolving Facility
Lenders of making the Loans comprising such Borrowing.

 

Section 2.15                             Increased Costs.  (a) If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, FDIC insurance or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender (except any such reserve requirement reflected in the Adjusted
Eurodollar Rate) or Issuing Bank; or

 

(ii)                                  impose on any Lender or Issuing Bank or
the London interbank market any tax, costs, expenses or other condition
affecting this Agreement or Loans made by such Lender or any Revolving Letter of
Credit or participation therein (including a condition similar to the events
described in clause (i) above in the form of a tax, cost or expense) (except in
each case (A) for Indemnified Taxes indemnified pursuant to Section 2.17 and
Excluded Taxes and (B) for changes in the rate of tax on the overall rate of net
income of such Lender);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) to the Borrower or to increase
the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Revolving Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise) (except in each case (A) for Indemnified Taxes
indemnified pursuant to Section 2.17 and Excluded Taxes and (B) for changes in
the rate of tax on the overall rate of net income of such Lender), then the
Borrower will pay to such Lender or Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered in connection therewith
(but only to the extent the applicable Lender is imposing such charges or
additional amounts on other similarly situated borrowers under credit facilities
comparable to the Facilities).

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding liquidity or capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or any of the Loans made by,
or participations in Revolving Letters of Credit held by, such Lender, or the
Revolving Letters of Credit issued by such Issuing Bank or as a consequence of
the Commitments to make any of the foregoing, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered in connection

 

56

--------------------------------------------------------------------------------


 

therewith (but only to the extent the applicable Lender is imposing such charges
or additional amounts on other similarly situated borrowers under credit
facilities comparable to the Facilities).

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Promptly after any Lender or any Issuing
Bank has determined that it will make a request for increased compensation
pursuant to this Section 2.15, such Lender or Issuing Bank shall notify the
Borrower thereof.  Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as applicable,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.16                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurodollar Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in U.S.
Dollars of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

Section 2.17                             Taxes.  (a)  Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law; provided that if a Loan Party, the Administrative Agent or
any other Person acting on behalf of the Administrative Agent in regards to
payments hereunder shall be required to deduct Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable by the Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions for Indemnified Taxes or Other Taxes applicable to additional sums
payable under this Section 2.17) the Administrative Agent, Lender, or Issuing
Bank, as applicable, receives an amount equal to the

 

57

--------------------------------------------------------------------------------


 

sum it would have received had no such deductions for Indemnified Taxes and
Other Taxes been made, (ii) such Loan Party, if required to deduct any Taxes,
shall make such deductions and (iii) such Loan Party, if required to deduct any
Taxes, shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)                                 In addition, each Loan Party shall pay any
Other Taxes payable on account of any obligation of such Loan Party and upon the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (other than Indemnified Taxes or Other Taxes resulting from gross
negligence or willful misconduct of the Administrative Agent, such Lender or
such Issuing Bank) without duplication of any amounts indemnified under
Section 2.17(a) paid by the Administrative Agent or such Lender or Issuing Bank,
as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party under, or otherwise with respect to, any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that a certificate as to the amount of such
payment or liability and setting forth in reasonable detail the basis and
calculation for such payment or liability delivered to such Loan Party by a
Lender or an Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error of the Lender, the Issuing Bank or the Administrative Agent, as
applicable.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Each Lender or Issuing Bank that is not a
“United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall, to the extent it may lawfully do so, deliver to the
Borrower and the Administrative Agent two copies of U.S. Internal Revenue
Service Form W-8BEN or W-8BEN-E (claiming the benefits of an applicable income
tax treaty), W-8EXP, W-8IMY (together with any required attachments) or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit H-1, H-2, H-3 or H-4 and the applicable Form W-8, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender (with any other required forms attached) claiming complete
exemption from or a reduced rate of U.S. federal withholding tax on all payments
by the Borrower under this Agreement and the other Loan Documents.  Each Lender
or Issuing Bank that is not a Non-U.S. Lender shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent two copies
of U.S. Internal Revenue Service Form W-9, properly completed and duly executed
by such Lender or Issuing Bank, claiming complete exemption (or otherwise
establishing an exemption) from U.S. backup withholding on all payments under
this Agreement and the other Loan Documents.  Such forms shall be delivered by
each Lender or Issuing Bank, to the extent it may lawfully do so, on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  In addition, each Lender or Issuing Bank, to the extent it

 

58

--------------------------------------------------------------------------------


 

may lawfully do so, shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender or Issuing Bank. 
Each Lender or Issuing Bank shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower or the
Administrative Agent (or any other form of certification adopted by the U.S.
taxing authorities for such purpose).  Without limiting the foregoing, any
Lender or Issuing Bank that is entitled to an exemption from or reduction of
withholding Tax otherwise indemnified against by a Loan Party pursuant to this
Section 2.17 with respect to payments under any Loan Document shall deliver to
the Borrower or the relevant Governmental Authority (with a copy to the
Administrative Agent), to the extent such Lender or Issuing Bank is legally
entitled to do so, at the time or times prescribed by applicable law such
properly completed and executed documentation prescribed by applicable law as
may reasonably be requested by the Borrower or the Administrative Agent to
permit such payments to be made without such withholding tax or at a reduced
rate; provided that in such Lender’s or Issuing Bank’s judgment such completion,
execution or submission would not materially prejudice such Lender or Issuing
Bank.

 

(f)                                   If the Administrative Agent, Lender or
Issuing Bank determines, in good faith and in its sole discretion, that it has
received a refund of Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, Lender or Issuing Bank
(including any Taxes imposed with respect to such refund) as is determined by
the Administrative Agent, Lender or Issuing Bank in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent, Lender or Issuing Bank,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, Lender or Issuing
Bank in the event such Administrative Agent, Lender or Issuing Bank is required
to repay such refund to such Governmental Authority.  This paragraph shall not
be construed to require the Administrative Agent, Lender or Issuing Bank to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the Loan Parties or any other Person. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

 

(g)                                  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.04 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise

 

59

--------------------------------------------------------------------------------


 

payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (g).

 

(h)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Section 2.18                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) Unless otherwise specified, the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of Revolving L/C Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New
York City time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank or the applicable Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder of (i) principal or interest in respect of any Loan or (ii) Revolving
L/C Reimbursement Obligations shall in each case be made in U.S. Dollars.  All
payments of other amounts due hereunder or under any other Loan Document shall
be made in U.S. Dollars.  Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, unreimbursed Revolving L/C Disbursements,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal and unreimbursed Revolving L/C Disbursements then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed Revolving L/C
Disbursements then due to such parties.

 

60

--------------------------------------------------------------------------------


 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim, through the application of any proceeds of
Collateral or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Facility Loans or Incremental Term Loans or
participations in Revolving L/C Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Revolving Facility Loans or Incremental Term Loans and participations in
Revolving L/C Disbursements and Swingline Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in
Revolving Facility Loans or Incremental Term Loans and participations in
Revolving L/C Disbursements and Swingline Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Facility Loans or Incremental
Term Loans and participations in Revolving L/C Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Revolving L/C Disbursements to any assignee or
participant, other than to the Borrower or any Loan Party (as to which the
provisions of this paragraph (c) shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment by the
Borrower is due to the Administrative Agent for the account of the Lenders or
the applicable Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b) or 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.19                             Mitigation Obligations; Replacement of
Lenders.  (a)  If any Lender requests compensation under Section 2.15, or if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment

 

61

--------------------------------------------------------------------------------


 

(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender in any material respect.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if any Loan Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, or is a Defaulting Lender, then such Loan Party may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) to the extent such consent would be
required with regard to an assignment to such Person pursuant to Section 9.04,
such Loan Party shall have received the prior written consent of the
Administrative Agent and, solely in the case of an assignment of Revolving
Facility Commitments and/or Revolving Facility Loans, each Issuing Bank and each
Swingline Lender, which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Revolving L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Loan Party (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  Nothing in this Section 2.19 shall be deemed to
prejudice any rights that any Loan Party may have against any Lender that is a
Defaulting Lender.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.08 requires
the consent of all of the Lenders or all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent, then
provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments hereunder to one or more assignees, to the extent such
consent would be required with regard to an assignment to such Person pursuant
to Section 9.04, reasonably acceptable to the Administrative Agent and, solely
in the case of an assignment of Revolving Facility Commitments and/or Revolving
Facility Loans, each Issuing Bank and each Swingline Lender, provided that: 
(i) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, and (ii) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon.  In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.04.  Each Lender
agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender, such Lender shall,
promptly after receipt of written notice of such election, execute and deliver
all documentation necessary to effectuate such assignment in accordance with
Section 9.04.  In the event that a Lender does not comply with the requirements
of the immediately preceding sentence after receipt of such notice, each Lender
hereby authorizes and directs Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 9.04 on behalf of a Non-Consenting Lender and any such
documentation so

 

62

--------------------------------------------------------------------------------


 

executed by Administrative Agent shall be effective for purposes of documenting
an assignment pursuant to Section 9.04.

 

Section 2.20                             Increase in Revolving Facility
Commitments; Incremental Term Loan Commitments.  (a)  Incremental Commitments. 
At any time following the Closing Date, the Borrower may from time to time by
written notice to the Administrative Agent elect to request an increase to the
existing Revolving Facility Commitments (any such increase, the “Incremental
Revolving Facility Commitments”) and/or may request that commitments be made in
respect of term loans (the “Incremental Term Facility Commitments” and together
with the Incremental Revolving Facility Commitments, if any, the “Incremental
Commitments”), in an aggregate principal amount, collectively, not to exceed
$350.0 million, or, in each case, a lesser amount in integral multiples of
$5.0 million.  Such notice shall specify the date (an “Increased Amount Date”)
on which the Borrower proposes that the Incremental Commitments, and in the case
of Incremental Term Facility Commitments, the date the Incremental Term Loans,
shall be made available, which shall be a date not less than 5 Business Days (or
such lesser number of days as may be agreed to by the Administrative Agent in
its sole discretion) after the date on which such notice is delivered to the
Administrative Agent.  The Borrower shall notify the Administrative Agent in
writing of the identity of each Revolving Facility Lender or other financial
institution (which in any event shall not be the Borrower or an Affiliate of the
Borrower) reasonably acceptable to the Administrative Agent, and in the case of
any Person committing to any Incremental Revolving Facility Commitment, to the
extent such consent would be required with regard to an assignment to such
Person pursuant to Section 9.04, reasonably acceptable to the Issuing Banks and
the Swingline Lenders (each, an “Incremental Revolving Facility Lender,” an
“Incremental Term Lender”, or generally, an “Incremental Lender”, as applicable)
to whom the Incremental Commitments have been (in accordance with the prior
sentence) allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the Incremental Commitments may
elect or decline, in its sole discretion, to provide an Incremental Commitment. 
Such Incremental Commitments shall become effective as of such Increased Amount
Date, and in the case of Incremental Term Facility Commitments, such new Loans
in respect thereof (“Incremental Term Loans”) shall be made on such Increased
Amount Date; provided that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such Incremental
Commitments and Incremental Term Loans; (ii) [reserved]; (iii) the Borrower and
its Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect to such Incremental Commitments (assuming the Revolving Facility
Commitments, including any Incremental Revolving Facility Commitments, are fully
drawn) and Incremental Term Loans, with the Financial Performance Covenants
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries; (iv) such increase in the Incremental
Commitments shall be evidenced by one or more joinder agreements executed and
delivered to Administrative Agent by each Incremental Lender, as applicable, and
each shall be recorded in the register, each of which shall be reasonably
satisfactory to the Administrative Agent and subject to the requirements set
forth in Section 2.17(e); (v) the Borrower shall make any payments required
pursuant to Section 2.16 in connection with the provisions of the Incremental
Commitments; and (vi) the Borrower and its Affiliates shall not be permitted to
commit to or participate in any Incremental Commitments or make any Incremental
Term Loans.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any joinder agreements in connection with any Incremental
Commitments as described in the preceding sentence, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Commitments and the Incremental Term
Loans evidenced thereby, and the Administrative Agent and the Borrower may
revise this Agreement to evidence such amendments without the consent of any
Lender.

 

(b)                                 On any Increased Amount Date on which
Incremental Revolving Facility Commitments are effected, subject to the
satisfaction of the foregoing terms and conditions, (i) each of

 

63

--------------------------------------------------------------------------------


 

the existing Revolving Facility Lenders shall assign to each of the Incremental
Revolving Facility Lenders, and each of the Incremental Revolving Facility
Lenders shall purchase from each of the existing Revolving Facility Lenders, at
the principal amount thereof, such interests in the outstanding Revolving
Facility Loans and participations in Revolving Letters of Credit and Swingline
Loans outstanding on such Increased Amount Date that will result in, after
giving effect to all such assignments and purchases, such Revolving Facility
Loans and participations in Revolving Letters of Credit and Swingline Loans
being held by existing Revolving Facility Lenders and Incremental Revolving
Facility Lenders ratably in accordance with their Revolving Facility Commitments
after giving effect to the addition of such Incremental Revolving Facility
Commitments to the Revolving Facility Commitments, (ii) each Incremental
Revolving Facility Commitment shall be deemed for all purposes a Revolving
Facility Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Facility Loan and have the same terms as any existing
Revolving Facility Loan and (iii) each Incremental Revolving Facility Lender
shall become a Lender with respect to the Revolving Facility Commitments and all
matters relating thereto.

 

(c)                                  Subject to the satisfaction of the
foregoing terms and conditions, any loans made in respect of any Incremental
Term Facility Commitment shall be made as a new tranche of term loans (an
“Additional Term Loan Tranche”) or as part of an existing Additional Term Loan
Tranche previously incurred pursuant to this Section 2.20; provided that (x) 
any Additional Term Loan Tranche shall not mature prior to the Revolving
Facility Maturity Date and the Additional Term Loan Tranche shall include such
scheduled amortization provisions as determined by the Borrower and the
Incremental Term Lenders committing to such Additional Term Loan Tranche,
(y) the interest rates applicable to such Additional Term Loan Tranche shall be
determined by the Borrower and the Incremental Term Lenders and (z) the
Additional Term Loan Tranche shall be on terms and pursuant to documentation to
be determined by the Borrower and the Incremental Term Lenders, provided that to
the extent such terms and documentation are not consistent with the Revolving
Facility, except to the extent provided by sub-clauses (x) and (y) above and
except to the extent necessary to reflect inherent differences between term loan
facilities and revolving credit facilities, they shall be reasonably
satisfactory to the Administrative Agent.

 

(d)                                 All Incremental Term Loans made on any
Increased Amount Date will be made in accordance with the procedures set forth
in Section 2.03.

 

(e)                                  The Administrative Agent shall notify the
Lenders promptly upon receipt of the Borrower’s notice of an Increased Amount
Date and, in respect thereof, the Incremental Commitments and the Incremental
Lenders.

 

(f)                                   As a condition precedent to the Borrower’s
incurrence of additional Indebtedness pursuant to this Section 2.20, (i) the
Borrower shall, and shall cause each Loan Party to, enter into, and deliver to
the Administrative Agent and the Collateral Agent, reaffirmations of the
guarantees and the security interests and Liens granted by the Loan Parties
under the Collateral Documents in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent and (ii) with respect to any
Mortgaged Property, the Borrower shall, and shall cause each Loan Party to,
enter into, and deliver to the Administrative Agent and the Collateral Agent,
upon the reasonable request of the Administrative Agent and/or the Collateral
Agent (x) mortgage modifications or new Mortgages with respect to any Mortgaged
Property in each case in proper form for recording in the relevant jurisdiction
and in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent and (y) all other items reasonably requested by the Collateral
Agent that are reasonably necessary to maintain the continuing perfection or
priority of the Lien of the Mortgages as security for such Obligations.

 

64

--------------------------------------------------------------------------------


 

Section 2.21                             Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Closing Date that it is unlawful, for any
Lender or its applicable lending office to make or maintain any Eurodollar
Loans, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurodollar Loans or to convert ABR Borrowings to Eurodollar Borrowings, as the
case may be, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), convert all such
Eurodollar Borrowings of such Lender to ABR Borrowings on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

Section 2.22                             Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitments of such Defaulting Lender pursuant to
Section 2.12(a);

 

(b)                                 the aggregate principal amount of Loans,
Revolving L/C Exposures, Swingline Exposures and Available Unused Commitment of
such Defaulting Lender shall not be included in determining whether all Lenders,
Required Lenders, Majority Lenders or affected Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 9.08); provided that (i) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender, (ii) the Commitment of such Defaulting Lender
may not be increased or extended without the consent of such Defaulting Lender
and (iii) any amendment that reduces the principal amount of, rate of interest
on, or the final maturity of, any Loan made by such Defaulting Lender, shall
require the consent of such Defaulting Lender;

 

(c)                                  if any Swingline Exposure or Revolving L/C
Exposure exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure or Revolving L/C Exposure shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Revolving Facility Percentages but
only to the extent such reallocation does not cause the aggregate Revolving
Facility Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Facility Commitment; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
five Business Days following notice by the Administrative Agent (x) first,
prepay such Swingline Exposure and (y) second, cash collateralize such
Defaulting Lender’s Revolving L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such Revolving L/C Exposure is
outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Revolving L/C Exposure pursuant to
Section 2.22(c)(ii)(y), the Borrower shall not be

 

65

--------------------------------------------------------------------------------


 

required to pay any fees to such Defaulting Lender pursuant to Section 2.12 with
respect to such Defaulting Lender’s Revolving L/C Exposure during the period
such Defaulting Lender’s Revolving L/C Exposure is cash collateralized;

 

(iv)                              if the Swingline Exposure or Revolving L/C
Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.22(c)(i), then the fees payable to the Lenders pursuant to
Section 2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Facility Percentage; and

 

(v)                                 if any Defaulting Lender’s Revolving L/C
Exposure is neither cash collateralized nor reallocated pursuant to
Section 2.22(c)(i) or (ii), then, without prejudice to any rights or remedies of
the Issuing Bank or any Lender hereunder, all facility fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Revolving L/C Commitment that was utilized by such
Revolving L/C Exposure) and all Revolving L/C Participation Fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s Revolving L/C Exposure
shall be payable to the applicable Issuing Bank until such Revolving L/C
exposure is cash collateralized and / or reallocated;

 

(d)                                 so long as any Lender is a Defaulting
Lender, no Swingline Lender shall be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend or increase any Revolving Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Revolving Facility Commitments of the non-Defaulting Lenders or cash
collateral will be provided by the Borrower in accordance with Section 2.22(c),
and participating interests in any such newly issued or increased Revolving
Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and
Defaulting Lenders shall not participate therein); and

 

(e)                                  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender shall be applied at such time or times as may be determined by
the Administrative Agent as follows: (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender, (iii) third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, (iv) fourth, if so
determined by the Administrative Agent or requested by an Issuing Bank or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Revolving Letter of Credit,
(v) fifth, to the payment of any amounts owing to the Lenders or an Issuing Bank
or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or such Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vi) sixth, so long as no Default or Event
of Default exists, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement and (vii) seventh, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
provided, with respect to this clause (vii), that if such payment is (x) a
prepayment of the principal amount of any Loans in respect of which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 2.11 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Lender.  Any

 

66

--------------------------------------------------------------------------------


 

payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to Section 2.05(j) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(f)                                   In the event that the Administrative
Agent, the Borrower, each Issuing Bank and each Swingline Lender each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure and Revolving L/C
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Facility Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Revolving Facility
Percentage.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to each of the Lenders with respect to
itself and each of its Relevant Subsidiaries, and the Subsidiaries to the extent
applicable, that:

 

Section 3.01                             Organization; Powers.  The Borrower and
each of its Relevant Subsidiaries (a) is duly organized, validly existing and
(if applicable) in good standing under the laws of the jurisdiction of its
organization except for such failure to be in good standing which could not
reasonably be expected to have a Material Adverse Effect (b) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted, (c) is qualified to do business in each jurisdiction where
such qualification is required, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder.

 

Section 3.02                             Authorization.  The execution, delivery
and performance by the Borrower and each of its Relevant Subsidiaries of each of
the Loan Documents to which it is a party, and the borrowings hereunder and the
Transactions (a) have been duly authorized by all necessary corporate,
stockholder, limited liability company or partnership action required to be
obtained by the Borrower and such Relevant Subsidiaries and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any such Relevant Subsidiary, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, lease, agreement or other
instrument to which the Borrower or any such Relevant Subsidiary is a party or
by which any of them or any of their respective property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture, lease,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this clause (b), could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (c) will not result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any such Relevant Subsidiary, other than the Liens permitted by
Section 6.02.

 

Section 3.03                             Enforceability.  This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document when executed and delivered by each Loan Party that is party
thereto will constitute, a legal, valid and binding obligation of such Loan
Party

 

67

--------------------------------------------------------------------------------


 

enforceable against each such Loan Party in accordance with its terms, subject
to (a) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other laws affecting creditors’ rights generally,
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (c) implied covenants of
good faith and fair dealing.

 

Section 3.04                             Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the
Transactions except for (a) the filing of UCC financing statements, (b) filings
with the United States Patent and Trademark Office and the United States
Copyright Office or, with respect to intellectual property which is the subject
of registration or application for registration outside the United States, such
applicable patent, trademark or copyright office or other intellectual property
authority, (c) recordation of the Mortgages, (d) such consents, authorizations,
filings or other actions that have either (i) been made or obtained and are in
full force and effect or (ii) are listed on Schedule 3.04, and (iii) such
actions, consents, approvals, registrations or filings, the failure to be
obtained or made which could not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.05                             Financial Statements.  There has
heretofore been furnished to the Lenders (which may include by means of filings
with the SEC) the following, and the following representations and warranties
are made with respect thereto:

 

(a)                                 The audited consolidated balance sheets of
the Borrower as of December 31, 2012, December 31, 2013 and December 31, 2014
and the related audited consolidated statements of operations and retained
earnings, comprehensive income and cash flows of the Borrower for the years
ended December 31, 2012, December 31, 2013 and December 31, 2014, were prepared
in accordance with GAAP applied not only during such periods but also as
compared to the periods covered by the financial statements of the Borrower
referred to in paragraph (b) of this Section 3.05 (except as may be indicated in
the notes thereto) and fairly present the consolidated financial position of the
Borrower as of the dates thereof and its consolidated results of operations and
cash flows for the period then ended.

 

(b)                                 The unaudited interim consolidated balance
sheet as of March 31, 2015 and as of June 30, 2015 and the related statements of
income, stockholders’ equity and cash flows of the Borrower for each completed
fiscal quarter since the date of the most recent audited financial statements
and ending 45 days prior to the Closing Date were prepared in accordance with
GAAP consistently applied not only during such periods but also as compared to
the periods covered by the financial statements of the Borrower referred to in
paragraph (a) of this Section 3.05 (except as may be indicated in the notes
thereto) and fairly present the consolidated financial position of the Borrower
as of the dates thereof and its consolidated results of operations and cash
flows for the periods then ended (subject to normal year-end adjustments).

 

(c)                                  The pro forma consolidated balance sheet of
Crestwood Equity Partners filed publicly with the SEC or delivered in a public
proxy statement in connection with the Transactions pursuant to Form S-4 by
Crestwood Equity Partners on June 17, 2015 (as such filed or delivered pro forma
consolidated balance sheet has been amended, supplemented or otherwise modified
heretofore), was prepared giving effect to the Transactions as if the
Transactions had occurred on the date set forth therein.  Such pro forma
consolidated balance sheet (i) was prepared in good faith based on assumptions
that are believed by the Borrower to be reasonable as of the Closing Date (it
being understood that such assumptions are based on good faith estimates with
respect to certain items and that the actual amounts of such items on the
Closing Date is subject to variation) and (ii) presents fairly, in all material
respects, the pro forma financial position of the Crestwood Equity Partners and
its Subsidiaries as of the date thereof, as if the Transactions had occurred on
such date.

 

68

--------------------------------------------------------------------------------


 

Section 3.06                             No Material Adverse Effect.  Since
December 31, 2014, there has been no event or occurrence which has resulted in
or would reasonably be expected to result in, individually or in the aggregate,
any Material Adverse Effect.

 

Section 3.07                             Properties.  (a)  The Borrower and each
of its Relevant Subsidiaries has good and defensible title to all assets and
other property purported to be owned by it, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes. The
Borrower and its Relevant Subsidiaries have good title to or valid leasehold
interests (subject to Permitted Encumbrances and Prior Liens) in all Real
Property set forth on Schedule 1.01A, except as could not reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 The Borrower and its Relevant Subsidiaries
own or possess, or have the right to use or could obtain ownership or possession
of or a right to use, on terms not materially adverse to it, all patents,
trademarks, service marks, trade names and copyrights necessary for the present
conduct of their business, without any known conflict with the rights of others,
and free from any burdensome restrictions, except where such conflicts and
restrictions could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 3.08                             Litigation; Compliance with Laws.  (a) 
Except as set forth on Schedule 3.08(a), there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
knowledge of the Borrower, threatened in writing against or affecting, the
Borrower or any of its Relevant Subsidiaries or any business, property or rights
of any such Person (i) as of the Closing Date, that involve any Loan Document or
the Transactions (excluding the Merger) or (ii) which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or
which could reasonably be expected, individually or in the aggregate, to
materially adversely affect the Transactions.

 

(b)                                 The Borrower, its Subsidiaries and, to the
knowledge of the Borrower, all directors and officers of the Borrower and its
Subsidiaries are in compliance in all material respects with Anti-Corruption
Laws and applicable Sanctions. None of the Borrower or any of its Subsidiaries
or, to the knowledge of the Borrower, any director or officer of the Borrower or
any of its Subsidiaries, is the target of any Sanctions. To the knowledge of the
Borrower, the proceeds of the Loans and Revolving Letters of Credit will not be
used for the purpose of violating Anti-Corruption Laws or applicable Sanctions.

 

(c)                                  (i) None of the Borrower, any Relevant
Subsidiary or their respective properties or assets is in violation of (nor will
the continued operation of their material properties and assets as currently
conducted violate) any currently applicable law, rule or regulation or any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (ii) each of the Borrower and each
Relevant Subsidiary holds all permits, licenses, registrations, certificates,
approvals, consents, clearances and other authorizations from any Governmental
Authority required under any currently applicable law, rule or regulation for
the operation of its business as presently conducted, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (iii) neither the Borrower nor any Relevant Subsidiary is,
or after giving effect to any Borrowing will be, subject to regulation under any
Applicable Law which limits its ability to incur the Obligations or consummate
the Transactions.

 

69

--------------------------------------------------------------------------------


 

Section 3.09                             Federal Reserve Regulations.  (a) 
Neither the Borrower nor any of its Relevant Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

 

Section 3.10                             Investment Company Act.  Neither the
Borrower nor any of its Relevant Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

 

Section 3.11                             Use of Proceeds.  The Borrower has used
the proceeds of the Revolving Facility Loans and Swingline Loans, and may
request the issuance of Revolving Letters of Credit, solely for general
corporate purposes (including, without limitation, the Closing Date Refinancing,
the Closing Date Distribution, Permitted Business Acquisitions and other
Investments permitted by this Agreement).

 

Section 3.12                             Tax Returns.  Except as set forth on
Schedule 3.12, each of the Borrower and its consolidated Subsidiaries (i) has
timely filed or caused to be timely filed all federal, state, local and non-U.S.
Tax returns required to have been filed by it and each such Tax return is
complete and accurate in all respects and (ii) has timely paid or caused to be
timely paid all Taxes due and payable by it and all other Taxes or assessments,
except in each case referred to in clauses (i) or (ii) above, (1) if the failure
to comply would not cause a Material Adverse Effect or (2) if the Taxes or
assessments are being contested in good faith by appropriate proceedings in
accordance with Section 5.03 and for which the Borrower or any of its
Subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP.

 

Section 3.13                             No Material Misstatements.  (a)  All
written information (other than the Projections, estimates and information of a
general economic or industry nature) (the “Information”) concerning the Borrower
and its Subsidiaries, the Transaction and any other transactions contemplated
hereby prepared by or on behalf of the Borrower in connection with the
Transaction or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Administrative Agent, and did not contain any
untrue statement of a material fact as of any such date or omit to state any
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made.

 

(b)                                 The Projections prepared by or on behalf of
the Borrower or any of its representatives and that have been made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby have been prepared in good faith
based upon assumptions believed by the Borrower to be reasonable as of the date
thereof, as of the date such Projections were furnished to the Lenders.

 

Section 3.14                             Employee Benefit Plans.  (a)  Each Plan
has been administered in compliance with the applicable provisions of ERISA and
the Code (and the regulations and published interpretations thereunder) except
for such noncompliance that could not reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, the excess of the present value of all
benefit liabilities under each Plan of the Borrower, and each Subsidiary of the
Borrower and the ERISA Affiliates (based

 

70

--------------------------------------------------------------------------------


 

on those assumptions used to fund such Plan), as of the last annual valuation
date applicable thereto for which a valuation is available, over the value of
the assets of such Plan could not reasonably be expected to have a Material
Adverse Effect, and the excess of the present value of all benefit liabilities
of all underfunded Plans (based on those assumptions used to fund each such
Plan) as of the last annual valuation dates applicable thereto for which
valuations are available, over the value of the assets of all such underfunded
Plans could not reasonably be expected to have a Material Adverse Effect.  No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other ERISA Events which have occurred or for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

(b)                                 Any foreign pension schemes sponsored or
maintained by the Borrower and each of its Subsidiaries, if any, are maintained
in accordance with the requirements of applicable foreign law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.15                             Environmental Matters.  Except as set
forth on Schedule 3.15 or for matters that could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (i) no written
notice, request for information, order, complaint, Environmental Claim or
penalty has been received or incurred by the Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the knowledge of any of the Loan Parties,
threatened against the Borrower or any of its Subsidiaries which allege a
violation of or liability under any Environmental Laws, in each case, relating
to the Borrower or any of its Subsidiaries, (ii) neither the Borrower nor any of
its Subsidiaries is conducting, funding or responsible for any investigation,
remediation, remedial action or cleanup of any Release or threatened Release of
Hazardous Materials, (iii)  there has been no Release or threatened Release of
Hazardous Materials at any property currently or, to the knowledge of any of the
Loan Parties, formerly owned, operated or leased by the Borrower or any of its
Subsidiaries that would reasonably be expected to give rise to any liability of
the Borrower or any of its Subsidiaries under any Environmental Laws or
Environmental Claim against the Borrower or any of its Subsidiaries, and
(iv) neither the Borrower nor any of its Subsidiaries has entered into any
agreement or contract to assume, guarantee or indemnify a third party for any
Environmental Claims.  Representations and warranties of the Borrower or any of
its Subsidiaries with respect to environmental matters are limited to those in
this Section 3.15.

 

Section 3.16                             Mortgages.  The Mortgages (or as
applicable, amendments thereto, when taken together with any prior applicable
underlying Mortgage) executed and delivered prior to, on or after the Closing
Date pursuant to clauses (h), (i) and (j) of the Collateral and Guarantee
Requirement and Section 5.10 or otherwise shall be effective to create in favor
of the Collateral Agent (for the benefit of the Secured Parties) a legal, valid
and enforceable security interest on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the UCC, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Prior Liens and Permitted Encumbrances.

 

Section 3.17                             Real Property.  (a)  Schedule 1.01A
lists completely and correctly as of the Closing Date all Closing Date Real
Property of the Borrower and the Loan Parties that would be required to be
subject to a Mortgage in order to meet the Mortgage Requirement as of the
Closing Date and the address or location thereof (or, in the alternative, the
description of the underlying instruments by providing the name of the grantor,
the name of the grantee, the instrument date and, to the extent available, the
recording information), including the county and state in which such property is
located.

 

71

--------------------------------------------------------------------------------


 

(b)                                 Subject to Prior Liens and Permitted
Encumbrances, the Midstream Assets are covered by fee deeds, rights of way,
easements, leases, servitudes, permits, licenses, or other instruments
(collectively, “rights of way”) in favor of the applicable Loan Parties, except
to the extent the failure to be so covered would not reasonably be expected to
have a Material Adverse Effect.  Such rights of way, if and to the extent
required in accordance with applicable law to be recorded or filed, have been
recorded or filed in the real property records of the county where the Real
Property covered thereby is located or with the office of the applicable
Governmental Authority, except where the failure of the Midstream Assets to be
so covered, or any such documentation to be so recorded or filed, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(c)                                  [Reserved]

 

(d)                                 The material properties used or to be used
in the Loan Parties’ Midstream Activities are in good repair, working order, and
condition, normal wear and tear excepted, except to the extent the failure would
not reasonably be expected to have a Material Adverse Effect.

 

(e)                                  No eminent domain proceeding or taking has
been commenced or, to the knowledge of the Borrower or its Relevant
Subsidiaries, is contemplated with respect to all or any portion of the
Midstream Assets except for that which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

Section 3.18                             Solvency.  On the Closing Date,
immediately after giving effect to the Transactions, (i) the fair value of the
assets (for the avoidance of doubt, calculated to include goodwill and other
intangibles) of the Borrower and its Restricted Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its Restricted
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and its Restricted Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Restricted Subsidiaries on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Restricted Subsidiaries on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and its Restricted Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date.

 

Section 3.19                             Labor Matters.  There are no strikes
pending or threatened against the Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The hours worked and payments made to employees of the
Borrower and its Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable law dealing with such
matters.  All material payments due from the Borrower or any of its Subsidiaries
or for which any claim may be made against the Borrower or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary to the extent required by GAAP.  Consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any of its Subsidiaries (or any predecessor) is a party
or by which the Borrower or any of its Subsidiaries (or any predecessor) is
bound, other than collective bargaining agreements that, individually or in the
aggregate, are not material to the Borrower and its Subsidiaries, taken as a
whole.

 

72

--------------------------------------------------------------------------------


 

Section 3.20                             Insurance.  Schedule 3.20 sets forth a
true, complete and correct description of all material insurance maintained by
or on behalf of the Borrower and its Relevant Subsidiaries as of the Closing
Date.  As of such date, such insurance is in full force and effect.  The
Borrower believes that the insurance maintained by or on behalf of it and its
Relevant Subsidiaries is adequate.

 

Section 3.21                             [Reserved].

 

Section 3.22                             Status as Senior Debt; Perfection of
Security Interests. The Obligations shall rank pari passu with any other senior
Indebtedness or securities of the Borrower and shall constitute senior
indebtedness of the Borrower and the Relevant Subsidiaries under and as defined
in any documentation documenting any junior indebtedness of the Borrower or the
Relevant Subsidiaries. Each Collateral Agreement delivered pursuant to
Section 4.02 and 5.10 will, upon execution and delivery thereof, be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  In the case of the Pledged Collateral described
in the Collateral Agreement, when stock certificates representing such Pledged
Collateral are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Collateral Agreement, when financing statements and
other filings specified therein in appropriate form are filed in the offices
specified therein, the Lien created by the Collateral Agreement shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof to the
extent perfection can be obtained by filing financing statements, making such
other filings specified therein or by possession, as security for the
Obligations of such Loan Party, in each case prior and superior in right to any
other Person, subject, in the case of Collateral other than Pledged Collateral,
to Prior Liens, and in the case of Pledged Collateral, to Liens arising (and
that have priority) by operation of law.

 

ARTICLE IV
CONDITIONS TO CREDIT EVENTS

 

The obligations of (a) the Lenders to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Revolving Letter of Credit hereunder (each of
(a) and (b), a “Credit Event”) are subject to the satisfaction of the following
conditions:

 

Section 4.01                             All Credit Events.  On the date of each
Credit Event (other with respect to the establishment of Incremental Term Loans,
which will be governed by Section 2.20):

 

(a)                                 The Administrative Agent shall have
received, in the case of a Borrowing, a Borrowing Request as required by
Section 2.03 (or a Borrowing Request shall have been deemed given in accordance
with the last paragraph of Section 2.03) or, in the case of the issuance of a
Revolving Letter of Credit, the applicable Issuing Bank and the Administrative
Agent shall have received a notice requesting the issuance of such Revolving
Letter of Credit as required by Section 2.05(b) (in the case of any Revolving
Letter of Credit).

 

(b)                                 The representations and warranties set forth
in Article III hereof and in the other Loan Documents and the Parent Guarantee
shall be true and correct in all material respects on and as of the date of such
Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit), as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
except to the extent such

 

73

--------------------------------------------------------------------------------


 

representations and warranties are expressly qualified by materiality (in which
case such representations and warranties shall be true and correct in all
respects as of the applicable date).

 

(c)                                  At the time of and immediately after such
Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

 

Each Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit) shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

Section 4.02                             First Credit Event.  On the Closing
Date:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (a) a counterpart of this
Agreement signed on behalf of such party or (b) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission, or electronic
transmission of a PDF copy, of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have
received, on behalf of itself, the Collateral Agent, the Lenders and each
Issuing Bank on the Closing Date, favorable written opinions of (i) Simpson
Thacher & Bartlett LLP, special counsel for the Loan Parties and Crestwood
Equity Partners and (ii) Vinson & Elkins LLP, each in form and substance
reasonably satisfactory to the Administrative Agent (A) dated the Closing Date
and (B) addressed to each Issuing Bank, the Administrative Agent, the Collateral
Agent and the Lenders, in each case as of the Closing Date, and each Loan Party
and Crestwood Equity Partners hereby instruct their counsel to deliver such
opinions.

 

(c)                                  The Administrative Agent shall have
received in the case of each Loan Party and Crestwood Equity Partners each of
the following:

 

(i)                                     a copy of the certificate or articles of
incorporation, partnership agreement or limited liability agreement, including
all amendments thereto, or other relevant constitutional documents under
applicable law of each Loan Party and Crestwood Equity Partners, (A) in the case
of the formation documents of a registered entity, certified as of a recent date
by the Secretary of State (or other similar official) and a certificate as to
the good standing (to the extent such concept or a similar concept exists under
the laws of such jurisdiction) of each such Loan Party and Crestwood Equity
Partners as of a recent date from such Secretary of State (or other similar
official) or (B) in the case of other constitutional documents, certified by the
Secretary, Assistant Secretary, other senior officer, or the general partner,
managing member or sole member, of each such Loan Party and Crestwood Equity
Partners; and

 

(ii)                                  a certificate of the Secretary, Assistant
Secretary, Director, President or other senior officer or the general partner,
managing member or sole member, of each Loan Party and Crestwood Equity
Partners, in each case dated the Closing Date and certifying:

 

(A)                               that attached thereto is a true and complete
copy of the by-laws (or partnership agreement, memorandum and articles of
association, limited liability

 

74

--------------------------------------------------------------------------------


 

company agreement or other equivalent governing documents) of such Loan Party
and Crestwood Equity Partners as in effect on the Closing Date,

 

(B)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party and Crestwood Equity Partners (or its
managing general partner or managing member) authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and the
Parent Guarantee, as applicable and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date,

 

(C)                               as to the incumbency and specimen signature of
each officer or director executing any Loan Document, the Parent Guarantee or
any other document delivered in connection herewith on behalf of such Loan Party
and Crestwood Equity Partners, as applicable, and

 

(D)                               as to the absence of any pending proceeding
for the dissolution or liquidation of such Loan Party and Crestwood Equity
Partners or, to the knowledge of such Person, threatening the existence of such
Loan Party and Crestwood Equity Partners.

 

(d)                                 Subject to any items on Schedule 5.14, the
Collateral and Guarantee Requirement with respect to items to be completed as of
the Closing Date shall have been satisfied and the Administrative Agent shall
have received a completed Perfection Certificate dated the Closing Date and
signed by a Responsible Officer of the Borrower, together with all attachments
contemplated thereby, including the results of a search of the UCC (or
equivalent under other similar law) filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released.

 

(e)                                  The Merger shall have been consummated or
shall be consummated substantially contemporaneously with the closing under this
Agreement.

 

(f)                                   The Lenders shall have received a solvency
certificate substantially in the form of Exhibit F and signed by a Financial
Officer of the Borrower confirming the solvency of the Borrower and its
Restricted Subsidiaries on a consolidated basis after giving effect to the
Transactions.

 

(g)                                  The Agents shall have received all fees
payable thereto or to any Lender or to the Joint Lead Arrangers on or prior to
the Closing Date and, to the extent invoiced, all other amounts due and payable
pursuant to the Loan Documents on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Loan Parties hereunder, under
any Loan Document or under the Parent Guarantee.

 

(h)                                 (x) The representations and warranties set
forth in the Loan Documents and in the Parent Guarantee shall be true and
correct in all material respects on and as of the Closing Date, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and except to the extent such
representations and warranties are expressly qualified by materiality (in which
case such representations

 

75

--------------------------------------------------------------------------------


 

and warranties shall be true and correct in all respects as of the applicable
date) and (y) no Default or Event of Default shall have occurred and be
continuing on and as of the Closing Date.

 

(i)                                     Substantially concurrently with or prior
to the consummation of the Merger, the Existing CEQP Credit Agreement shall have
been repaid in full and all commitments related thereto shall have been
terminated, and all liens or other security interests relating thereto shall
have been terminated or released.

 

(j)                                    The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower as to the
matters set forth in clauses (e), (h) and (i) of this Section 4.02.

 

(k)                                 The Administrative Agent shall have received
all documentation and other information required by regulatory authorities with
respect to the Borrower under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the U.S. PATRIOT
Act, that has been reasonably requested by the Administrative Agent at least 10
days in advance of the Closing Date.

 

(l)                                     The Administrative Agent shall have
received flood hazard determinations and evidence of flood insurance, to the
extent required by Section 5.02(c).

 

(m)                             The Administrative Agent shall have received the
financial statements referenced in Sections 3.05(a), (b) and (c) (it being
understood the filing of any such financial statements with the SEC or in any
public proxy statement shall satisfy the respective delivery requirements in
this condition).

 

(n)                                 The Administrative Agent (or its counsel)
shall have received from Crestwood Equity Partners either (a) a counterpart of
the Parent Guarantee signed on behalf of Crestwood Equity Partners or
(b) written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission, or electronic transmission of a PDF copy, of a signed
signature page of the Parent Guarantee) that Crestwood Equity Partners has
signed a counterpart of the Parent Guarantee.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of its
Relevant Subsidiaries (and, to the extent expressly set forth below, other
applicable Subsidiaries) to:

 

Section 5.01                             Existence; Businesses and Properties. 
(a)  Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
any such Subsidiary if the assets of such Subsidiary to the extent they exceed
estimated liabilities are acquired by the Borrower or a Wholly Owned Subsidiary
of the Borrower in such liquidation or dissolution; provided that, except as
permitted pursuant to Section 6.05, Subsidiary Loan Parties may not be
liquidated into Subsidiaries that are not Loan Parties.

 

76

--------------------------------------------------------------------------------


 

(b)                                 Do or cause to be done all things necessary
to (i) in the Borrower’s reasonable business judgment obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, building, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Mortgaged Properties) and judgments, writs, injunctions, decrees,
permits, licenses and orders of any Governmental Authority, whether now in
effect or hereafter enacted and (iii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement); in each case in this
paragraph (b) except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

Section 5.02                             Insurance.  (a)  Keep its insurable
properties insured at all times by financially sound and reputable insurers in
such amounts as shall be customary for similar businesses and maintain such
other reasonable insurance (including, to the extent consistent with past
practices, self-insurance), of such types, to such extent and against such
risks, as is customary with companies in the same or similar businesses and
maintain such other insurance as may be required by law or any other Loan
Document.

 

(b)                                 (i) Subject to the post-closing time period
set forth in Section 5.14, cause all such property insurance policies with
respect to the Mortgaged Properties and personal property located in the United
States to be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable endorsement, in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent, which shall include a
requirement to take commercially reasonable efforts to obtain that such
endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
other Loan Party under such policies directly to the Collateral Agent;
(ii) subject to the post-closing time period set forth in Section 5.14, take
commercially reasonable efforts to cause all such policies to be written on a
replacement cost valuation basis, and such other provisions as the
Administrative Agent or the Collateral Agent may reasonably (in light of a
Default or a material development in respect of the insured property) require
from time to time to protect their interests; (iii) subject to the post-closing
time period set forth in Section 5.14, deliver original or certified copies of
all property and casualty policies or a certificate of an insurance broker to
the Collateral Agent; (iv) subject to the post-closing time period set forth in
Section 5.14, take commercially reasonable efforts to cause each property and
casualty policy to provide that it shall not be canceled or not renewed upon
less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; and (v) deliver to the
Administrative Agent and the Collateral Agent, prior to the cancellation or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent), or insurance certificate with
respect thereto, together with evidence satisfactory to the Administrative Agent
and the Collateral Agent of payment of the premium therefor.

 

(c)                                  To the extent any Mortgaged Property is
subject to the provisions of the Flood Insurance Laws (as defined below),
(i) (w) on or prior to the Closing Date, (x) prior to the delivery of the
mortgage (or, if applicable, the supplement to a mortgage) in favor of the
Collateral Agent in connection therewith and (y) at any other time if necessary
for compliance with applicable Flood Insurance Laws,

 

77

--------------------------------------------------------------------------------


 

provide the Collateral Agent with a standard flood hazard determination form for
such Mortgaged Property, which flood hazard determination form shall be
addressed to the Collateral Agent, and otherwise comply with the Flood Insurance
Laws and (ii) if any building that forms a part of Mortgaged Property is located
in an area designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such reasonable total amount as the Administrative
Agent or the Collateral Agent may from time to time reasonably require, and
otherwise to ensure compliance with the National Flood Insurance Program created
by the U.S. Congress pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, the National Flood Insurance Reform Act
of 1994 and the Flood Insurance Reform Act of 2004, in each case as amended from
time to time, and any successor statutes (the “Flood Insurance Laws”).  In
addition, to the extent the Borrower and the Loan Parties fail to obtain or
maintain satisfactory flood insurance required pursuant to the preceding
sentence with respect to any Mortgaged Property, the Collateral Agent shall be
permitted, in its sole discretion, to obtain forced placed insurance at the
Borrower’s expense to ensure compliance with any applicable Flood Insurance
Laws.

 

(d)                                 With respect to each Mortgaged Property and
any personal property located in the United States, carry and maintain
commercial general liability insurance including coverage on an occurrence basis
against claims made for personal injury (including bodily injury, death and
property damage) and umbrella liability insurance or excess liability insurance
against any and all claims, in each case in amounts and against such risks as
are customarily maintained by companies engaged in the same or similar industry
operating in the same or similar locations naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.

 

(e)                                  Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.02 is taken out by the Borrower or its Relevant Subsidiaries; and
promptly deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies, or an insurance certificate
with respect thereto.

 

(f)                                   In connection with the covenants set forth
in this Section 5.02, it is understood and agreed that:

 

(i)                                     none of the Agents, the Lenders, the
Issuing Banks or their respective agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 5.02, it being understood that (x) the Borrower and its Relevant
Subsidiaries shall look solely to their insurance companies or any parties other
than the aforesaid parties for the recovery of such loss or damage and (y) such
insurance companies shall have no rights of subrogation against the Agents, the
Lenders, any Issuing Bank or their agents or employees.  If, however, the
insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower hereby agrees, to the extent
permitted by law, to waive, and to cause each of its Relevant Subsidiaries to
waive, its right of recovery, if any, against the Agents, the Lenders, any
Issuing Bank and their agents and employees; and

 

(ii)                                  the designation of any form, type or
amount of insurance coverage by the Administrative Agent, the Collateral Agent
or the Lenders under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent, the Collateral
Agent or the Lenders that such insurance is adequate for the purposes of the
business of the Borrower or any of its Relevant Subsidiaries or the protection
of their properties.

 

78

--------------------------------------------------------------------------------


 

Section 5.03                             Taxes; Payment of Obligations.  Pay and
discharge promptly when due all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim to the extent
that the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and the Borrower or the affected Subsidiary of the
Borrower, as applicable, shall have set aside on its books reserves in
accordance with GAAP with respect thereto. Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or the affected Subsidiary of the Borrower or if the
failure to pay, discharge or otherwise satisfy such obligation could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.04                             Financial Statements, Reports, Etc. 
Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):

 

(a)                                 within 120 days after the end of each fiscal
year, a consolidated balance sheet and related statements of operations, cash
flows and owners’ equity showing the financial position of the Borrower and its
Subsidiaries and, if different, the Borrower and the Restricted Subsidiaries, in
each case as of the close of such fiscal year and the consolidated results of
their operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year (or in lieu of such audited
financial statements of the Borrower and the Restricted Subsidiaries, a detailed
reconciliation, reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and the Subsidiaries,
on the other hand, reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements),
all (except with respect to such reconciliation) audited by independent
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification (other than an
exception or explanatory paragraph with respect to the maturity of the
Facilities for an opinion delivered in the fiscal year in which such
Indebtedness matures) and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP;

 

(b)                                 within 60 days after the end of each of the
first three fiscal quarters of each fiscal year, a consolidated balance sheet
and related statements of operations and cash flows showing the financial
position of the Borrower and its Subsidiaries and, if different, the Borrower
and the Restricted Subsidiaries, in each case as of the close of such fiscal
quarter and the consolidated results of their operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year (or in lieu of such unaudited financial statements of the
Borrower and the Restricted Subsidiaries, a detailed reconciliation, reflecting
such financial information for the Borrower and the Restricted Subsidiaries, on
the one hand, and the Borrower and the Subsidiaries, on the other hand,
reflecting adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements), all
certified by Crestwood GP or a Financial Officer of the Borrower, on behalf of
the Borrower, as fairly presenting, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes);

 

79

--------------------------------------------------------------------------------


 

(c)                                  concurrently with any delivery of financial
statements under (a) or (b) above, a certificate of Crestwood GP or a Financial
Officer of the Borrower (i) certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (ii) setting forth a computation of the Financial
Performance Covenants in detail reasonably satisfactory to the Administrative
Agent and (iii) certifying that the Mortgage Requirement is satisfied at the end
of the applicable fiscal period;

 

(d)                                 (i) upon the consummation of (A) any
Permitted Business Acquisition, (B) the acquisition of any Relevant Subsidiary,
(C) any Person becoming a Relevant Subsidiary or (D) the contribution to the
Borrower of Equity Interests in any Person acquired pursuant to a Group
Acquisition, in each case if the aggregate consideration for such transaction
(or, in the case of clause (D), such Group Acquisition) exceeds $25.0 million,
or upon the reasonable request of the Administrative Agent (but not, in the case
of such request, more often than annually), an updated Perfection Certificate
(or, to the extent such request relates to specified information contained in
the Perfection Certificate, such information) reflecting all changes since the
date of the information most recently received pursuant to Section 4.02(e), this
Section 5.04(d) or Section 5.10(e) and (ii) concurrently with the delivery of
financial statements under Section 5.04(a), a certificate executed by a
Responsible Officer of the Borrower certifying compliance with
Section 5.02(c) and providing evidence of such compliance, including without
limitation copies of any flood hazard determination forms required to be
delivered pursuant to Section 5.02(c);

 

(e)                                  promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any of its Relevant Subsidiaries, or compliance with the
terms of any Loan Document, or such consolidating financial statements, as in
each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); and

 

(f)                                   no later than one hundred and twenty (120)
days following the first day of each fiscal year of the Borrower, a budget for
such fiscal year in form customarily prepared by the Borrower;

 

provided that, if the Holding Company Condition is satisfied as of the date of
the relevant financial statements (or in the case of a budget on the first day
of the applicable fiscal year), the obligations in clauses (a), (b) and (f) of
this Section 5.04 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing the applicable financial
statements of Crestwood Equity Partners; provided that to the extent such
information relates to Crestwood Equity Partners, the Borrower shall promptly
provide to the Administrative Agent, upon request from the Administrative Agent,
consolidating or other information that explains in reasonable detail the
differences between the information relating to Crestwood Equity Partners, on
the one hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand;

 

provided further that to the extent any such documents required to be delivered
pursuant to Section 5.04 are included in materials filed with the SEC, such
documents shall be deemed to have been delivered to the Administrative Agent
under this Agreement on the date such documents are made publicly available by
the SEC.

 

Section 5.05                             Litigation and Other Notices.  Furnish
to the Administrative Agent written notice of the following promptly after any
Responsible Officer of the Borrower or any Relevant Subsidiary obtains actual
knowledge thereof:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

80

--------------------------------------------------------------------------------


 

(b)                                 the filing or commencement of any action,
suit or proceeding, whether at law or in equity or by or before any Governmental
Authority or in arbitration, against the Borrower or any of its Relevant
Subsidiaries as to which an adverse determination could reasonably be expected
to have a Material Adverse Effect;

 

(c)                                  any other development specific to the
Borrower or any of its Relevant Subsidiaries that is not a matter of general
public knowledge and that has had, or could reasonably be expected to have, a
Material Adverse Effect; and

 

(d)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.06                             Compliance with Laws.  Comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (owned or leased), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; provided that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.09, or to laws related to
Taxes, which are the subject of Section 5.03.

 

Section 5.07                             Maintaining Records; Access to
Properties and Inspections; Maintaining Midstream Assets.  (a) Maintain all
financial records in accordance with GAAP and permit any Persons designated by
the Administrative Agent or, upon the occurrence and during the continuance of
an Event of Default, any Lender to visit and inspect the financial records and
the properties of the Borrower or any of its Relevant Subsidiaries at reasonable
times, upon reasonable prior notice to the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any Persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to the Borrower to discuss the affairs, finances and
condition of the Borrower or any of its Relevant Subsidiaries with the officers
thereof, or the general partner, managing member or sole member thereof, and
independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract); provided
that, during any calendar year absent the occurrence and continuation of an
Event of Default, only one (1) visit by the Administrative Agent shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower.

 

(b)                                 Maintain or cause the maintenance of the
interests and rights with respect to the rights-of-way for the Midstream Assets
except to the extent individually or in the aggregate the failure would not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.08                             Use of Proceeds.  Use the proceeds of
the Loans and the issuance of Revolving Letters of Credit solely for the
purposes described in Section 3.11.  The Borrower and its Subsidiaries shall not
use, and shall require that its or their Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Credit Event (a) in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any manner that results in the violation of any Sanctions applicable to
any party hereto.

 

Section 5.09                             Compliance with Environmental Laws. 
Comply, cause all of the Borrower’s Restricted Subsidiaries to comply and make
commercially reasonable efforts to cause all lessees and other Persons occupying
its properties to comply, with all Environmental Laws applicable to its
business, operations and properties; obtain and maintain in full force and
effect all material

 

81

--------------------------------------------------------------------------------


 

authorizations, registrations, licenses and permits required pursuant to
Environmental Law for its business, operations and properties; and perform any
investigation, remedial action or cleanup required pursuant to the Release of
any Hazardous Materials as required pursuant to Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 5.10                             Further Assurances.  (a)  Execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries or land title registries, as applicable), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the applicable Loan Parties, and provide
to the Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

 

(b)                                 (i) Within sixty (60) days (or such later
date as is agreed by the Administrative Agent in its sole discretion) after the
end of any fiscal quarter in which the Loan Parties have acquired Real Property
(other than Excluded Real Property) with a book value of at least $25.0 million
in any one transaction or series of related transactions and (ii) within sixty
(60) days (or such later date as is agreed by the Administrative Agent in its
sole discretion) following June 30 and December 31 of each fiscal year of the
Borrower, grant and cause each of the Loan Parties to grant to the Collateral
Agent security interests and Mortgages in any Real Property of the Borrower or
any other Loan Party that is required to be subject to a Mortgage, in the cases
of clauses (i) and (ii) above, solely in order to satisfy the Mortgage
Requirement as of such date (and that is not already Mortgaged Property) and
otherwise satisfy the requirements of clause (j) of the definition of Collateral
and Guarantee Requirement with respect to such Real Property as of such date.

 

(c)                                  Provide to the Administrative Agent, if
reasonably requested, title information (including without limitation, deeds,
easements, rights of way agreements, permits and similar agreements) in form and
substance reasonably satisfactory to the Administrative Agent evidencing the
applicable Loan Party’s interests in Real Properties required to be subject to a
Mortgage in order to satisfy the Mortgage Requirement.

 

(d)                                 If any additional direct or indirect
Subsidiary of the Borrower becomes a Subsidiary Loan Party (including as a
result of ceasing to be an Excluded Subsidiary) after the Closing Date, within
five Business Days after the date such Subsidiary becomes a Subsidiary Loan
Party (including as a result of becoming a Material Subsidiary), notify the
Administrative Agent thereof and, within sixty (60) Business Days after the date
such Subsidiary becomes a Subsidiary Loan Party (including as a result of
ceasing to be an Excluded Subsidiary), cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary Loan Party and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party.

 

(e)                                  In the case of any Loan Party, (i) furnish
to the Collateral Agent prompt written notice of any change (A) in such Loan
Party’s corporate or organization name, (B) in such Loan Party’s identity or
organizational structure or (C) in such Loan Party’s organizational
identification number; provided that no Loan Party shall effect or permit any
such change unless all filings have been made, or will have been made within any
statutory period, under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected

 

82

--------------------------------------------------------------------------------


 

security interest in all the Collateral for the benefit of the Secured Parties
and (ii) promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

(f)                                   The Collateral and Guarantee Requirement
and the other provisions of this Section 5.10 need not be satisfied with respect
to any assets or Equity Interests acquired after the Closing Date in accordance
with this Agreement if, and to the extent that, and for so long as doing so
would violate the Agreed Security Principles or Section 9.21.

 

(g)                                  Notwithstanding anything in this Agreement
to the contrary (including the Collateral and Guarantee Requirement), (i) the
Equity Interest of any Loan Party (other than the Borrower) shall not be
required to be pledged under any Security Document to the extent such pledge
would be prohibited by applicable law, (ii) no Mortgages shall be required
hereunder to the extent such Mortgages are not readily obtainable under relevant
applicable law and (iii) the parties hereto acknowledge and agree that in the
event the Borrower receives, after the Closing Date, ratings for its senior
unsecured long-term debt securities (without third-party credit enhancement)
that are investment grade from both S&P (at least BBB-) and Moody’s (at least
Baa3) (the “Collateral Release Event”), the Liens and Mortgages (including
equity pledges) otherwise required by the Collateral and Guarantee Requirement
and granted pursuant to the Security Documents will be released; provided, that
(x) if either such rating subsequently falls below BB+ or Ba1, respectively,
then the Loan Parties will re-grant the security interests in the Collateral
pursuant to comparable Security Documents (the “Collateral Regrant Event”) and
no further ratings-based collateral releases will be permissible, and
(y) notwithstanding the foregoing clause (x), no re-granting of the security
interest in and the Liens on the Collateral will be required if the Borrower
receives ratings of BBB (stable or better outlook) or higher from S&P and Baa2
(stable or better outlook) from Moody’s.

 

Section 5.11                             Fiscal Year.  Cause its fiscal year to
end on December 31.

 

Section 5.12                             Risk Management Policy.  Comply, and
cause all of the Borrower’s Subsidiaries to comply, with (i) the wholesale
inventory distribution and trading procedures, (ii) the dollar and volume limits
and (iii) all other material provisions of the Risk Management Policy.

 

Section 5.13                             Unrestricted Subsidiaries.  (a)  The
Borrower may at any time designate, by a certificate executed by a Responsible
Officer of the Borrower, any Restricted Subsidiary as an Unrestricted
Subsidiary; provided that (1) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing, (2) the
Borrower is in compliance, on a Pro Forma Basis, with the Financial Performance
Covenants immediately after giving effect to such designation as of the last day
of the most recent fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 5.04, (3) such Unrestricted Subsidiary
does not own, directly or indirectly, any Equity Interests of the Borrower or
any Restricted Subsidiary and (4) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Existing Notes, any Permitted Junior Debt or any Permitted Refinancing
Indebtedness with respect to any of the foregoing. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower or the relevant Restricted Subsidiary (as applicable) therein at the
date of designation in an amount equal to the net book value of all such
Person’s outstanding Investment therein.

 

(b)                                 The Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary and
an incurrence of Liens by a Restricted Subsidiary on the property of such
Unrestricted Subsidiary, and such

 

83

--------------------------------------------------------------------------------


 

designation will only be permitted if (i) such Indebtedness is permitted under
Section 6.01 and such Liens are permitted under Section 6.02, (ii) no Default or
Event of Default would be in existence immediately following such designation,
(iii) the Borrower is in compliance, on a Pro Forma Basis, with the Financial
Performance Covenants immediately after giving effect to such designation as of
the last day of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.04 and (iv) such
Subsidiary becomes a Subsidiary Loan Party to the extent required by
Section 5.10 and the Collateral and Guarantee Requirement is satisfied with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

 

Section 5.14                             Post-Closing Undertakings.  Within the
time periods specified on Schedule 5.14 (as such time periods may be extended by
the Administrative Agent in its sole discretion), take the actions, deliver the
documents and comply with the provisions set forth in Schedule 5.14.

 

ARTICLE VI
NEGATIVE COVENANTS

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of its Relevant Subsidiaries to:

 

Section 6.01                             Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:

 

(a)                                 (i) the Existing Notes, (ii) [reserved] and
(iii) other Indebtedness existing on the Closing Date and set forth on Schedule
6.01 (excluding Indebtedness under clause (b) of this Section 6.01) and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany Indebtedness Refinanced with Indebtedness owed to a
Person not affiliated with the Borrower or any Subsidiary of the Borrower);

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(c)                                  Indebtedness of the Borrower and its
Relevant Subsidiaries pursuant to Swap Agreements permitted by Section 6.13;

 

(d)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank guarantees or similar instruments for
the benefit of) any Person providing workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance to the
Borrower or any Relevant Subsidiary of the Borrower, pursuant to reimbursement
or indemnification obligations to such Person in the ordinary course of
business;

 

(e)                                  Indebtedness of the Borrower or any
Relevant Subsidiary owing to the Borrower or any Subsidiary of the Borrower to
the extent permitted by Section 6.04, provided that Indebtedness of any Loan
Party to any Subsidiary that is not a Loan Party (the “Subordinated Intercompany
Debt”) shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent;

 

84

--------------------------------------------------------------------------------


 

(f)                                   Indebtedness in respect of performance
bonds, warranty bonds, bid bonds, appeal bonds, surety bonds, labor bonds and
completion or performance guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
and Indebtedness arising out of advances on exports, advances on imports,
advances on trade receivables, customer prepayments and similar transactions in
the ordinary course of business;

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or other
cash management services in the ordinary course of business, provided that
(x) such Indebtedness (other than credit or purchase cards) is extinguished
within five Business Days of its incurrence and (y) such Indebtedness in respect
of credit or purchase cards is extinguished within 60 days from its incurrence;

 

(h)                                 (i) Indebtedness of a Relevant Subsidiary
acquired after the Closing Date or a Person merged into, amalgamated or
consolidated with the Borrower or any Relevant Subsidiary after the Closing Date
and Indebtedness assumed in connection with the acquisition of assets, which
Indebtedness in each case, exists at the time of such acquisition, merger,
amalgamation or consolidation and is not created in contemplation of such event
and where such acquisition, merger, amalgamation or consolidation is permitted
by this Agreement, provided that the aggregate principal amount of such
Indebtedness at the time of, and after giving effect to, such acquisition,
merger, amalgamation or consolidation, such assumption or such incurrence, as
applicable (together with Indebtedness outstanding pursuant to this
paragraph (h), paragraph (i) of this Section 6.01 and the Remaining Present
Value of outstanding leases permitted under Section 6.03), would not exceed the
greater of $125.0 million and 2.0 % of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such acquisition, merger,
amalgamation or consolidation, such assumption or such incurrence, as
applicable, for which financial statements have been delivered pursuant to
Section 5.04 and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness;

 

(i)                                     Capital Lease Obligations, mortgage
financings and purchase money Indebtedness incurred by the Borrower or any
Relevant Subsidiary prior to or within 270 days after the acquisition, lease or
improvement of the respective asset permitted under this Agreement in order to
finance such acquisition, lease or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01, this
paragraph (i) and the Remaining Present Value of leases permitted under
Section 6.03) would not exceed the greater of $125.0 million and 2.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

 

(j)                                    Capital Lease Obligations incurred by the
Borrower or any Relevant Subsidiary in respect of any Sale and Lease-Back
Transaction that is permitted under Section 6.03;

 

(k)                                 other Indebtedness, in an aggregate
principal amount at any time outstanding pursuant to this Section 6.01(k) not in
excess of the greater of $100.0 million and 1.5 % of Consolidated Total Assets;

 

(l)                                     Guarantees (i) by any Loan Party or any
other Relevant Subsidiary of any Indebtedness of the Borrower or any other Loan
Party expressly permitted to be incurred under this Agreement; provided, that a
Relevant Subsidiary that is not a Loan Party shall not be permitted to

 

85

--------------------------------------------------------------------------------


 

Guarantee Indebtedness of a Loan Party pursuant to this sub-clause (i) unless
such Relevant Subsidiary becomes (and remains) a Guarantor hereunder while such
Guarantee is outstanding, (ii) by the Borrower or any Relevant Subsidiary of
Indebtedness of any Subsidiary that is not a Loan Party to the extent permitted
by Section 6.04, (iii) by any Relevant Subsidiary that is not a Loan Party of
Indebtedness of another Subsidiary that is not a Loan Party and (iv) by the
Borrower of Indebtedness of Foreign Subsidiaries incurred for working capital
purposes in the ordinary course of business on ordinary business terms so long
as such Indebtedness is permitted to be incurred under Section 6.01(k) or (p);
provided that Guarantees by any Loan Party under this Section 6.01(l) of any
other Indebtedness of a Person that is subordinated to other Indebtedness of
such Person shall be expressly subordinated to the Obligations on terms
consistent with those used, or to be used, for Subordinated Intercompany Debt;

 

(m)                             Indebtedness arising from agreements of the
Borrower or any Relevant Subsidiary of the Borrower providing for
indemnification, adjustment of purchase price, earn outs or similar obligations,
in each case, incurred or assumed in connection with the disposition of any
business, assets or a Subsidiary, other than Guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or a
Subsidiary for the purpose of financing such acquisition;

 

(n)                                 Indebtedness supported by a Revolving Letter
of Credit, in a principal amount not in excess of the stated amount of such
Revolving Letter of Credit;

 

(o)                                 Indebtedness consisting of Permitted Junior
Debt;

 

(p)                                 Indebtedness of Relevant Subsidiaries that
are Foreign Subsidiaries (including letters of credit or bank guarantees (other
than Revolving Letters of Credit issued pursuant to Section 2.05) for working
capital purposes incurred in the ordinary course of business on ordinary
business terms in an aggregate amount not to exceed the greater of $25.0 million
and 0.5% of Consolidated Total Assets outstanding at any time);

 

(q)                                 (i) Indebtedness incurred and/or assumed in
connection with Section 6.04(j) or 6.04(q); provided that the aggregate amount
of such Indebtedness outstanding pursuant to this Section 6.01(q) shall not
exceed the greater of $150.0 million and 2.5% of Consolidated Total Assets and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; and

 

(r)                                    all premium (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in paragraphs (a) through (q) above.

 

For purposes of determining compliance with this Section 6.01, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness permitted in this Section 6.01, the
Borrower or a Relevant Subsidiary, as the case may be, in its sole discretion,
may classify, at the time of incurrence, such item of Indebtedness (or any
portion thereof) in any such category and will only be required to include such
Indebtedness (or any portion thereof) in one of the categories of Indebtedness
permitted in this Section 6.01; and (ii) at the time of incurrence, the Borrower
or a Relevant Subsidiary, as the case may be, in its sole discretion, may divide
and classify an item of Indebtedness (or any portion thereof) in more than one
of the categories of Indebtedness permitted in this Section 6.01.

 

Section 6.02                             Liens.  Create, incur, assume or permit
to exist any Lien on any property or assets (including stock or other securities
of any Person, including of any Relevant Subsidiaries) at the time owned by it
or on any income or revenues or rights in respect of any thereof, except
(without duplication):

 

86

--------------------------------------------------------------------------------


 

(a)                                 Liens on property or assets of the Borrower
and its Relevant Subsidiaries existing on the Closing Date and set forth on
Schedule 6.02(a); provided that such Liens shall secure only those obligations
that they secure on the Closing Date (and extensions, renewals and refinancings
of such obligations (if such Liens secure Indebtedness, to the extent permitted
by Section 6.01(a))) and shall not subsequently apply to any other property or
assets of the Borrower or any of its Relevant Subsidiaries;

 

(b)                                 any Lien created for the benefit of Secured
Parties under the Loan Documents;

 

(c)                                  any Lien on any property or asset of the
Borrower or any Relevant Subsidiary securing Indebtedness or Permitted
Refinancing Indebtedness permitted by Section 6.01(h), provided that (i) such
Lien does not apply to any other property or assets of the Borrower or any
Relevant Subsidiary not securing such Indebtedness at the date of the
acquisition of such property or asset (other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date and which Indebtedness and other obligations are permitted
hereunder that require a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), (ii) such
Lien is not created in contemplation of or in connection with such acquisition
and (iii) in the case of a Lien securing Permitted Refinancing Indebtedness,
such Lien is permitted in accordance with clause (e) of the definition of the
term “Permitted Refinancing Indebtedness”;

 

(d)                                 Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.03;

 

(e)                                  Liens imposed by law (including, without
limitation, Liens in favor of customers for equipment under order or in respect
of advances paid in connection therewith) such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction or other
like Liens arising in the ordinary course of business and securing obligations
that are not overdue by more than 45 days or that are being contested in good
faith by appropriate proceedings and in respect of which, if applicable, the
Borrower or any Relevant Subsidiary shall have set aside on its books reserves
in accordance with GAAP;

 

(f)                                   (i) pledges and deposits made in the
ordinary course of business in compliance with the Federal Employers Liability
Act or any other workers’ compensation, unemployment insurance and other social
security or retirement laws or regulations under U.S. or foreign law and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations and (ii) pledges and
deposits securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Relevant Subsidiaries;

 

(g)                                  deposits to secure the performance of bids,
tenders, trade contracts (other than for Indebtedness), leases, statutory
obligations, surety and appeal bonds, costs of litigation where required by law,
performance and return of money bonds, warranty bonds, bids, leases, government
contracts, trade contracts, completion or performance guarantees and other
obligations of a like nature incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

(h)                                 zoning restrictions, by-laws and other
ordinances of Governmental Authorities, easements, trackage rights, leases,
licenses, permits, special assessments, development agreements, deferred
services agreements, restrictive covenants, owners’ association encumbrances,
rights-of-way,

 

87

--------------------------------------------------------------------------------


 

restrictions on use of Real Property and other similar encumbrances affecting
Borrower’s Real Property that do not materially interfere with the ordinary use
of such property;

 

(i)                                     purchase money security interests in
equipment or other property or improvements thereto hereafter acquired (or, in
the case of improvements, constructed) by the Borrower or any of its Relevant
Subsidiaries (including the interests of vendors and lessors under conditional
sale and title retention agreements); provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(i) (including any Permitted
Refinancing Indebtedness in respect thereof), (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 270 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of such equipment or other property or improvements
at the time of such acquisition (or construction), including transaction costs
incurred by the Borrower or any Relevant Subsidiary in connection with such
acquisition (or construction) and (iv) such security interests do not apply to
any other property or assets of the Borrower or any Relevant Subsidiary (other
than to accessions to such equipment or other property or improvements and the
proceeds of such equipment or other property); provided further that individual
financings of equipment provided by a single lender may be cross-collateralized
to other financings of equipment provided solely by such lender;

 

(j)                                    Liens arising out of capitalized lease
transactions and the PILOT Programs permitted under Section 6.03, so long as
such Liens attach only to the property sold (or, if applicable, leased) and
being leased (or, if applicable, subleased) in such transaction and any
accessions thereto or proceeds thereof and related property;

 

(k)                                 Liens securing judgments that do not
constitute an Event of Default under Section 7.01(j);

 

(l)                                     Liens disclosed by any title insurance
policies or commitments with respect to the Mortgaged Properties and any
replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided further that the Indebtedness and other obligations secured
by such replacement, extension or renewal Lien are permitted by this Agreement;

 

(m)                             any interest or title of, or Liens created by, a
lessor under any leases or subleases entered into by the Borrower or any
Relevant Subsidiary, as tenant, in the ordinary course of business or any
interest or title of, or Lien created by the owner of the lands underlying any
right of way entered into by the Borrower or any Relevant Subsidiary, in the
ordinary course of business;

 

(n)                                 Liens that are contractual rights of set-off
and similar Liens (i) relating to the establishment of depository relations with
banks or securities intermediaries not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of its Relevant Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
and its Relevant Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Relevant
Subsidiaries in the ordinary course of business;

 

(o)                                 Liens arising solely by virtue of any
statutory or common law provision relating to security intermediaries’ or
banker’s liens, rights of set-off or similar rights;

 

88

--------------------------------------------------------------------------------


 

(p)                                 Liens securing obligations in respect of
trade-related letters of credit permitted under Section 6.01(f) and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit and the proceeds and products thereof;

 

(q)                                 licenses of intellectual property granted in
the ordinary course of business;

 

(r)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of inventory (including, if applicable, natural
gas), goods, machinery or other equipment;

 

(s)                                   Liens solely on any cash earnest money
deposits made by the Borrower or any of its Relevant Subsidiaries in connection
with any letter of intent or purchase agreement permitted hereunder;

 

(t)                                    Liens arising from precautionary UCC
financing statement filings regarding operating leases entered into by the
Borrower or any Relevant Subsidiary in the ordinary course of business;

 

(u)                                 Liens securing insurance premium financing
arrangements in an aggregate principal amount not to exceed 1.0 % of
Consolidated Total Assets, provided that such Lien is limited to the applicable
insurance contracts;

 

(v)                                 Liens arising under regulation or otherwise
given to a public utility or any Governmental Authority when required by such
utility or Governmental Authority in connection with the operations of the
Borrower or any Relevant Subsidiary;

 

(w)                               Liens in connection with subdivision
agreements site plan control agreements, development agreements, facilities
sharing agreements, cost sharing agreements and other similar agreements in
connection with the use of Real Property;

 

(x)                                 Liens in favor of any tenant, occupant or
licensee under any lease, occupancy agreement or license with the Borrower or
any Relevant Subsidiary;

 

(y)                                 Liens restricting or prohibiting access to
or from lands abutting controlled access highways or covenants affecting the use
to which lands may be put;

 

(z)                                  Liens incurred or pledges or deposits made
in favor of a Governmental Authority to secure the performance of the Borrower
or any Relevant Subsidiary under any Environmental Law or other applicable law
to which any assets of such Person are subject;

 

(aa)                          Liens consisting of minor irregularities in title,
boundaries, or other minor survey defects, easements, leases, restrictions,
servitudes, licenses, permits, reservations, exceptions, zoning restrictions,
rights-of-way, conditions, covenants, mineral or royalty rights or reservations
or oil, gas and mineral leases and rights of others in any property of the
Borrower or the Relevant Subsidiaries, including rights of eminent domain
(including those for streets, roads, bridges, pipes, pipelines, natural gas
gathering systems, processing facilities, railroads, electric transmission and
distribution lines, telegraph and telephone lines, the removal of oil, gas, salt
or other minerals or other similar purposes, flood control, air rights, water
rights, rights of others with respect to navigable waters, sewage and drainage
rights) that exist as of the Closing Date or at the time the affected property
is acquired, or are granted by the Borrower or any Relevant Subsidiary in the
ordinary course of business and other similar charges or

 

89

--------------------------------------------------------------------------------


 

encumbrances which do not secure the payment of Indebtedness and otherwise do
not materially interfere with the occupation, use and enjoyment by the Borrower
or any Relevant Subsidiary of any Mortgaged Property in the normal course of
business or materially impair the value thereof; and

 

(bb)                          contractual Liens that arise in the ordinary
course of business under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas and/or hydrocarbons or salt products, unitization and pooling declarations
and agreements, area of mutual interest agreements, overriding royalty
agreements, marketing agreements, processing agreements, net profits agreements,
development agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or other geophysical permits or agreements, and other
agreements which are usual and customary in the oil and gas business and/or salt
manufacturing business and are for claims which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; provided, that any such
Lien referred to in this clause (bb) does not materially impair (i) the use of
the property covered by such Lien for the purposes for which such Property is
held by the Borrower or any Relevant Subsidiary, or (ii) the value of such
Property subject thereto;

 

(cc)                            Liens on the assets of a Foreign Subsidiary that
do not constitute Collateral and which secure Indebtedness of such Foreign
Subsidiary that is not otherwise secured by a Lien on the Collateral under the
Loan Documents and which Indebtedness is permitted to be incurred under
Section 6.01(k);

 

(dd)                          Liens upon specific items of inventory or other
goods (other than rigs) and proceeds of the Borrower or any of its Subsidiaries
securing such Person’s obligations in respect of banker’s acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods (other than rigs);

 

(ee)                            Liens on the assets of a Foreign Subsidiary
which secure Indebtedness of such Foreign Subsidiary that is permitted to be
incurred under Section 6.01(p);

 

(ff)                              licenses granted in the ordinary course of
business and leases of property of the Loan Parties that are not material to the
business and operations of the Loan Parties;

 

(gg)                            Liens securing obligations in an aggregate
amount not to exceed the greater of (x) $50.0 million and (y) 0.75% of
Consolidated Total Assets;  provided that to the extent such Liens permitted
under this clause (gg) secure Indebtedness incurred in connection with a
Permitted Business Acquisition pursuant to Section 6.01(q), such Liens shall
only be permitted to encumber the assets acquired pursuant to such Permitted
Business Acquisition and shall not be permitted to encumber any other assets of
the Borrower, any Material Subsidiary or any Subsidiary Loan Party.

 

For purposes of determining compliance with this Section 6.02, (i) in the event
that a Lien (or any portion thereof) meets the criteria of more than one of the
categories of Liens permitted in this Section 6.02, then the Borrower or its
Relevant Subsidiary, as applicable, may in its sole discretion at the time such
Lien arises classify such Lien or portion thereof in any such category and will
only be required to include such Lien in one of the categories permitted above,
and (ii) at the time such Lien arises, the Borrower or its Relevant Subsidiary,
as applicable, may in its sole discretion divide and classify such Lien in more
than one category of Liens permitted in this Section 6.02.

 

90

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on Pledged Collateral, other than Liens in favor of the
Collateral Agent and Liens arising by operation of law, (ii) no Liens shall be
permitted to exist, directly or indirectly, on Pledged Collateral that are prior
and superior in right to Liens in favor of the Collateral Agent other than Liens
that have priority by operation of law, (iii) no Liens shall be permitted to
exist, directly or indirectly, on Collateral (other than Pledged Collateral)
that are prior and superior in right to any Liens in favor of the Collateral
Agent other than Prior Liens and (iv) no Liens shall be permitted to exist,
directly or indirectly, on Mortgaged Property, other than Liens in favor of the
Collateral Agent, Prior Liens and Permitted Encumbrances.

 

Section 6.03                             Sale and Lease-back Transactions. 
Enter into any arrangement, directly or indirectly, with any Person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”), provided that a Sale and Lease-Back Transaction shall
be permitted so long as at the time the lease in connection therewith is entered
into, and after giving effect to the entering into of such Lease, the Remaining
Present Value of such lease (together with Indebtedness outstanding pursuant to
paragraphs (h) and (i) of Section 6.01 and the Remaining Present Value of
outstanding leases previously entered into under this Section 6.03) would not
exceed the greater of $125.0 million or 2.0% of Consolidated Total Assets. 
Notwithstanding anything to the contrary in this Section 6.03, Borrower and its
Subsidiaries may enter into any sale, lease or other transfer of assets in
connection with the Borrower’s or any Subsidiary’s participation in any “Payment
in Lieu of Tax Program” or any other similar program as Borrower may, in its
discretion, decide to participate in (each such program, a “PILOT Program”). As
of the Closing Date, all such PILOT Programs in which the Borrower or any of its
Subsidiary’s participate in are listed on Schedule 6.03.

 

Section 6.04                             Investments, Loans and Advances. 
Purchase (including pursuant to any merger or amalgamation with a Person that is
not a Relevant Subsidiary immediately prior to such merger) any Equity
Interests, evidences of Indebtedness or other securities of, make any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Borrower and the Loan Parties, which cash management operations shall not extend
to any other Person) to or Guarantees of the obligations of, or make any
investment (each, an “Investment”), in any other Person, except:

 

(a)                                 Investments (including, but not limited
to, Investments in Equity Interests, intercompany loans, and Guarantees of
Indebtedness otherwise expressly permitted hereunder) after the Closing Date by
(i) Loan Parties in Subsidiaries that are not Loan Parties in an aggregate
amount (valued at the time of the making thereof and without giving effect to
any write-downs or write-offs thereof) not to exceed an amount equal to the sum
of, without duplication,  the greater of $50.0 million and 2.0% of Consolidated
Total Assets plus any return of capital actually received by the respective
investors in respect of investments previously made by them pursuant to this
clause 6.04(a)(i) plus, an amount equal to the fair market value of any assets
or property that is contributed or transferred from any Subsidiary that is not a
Loan Party to any Loan Party from and after the Closing Date, (ii) Loan Parties
in other Loan Parties, (iii) by Subsidiaries that are not Loan Parties in other
Subsidiaries that are not Loan Parties and (iv) by Subsidiaries that are not
Loan Parties in Loan Parties;

 

(b)                                 Permitted Investments and Investments that
were Permitted Investments when made;

 

(c)                                  Investments arising out of the receipt by
the Borrower or any of its Relevant Subsidiaries of noncash consideration for
the sale of assets permitted under Section 6.05;

 

91

--------------------------------------------------------------------------------


 

(d)                                 (i) loans and advances to employees of the
Borrower, any of its Relevant Subsidiaries or, to the extent such employees are
providing services rendered on behalf of the Loan Parties, any Parent Company in
the ordinary course of business not to exceed the greater of $10.0 million and
0.25% of Consolidated Total Assets in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof) and
(ii) advances of payroll payments and expenses to employees of the Borrower, any
of its Relevant Subsidiaries or, to the extent such employees are providing
services on behalf of the Loan Parties, any Parent Company in the ordinary
course of business;

 

(e)                                  accounts receivable arising and trade
credit granted in the ordinary course of business and any securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
any prepayments and other credits to suppliers made in the ordinary course of
business;

 

(f)                                   Swap Agreements permitted pursuant to
Section 6.13;

 

(g)                                  Investments existing on the Closing Date
and/or Investments contemplated as of the Closing Date and in each case, set
forth on Schedule 6.04, and, in each case additional Investments in respect of
such existing or contemplated Investments;

 

(h)                                 Investments resulting from pledges and
deposits referred to in Section 6.02(f) and (g);

 

(i)                                     so long as immediately before and after
giving effect to such Investment no Default or Event of Default has occurred and
is continuing, other Investments by the Borrower or any of its Relevant
Subsidiaries in an aggregate amount (valued at the time of the making thereof,
and without giving effect to any write-downs or write-offs thereof) not to
exceed the greater of $250.0 million and 4.0 % of Consolidated Total Assets
(plus any returns of capital actually received by the respective investor in
respect of investments theretofore made by it pursuant to this paragraph (i));

 

(j)                                    Investments constituting Permitted
Business Acquisitions, so long as any Person acquired in connection with such
Permitted Business Acquisitions and each of such Person’s Subsidiaries becomes a
Subsidiary Loan Party to the extent required by Section 5.10;

 

(k)                                 additional Investments to the extent
(i) made with proceeds of Equity Interests of the Borrower (or paid for with
Equity Interests of a direct or indirect parent of the Borrower), (ii) in an
amount not exceeding the amount of cash contributed as common equity to the
Borrower by any direct or indirect parent entity thereof or (iii) in an amount
not exceeding the fair market value of the Equity Interests issued by Crestwood
Equity Partners to finance, or as consideration for, any Group Acquisition,
which amount shall be available pursuant to this clause (iii) commencing at the
time all property acquired by Crestwood Equity Partners in such Group
Acquisition is contributed to the Borrower;

 

(l)                                     Investments (including, but not limited
to, Investments in Equity Interests, intercompany loans, and Guarantees of
Indebtedness otherwise expressly permitted hereunder) after the Closing Date by
Relevant Subsidiaries that are not Loan Parties in any Loan Party or other
Subsidiaries;

 

(m)                             the Transactions;

 

(n)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business;

 

92

--------------------------------------------------------------------------------


 

(o)                                 Investments of a Relevant Subsidiary of the
Borrower acquired after the Closing Date or of a corporation merged or
amalgamated or consolidated into the Borrower or merged or amalgamated into or
consolidated with a Relevant Subsidiary of the Borrower in accordance with
Section 6.05 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

 

(p)                                 Guarantees by the Borrower or any of its
Relevant Subsidiaries of operating leases (other than Capital Lease Obligations)
or of other obligations that do not constitute Indebtedness, in each case
entered into by any Subsidiary in the ordinary course of business; and

 

(q)                                 so long as immediately before and after
giving effect to such Investment no Default or Event of Default has occurred and
is continuing, Investments in the Borrower or any Restricted Subsidiaries;
provided that the Borrower is in compliance with the Financial Performance
Covenants on a Pro Forma Basis after giving effect to any such Investment.

 

Section 6.05                             Mergers, Consolidations, Sales of
Assets and Acquisitions.  Merge into, amalgamate with or consolidate with any
other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any part of its assets
(whether now owned or hereafter acquired), or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other Person, except that this Section shall not
prohibit:

 

(a)                                 (i) the purchase and sale of inventory,
supplies, materials and equipment and the purchase and sale of rights or
licenses or leases of intellectual property, in each case in the ordinary course
of business by the Borrower or any of its Relevant Subsidiaries, (ii) the sale
of any other asset in the ordinary course of business by the Borrower or any of
its Relevant Subsidiaries, (iii) the sale of surplus, obsolete or worn out
equipment or other property in the ordinary course of business by the Borrower
or any of its Relevant Subsidiaries, including motor vehicles or (iv) the sale
of Permitted Investments in the ordinary course of business;

 

(b)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) the merger or consolidation of any Relevant Subsidiary of the Borrower into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) the merger or consolidation of any Relevant Subsidiary of the
Borrower into or with any Loan Party in a transaction in which the surviving or
resulting entity is a Loan Party and, in the case of each of clauses (i) and
(ii), no Person other than the Borrower or a Loan Party receives any
consideration, (iii) the merger, amalgamation or consolidation of any Subsidiary
of the Borrower that is not a Loan Party into or with any other Subsidiary of
the Borrower that is not a Loan Party, (iv) the liquidation, winding up, or
dissolution or change in form of entity of any Relevant Subsidiary of the
Borrower if the Borrower determines in good faith that such liquidation, winding
up, dissolution or change in form is in the best interests of the Borrower and
is not materially disadvantageous to the Lenders, (v) the change in form of
entity of the Borrower if the Borrower determines in good faith that such change
in form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders or (vi) the Borrower may merge or consolidate
with Crestwood Equity Partners to the extent that Crestwood Equity Partners
(A) survives such merger or consolidation, (B) expressly assumes the obligations
of the Borrower under the Loan Documents pursuant to documentation reasonably
satisfactory to the Administrative Agent and (C) satisfies the Holding Company
Condition immediately prior to such merger or consolidation;

 

93

--------------------------------------------------------------------------------


 

(c)                                  sales, transfers, leases or other
dispositions to the Borrower or a Subsidiary of the Borrower (upon voluntary
liquidation or otherwise); provided that any sales, transfers, leases or other
dispositions by a Loan Party to a Subsidiary of the Borrower that is not a Loan
Party shall be made in compliance with Section 6.07; provided further that the
aggregate gross proceeds of any sales, transfers, leases or other dispositions
by a Loan Party to a Subsidiary that is not a Loan Party in reliance upon this
paragraph (c) and the aggregate gross proceeds of any or all assets sold,
transferred or leased in reliance upon paragraph (g) below shall not exceed, in
any fiscal year of the Borrower, 7.5% of Consolidated Total Assets as of the end
of the immediately preceding fiscal year;

 

(d)                                 Sale and Lease-Back Transactions permitted
by Section 6.03;

 

(e)                                  Investments permitted by Section 6.04,
Liens permitted by Section 6.02 and dividends, distributions, redemptions,
purchases, retirements or other acquisitions for value permitted by
Section 6.06;

 

(f)                                   the sale of defaulted receivables in the
ordinary course of business and not as part of an accounts receivables financing
transaction;

 

(g)                                  sales, transfers, leases or other
dispositions of assets not otherwise permitted by this Section 6.05; provided
that the aggregate gross proceeds (including noncash proceeds) of any or all
assets sold, transferred, leased or otherwise disposed of in reliance upon this
paragraph (g) and in reliance upon the second proviso to paragraph (c) above
shall not exceed, in any fiscal year of the Borrower, 7.5% of Consolidated Total
Assets as of the end of the immediately preceding fiscal year; provided further
that the Net Proceeds thereof are applied in accordance with Section 2.11(c), as
applicable; and provided further that after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing;

 

(h)                                 any merger or consolidation in connection
with a Permitted Business Acquisition, provided that following any such merger
or consolidation (i) involving the Borrower, the Borrower is the surviving
corporation and (ii) involving a Relevant Subsidiary, the surviving or resulting
entity shall be a Loan Party;

 

(i)                                     licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Relevant Subsidiary in the ordinary course of business;

 

(j)                                    abandonment, cancellation or disposition
of any intellectual property of the Borrower in the ordinary course of business;

 

(k)                                 any issuance or sale of Equity Interests in,
or Indebtedness or other securities of, an Unrestricted Subsidiary;

 

(l)                                     sales, transfers, leases or other
dispositions of assets or Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements; and

 

(m)                             the Transactions.

 

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions (1) to
Loan Parties pursuant to paragraph (c) hereof, (2) or pursuant to paragraphs
(e) or

 

94

--------------------------------------------------------------------------------


 

(l) hereof) unless such disposition is for fair market value, (ii) no sale,
transfer or other disposition of assets shall be permitted by paragraph (a),
(d) or (j) of this Section 6.05 unless such disposition is for at least 75% cash
consideration and (iii) no sale, transfer or other disposition of assets in
excess of $20.0 million shall be permitted by paragraph (g) of this Section 6.05
unless such disposition is for at least 75% cash consideration; provided that
for purposes of clauses (ii) and (iii), the amount of any secured Indebtedness
or other Indebtedness of a Subsidiary of the Borrower that is not a Loan Party
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) that is assumed by the transferee of any such assets shall be
deemed to be cash.

 

Section 6.06                             Dividends and Distributions.  Pay,
directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional shares of Equity Interests of the Person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any shares of any class of its Equity Interests (other than
redemptions, purchases, retirements and acquisitions of Equity Interests made
solely through the issuance of additional shares of Equity Interests of the
Person redeeming, purchasing, retiring or acquiring such Equity Interests) or
set aside any amount for any such purpose; provided, however, that:

 

(a)                                 any Relevant Subsidiary of the Borrower may
pay dividends to, repurchase its Equity Interests from, or make other
distributions to, the Borrower or any Relevant Subsidiary (or, in the case of
Relevant Subsidiaries that are not Wholly Owned Subsidiaries of the Borrower, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);

 

(b)                                 the Borrower and each of its Relevant
Subsidiaries may repurchase, redeem or otherwise acquire or retire to finance
any such repurchase, redemption or other acquisition or retirement for value any
Equity Interests of the Borrower or any of its Relevant Subsidiaries held by any
current or former officer, director, consultant, or employee of the Borrower or
any Subsidiary of the Borrower or, to the extent such Equity Interests were
issued as compensation for services rendered on behalf of the Loan Parties, any
employee of any Parent Company, pursuant to any equity subscription agreement,
stock option agreement, shareholders’, members’ or partnership agreement or
similar agreement, plan or arrangement or any Plan and the Borrower and Relevant
Subsidiaries may declare and pay dividends to the Borrower or any other Relevant
Subsidiary of the Borrower the proceeds of which are used for such purposes,
provided that the aggregate amount of such purchases or redemptions in cash
under this paragraph (b) shall not exceed in any fiscal year $10.0 million (plus
the amount of net proceeds (x) received by the Borrower during such calendar
year from sales of Equity Interests of the Borrower to directors, consultants,
officers or employees of the Borrower or any of its Affiliates in connection
with permitted employee compensation and incentive arrangements and (y) of any
key-man life insurance policies received during such calendar year) which, if
not used in any year, may be carried forward to any subsequent calendar year; 
for the avoidance of doubt the Borrower may make dividends or distributions to
its direct or indirect parent to facilitate such direct or indirect parent
making any purchases, redemptions or acquisitions permitted by clause
(b) (assuming for purposes hereof such parent entity is the “Borrower” in this
clause (b)).

 

(c)                                  noncash repurchases, redemptions or
exchanges of Equity Interests deemed to occur upon exercise of stock options or
exchange of exchangeable shares if such Equity Interests represent a portion of
the exercise price of such options shall be permitted;

 

95

--------------------------------------------------------------------------------


 

(d)                                 provided no Default or Event of Default then
exists or would result therefrom, the Borrower may pay dividends or make other
distributions, or directly or indirectly redeem, purchase, retire or otherwise
acquire for value, its Equity Interests, without duplication, (x) from the
proceeds of any issuance of Equity Interests permitted to be made under this
Agreement and (y) in an amount not exceeding the amount of cash equity
contributed to the Borrower as common equity by any direct or indirect Parent
Company thereof;

 

(e)                                  the Closing Date Distribution shall be
permitted;

 

(f)                                   provided no Default or Event of Default
then exists or would result therefrom, the Borrower may make a distribution on
or with respect to the Equity Interests of the Borrower during any fiscal
quarter in an amount not to exceed Available Cash attributable to the Borrower
and its Subsidiaries;

 

(g)                                  dividends, distributions, repurchases,
retirements or other acquisitions for value shall be permitted within 60 days
after the date of declaration of the dividend, distribution, repurchase,
retirement or other acquisition for value, as the case may be, if, at the date
of declaration or notice, the dividend, distribution, repurchase, retirement or
other acquisition for value would have complied with the provisions of this
Agreement;

 

(h)                                 provided no Event of Default then exists or
would result therefrom, dividends, distributions, repurchases, retirements or
other acquisitions for value shall be permitted to the extent the proceeds are
used by Crestwood Equity Partners to pay operating expenses and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), to the extent reasonable and
customary, incurred in the ordinary course of business and related to (i) the
business of the Borrower and its Subsidiaries, (ii) the nature of Crestwood
Equity Partners as a holding company, or (iii) the businesses owned by Crestwood
Equity Partners prior to the Closing Date; and

 

(i)                                     provided no Default or Event of Default
then exists or would result therefrom, the Borrower may make dividends,
distributions, repurchases, retirements or other acquisition for value for the
purpose of funding any Group Acquisition.

 

Section 6.07                             Transactions with Affiliates.  (a) 
Sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transaction with, any of its
Affiliates, unless such transaction is upon terms no less favorable to the
Borrower or such Relevant Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that this clause (a) shall not apply to the indemnification of
directors (or persons holding similar positions for non-corporate entities) of
the Borrower and its Relevant Subsidiaries (or any direct or indirect parent
entity thereof) in accordance with customary practice.

 

(b)                                 The foregoing paragraph (a) shall not
prohibit, to the extent otherwise permitted under this Agreement,

 

(i)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options, stock ownership plans,
including restricted stock plans, stock grants, directed share programs and
other equity based plans customarily maintained by similar companies and the
granting and performance of registration rights approved by Crestwood GP or the
board of directors (or other applicable governing body) of the Borrower or any
Relevant Subsidiary, as applicable,

 

96

--------------------------------------------------------------------------------


 

(ii)                                  transactions among the Borrower and the
other Loan Parties and transactions among the Relevant Subsidiaries that are not
Loan Parties otherwise permitted by this Agreement,

 

(iii)                               any indemnification agreement or any similar
arrangement entered into with directors, officers, consultants and employees of
the Borrower or any of its Affiliates in the ordinary course of business and the
payment of fees and indemnities to directors, officers, consultants and
employees of the Borrower and its Relevant Subsidiaries in the ordinary course
of business and, to the extent such fees and indemnities are directly
attributable to services rendered on behalf of the Loan Parties, any director,
officer, consultant or employee of any Parent Company,

 

(iv)                              transactions pursuant to permitted agreements
in existence on the Closing Date and set forth on Schedule 6.07 or any amendment
thereto to the extent such amendment is not adverse to the Lenders in any
material respect,

 

(v)                                 any employment agreement or employee benefit
plan entered into by the Borrower or any of its Affiliates in the ordinary
course of business or consistent with past practice and payments pursuant
thereto,

 

(vi)                              transactions otherwise permitted under
Section 6.06 and Investments permitted by Section 6.04; provided that this
clause (vi) shall not apply to any Investment, whether direct or indirect, in
either (x) Persons that were not Subsidiaries immediately prior to such
Investment or (y) Persons that are not Subsidiaries immediately after such
Investment,

 

(vii)                           any purchase by the Sponsors or any Sponsor
Affiliate of Equity Interests of the Borrower,

 

(viii)                        payments by the Borrower or any of its Relevant
Subsidiaries to the Sponsors or any Sponsor Affiliate made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including in connection with acquisitions or
divestitures, which payments are approved by Crestwood GP or the board of
directors (or other applicable governing body) of the Borrower or any Relevant
Subsidiary, as applicable, in good faith,

 

(ix)                              the existence of, or the performance by the
Borrower or any of its Relevant Subsidiaries of its obligations under the terms
of, the Merger Agreement, or any agreement contemplated thereunder to which it
is a party as of the Closing Date, provided, however, that the existence of, or
the performance by the Borrower or any Relevant Subsidiary of obligations under
any future amendment to any such existing agreement or under any similar
agreement entered into after the Closing Date shall only be permitted by this
clause (ix) to the extent that the terms of any such amendment or new agreement
are not otherwise disadvantageous to the Lenders in any material respect,

 

(x)                                 transactions with any Affiliate for the
purchase or sale of goods, products, parts and services entered into in the
ordinary course of business in a manner consistent with past practice,

 

(xi)                              any transaction in respect of which the
Borrower delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the Borrower from an

 

97

--------------------------------------------------------------------------------


 

accounting, appraisal or investment banking firm, in each case of nationally
recognized standing that is (A) in the good faith determination of the Borrower
qualified to render such letter and (B) reasonably satisfactory to the
Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or Relevant Subsidiary, as applicable,
than would be obtained in a comparable arm’s-length transaction with a Person
that is not an Affiliate,

 

(xii)                           the payment of all fees, expenses, bonuses and
awards related to the Transactions contemplated by the Merger Agreement,

 

(xiii)                        so long as not otherwise prohibited under this
Agreement, guarantees of performance by the Borrower or any Relevant Subsidiary
of any other Subsidiary or the Borrower that is not a Loan Party in the ordinary
course of business, except for guarantees of Indebtedness in respect of borrowed
money,

 

(xiv)                       if such transaction is with a Person in its capacity
as a holder (A) of Indebtedness of the Borrower or any Relevant Subsidiary of
the Borrower where such Person is treated no more favorably than the other
holders of Indebtedness of the Borrower or any such Relevant Subsidiary or
(B) of Equity Interests of the Borrower or any Relevant Subsidiary of the
Borrower where such Person is treated no more favorably than the other holders
of Equity Interests of the Borrower or such Relevant Subsidiary,

 

(xv)                          the transactions contemplated hereby (including
the Transactions) and the payment of fees and expenses related thereto,

 

(xvi)                       payments by the Borrower or any of its Relevant
Subsidiaries to any Affiliate in respect of compensation, expense reimbursement,
or benefits to or for the benefit of current or former employees, independent
contractors or directors of the Borrower or any of its Subsidiaries or, to the
extent such compensation, expense reimbursement, or benefits are directly
attributable to services rendered on behalf of the Loan Parties, any director,
officer, contractor or employee of any Parent Company,

 

(xvii)                    the making of any Permitted Drop-Down Acquisition, and

 

(xviii)                 the issuance of any Revolving Letter of Credit hereunder
to the Borrower on behalf of any applicable Affiliate of the Borrower.

 

Section 6.08                             Business of the Borrower and the
Subsidiaries.  Notwithstanding any other provisions hereof, engage at any time
in any business or business activity other than any business or business
activity conducted by it on the Closing Date, Midstream Activities and any
business or business activities incidental or related thereto, or any business
or activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, including, without
limitation, the consummation of the Transactions.

 

Section 6.09                             Limitation on Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-laws and Certain
Other Agreements; etc.  (a)  Amend or modify or grant any waiver or release
under or terminate in any manner the articles or certificate of incorporation or
by-laws or partnership agreement or limited liability company operating
agreement of the Borrower or any Relevant Subsidiary or the Existing Notes
Indentures, in each case, if such amendment, modification, waiver, release or
termination could reasonably be expected to result in a Material Adverse Effect
or affect the

 

98

--------------------------------------------------------------------------------


 

assignability of any such contract or agreement in a manner that would have an
adverse effect on the rights of the Secured Parties in the Collateral (including
in such agreement as Collateral);

 

(b)                                 (i)  Make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the Existing Notes or other
Permitted Junior Debt or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of the Existing Notes or any other Permitted Junior Debt, except for
(to the extent permitted by the subordination provisions thereof) (A) payments
of regularly scheduled interest and principal, (B) payments made solely with the
proceeds from the issuance of common Equity Interests or from equity
contributions, (C) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, other prepayments, provided that, (1) no
such prepayments shall be made with the proceeds of Revolving Facility Loans and
(2) no such prepayments shall be made with the proceeds of any Incremental Term
Loans and (D) (1) prepayments made with the proceeds of any Permitted
Refinancing Indebtedness in respect thereof, (2) prepayments with the proceeds
of any non-cash interest bearing Equity Interests issued for such purchase that
are not redeemable prior to the date that is six months following the later of
the Revolving Facility Maturity Date and any Incremental Maturity Date and that
have terms and covenants no more restrictive than the Permitted Junior Debt
being so refinanced or (3) prepayments with the proceeds of Permitted Junior
Debt; or

 

(ii)                                  Amend or modify, or permit the amendment
or modification of, any provision of any Permitted Junior Debt or any agreement
relating thereto other than amendments or modifications that are not materially
adverse to the Lenders and that do not affect the subordination provisions
thereof (if any) in a manner adverse to the Lenders.

 

(c)                                  Enter into any agreement or instrument that
by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any other Loan Party by a Relevant
Subsidiary or (ii) the granting of Liens by the Borrower or a Relevant
Subsidiary pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

 

(A)                               restrictions imposed by applicable law;

 

(B)                               contractual encumbrances or restrictions in
effect on the Closing Date under any agreements related to any permitted
renewal, extension or refinancing of any Indebtedness existing on the Closing
Date that does not expand the scope of any such encumbrance or restriction;

 

(C)                               any restriction on a Relevant Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Relevant Subsidiary
pending the closing of such sale or disposition;

 

(D)                               customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business;

 

(E)                                any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

 

99

--------------------------------------------------------------------------------


 

(F)                                 customary provisions contained in leases or
licenses of intellectual property and other similar agreements entered into in
the ordinary course of business;

 

(G)                               customary provisions restricting subletting or
assignment of any lease governing a leasehold interest;

 

(H)                              customary provisions restricting assignment of
any agreement entered into in the ordinary course of business;

 

(I)                                   customary restrictions and conditions
contained in any agreement relating to the sale of any asset permitted under
Section 6.05 pending the consummation of such sale;

 

(J)                                   in the case of any Person that becomes a
Relevant Subsidiary after the Closing Date, any agreement in effect at the time
such Person so becomes a Relevant Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming such a Relevant
Subsidiary; or

 

(K)                               restrictions imposed by any Permitted Junior
Indebtedness that are substantially similar to restrictions set forth in this
Agreement (or not more favorable to the holders than the applicable restrictions
in this Agreement) and in any case do not restrict the granting of Liens
pursuant to the Security Documents.

 

Section 6.10                             Total Leverage Ratio.  Beginning at the
end of the first fiscal quarter ending after the Closing Date, for any Test
Period, permit the Total Leverage Ratio on the last day of any fiscal quarter,
to be in excess of 5.50 to 1.00.

 

Section 6.11                             Interest Coverage Ratio.  Beginning at
the end of the first fiscal quarter ending after the Closing Date, for any Test
Period, permit the Interest Coverage Ratio on the last day of any fiscal quarter
to be less than 2.50:1.00.

 

Section 6.12                             Senior Secured Leverage Ratio. 
Beginning at the end of the first fiscal quarter ending after the Closing Date,
for any Test Period, permit the Senior Secured Leverage Ratio on the last day of
any fiscal quarter, to be in excess of 3.75 to 1.00.

 

Section 6.13                             Swap Agreements.  Enter into any Swap
Agreement, other than (a) Swap Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any Relevant
Subsidiary is exposed in the conduct of its business or the management of its
liabilities, and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Relevant
Subsidiary, which in the case of each of clauses (a) and (b) are entered into
for bona fide risk mitigation purposes and that are not speculative in nature.

 

Section 6.14                             Negative Pledge.  Permit to exist any
Lien on, or mortgage, assign, pledge, or grant to any Person a security interest
in or Lien on or otherwise encumber all or any portion of its Real Property
located in the State of New York, whether now owned or hereafter acquired, or
file or consent to the filing of, or permit to remain in effect, any mortgage,
deed of trust, financing statement or

 

100

--------------------------------------------------------------------------------


 

other similar notice of any Lien with respect to any of its Real Property
located in the State of New York under any recording or notice statute, other
than Permitted Encumbrances and Prior Liens.

 

ARTICLE VII
EVENTS OF DEFAULT

 

Section 7.01                             Events of Default.  In case of the
happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished by the
Borrower or any other Loan Party;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or the reimbursement with respect to any Revolving L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or on any Revolving L/C Disbursement or in the payment of
any Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five (5) Business Days;

 

(d)                                 default shall be made in the due observance
or performance by the Borrower or any of its Relevant Subsidiaries of any
covenant, condition or agreement contained in Section 5.01(a) (with respect to
the Borrower), 5.05(a), 5.08 or in Article VI;

 

(e)                                  default shall be made in the due observance
or performance by the Borrower or any of its Relevant Subsidiaries of any
covenant, condition or agreement of such Person contained in any Loan Document
(other than those specified in paragraphs (b), (c) and (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower;

 

(f)                                   (i) any event or condition occurs that
(x) results in any Material Indebtedness (other than Material Indebtedness under
Swap Agreements) becoming due prior to its scheduled maturity or (y) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
(ii) any default occurs under any Swap Agreement that constitutes Material
Indebtedness which default could enable the other counterparty to terminate the
Swap Agreement; or (iii) the Borrower or any of its Relevant Subsidiaries shall
fail to pay the principal of any Material Indebtedness at the stated final
maturity thereof;  provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;

 

(g)                                  there shall have occurred a Change in
Control;

 

101

--------------------------------------------------------------------------------


 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the Borrower or any of its Material
Subsidiaries that is a Loan Party, or of a substantial part of the property or
assets of the Borrower or any of its Material Subsidiaries that is a Loan Party,
taken as a whole, under Title 11 of the United States Code, as now constituted
or hereafter amended or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Material Subsidiaries that is a Loan Party or for a
substantial part of the property or assets of the Borrower or any of its
Material Subsidiaries that is a Loan Party, taken as a whole, or (iii) the
winding-up or liquidation of the Borrower or any of its Material Subsidiaries
that is a Loan Party (except, in the case of any Material Subsidiary, in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i)                                     the Borrower or any of its Material
Subsidiaries that is a Loan Party shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for, request or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Material Subsidiaries that is a Loan Party or for a substantial part of
the property or assets of the Borrower or any of its Material Subsidiaries that
is a Loan Party, taken as a whole, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(j)                                    the failure by the Borrower or any of its
Relevant Subsidiaries to pay one or more final judgments aggregating in excess
of $75.0 million (net of any amounts which are covered by insurance or bonded),
which judgments are not discharged or effectively waived or stayed for a period
of 30 consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any of its
Relevant Subsidiaries to enforce any such judgment;

 

(k)                                 one or more ERISA Events shall have occurred
that, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     (i) any Loan Document shall for any
reason be asserted in writing by the Borrower or any other Loan Party not to be
a legal, valid and binding obligation of any such Borrower or Loan Party,
(ii) any security interest purported to be created by any Security Document and
to extend to Collateral that is not immaterial to the Loan Parties on a
consolidated basis shall cease to be, or shall be asserted in writing by any
Loan Party not to be, a valid and perfected security interest (having the
priority required by this Agreement or the relevant Security Document) in the
securities, assets or properties covered thereby, except to the extent that
(x) any such loss of perfection or priority results from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreements or to file UCC
continuation statements, (y) such loss is covered by a lender’s title insurance
policy and the Administrative Agent shall be reasonably satisfied with the
credit of such insurer or (z) any such loss of validity, perfection or priority
is the result of any failure by the Collateral Agent or the Administrative Agent
to take any action necessary to secure the validity, perfection or priority of
the Liens or (iii) the Guarantees by any Loan Party of any of the Obligations
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or

 

102

--------------------------------------------------------------------------------


 

shall be asserted in writing by the Borrower or any other Loan Party not to be
in effect or not to be legal, valid and binding obligations;

 

(m)                             (A) any Environmental Claim against the Borrower
or any of its Relevant Subsidiaries, (B) any liability of the Borrower or any of
its Relevant Subsidiaries for any Release or threatened Release of Hazardous
Materials or (C) any liability of the Borrower or any of its Relevant
Subsidiaries for any actual or alleged presence, Release or threatened Release
of Hazardous Materials at, under, on or from any Real Property currently or
formerly owned, leased or operated by any predecessor of the Borrower or any of
its Relevant Subsidiaries, or any property at which the Borrower or any of its
Relevant Subsidiaries has sent Hazardous Materials for treatment, storage or
disposal, (each, an “Environmental Event”) shall have occurred that, when taken
together with all other Environmental Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; or

 

(n)                                 other than in connection with a merger of
the Borrower and Crestwood Equity Partners contemplated by Section 6.05(b)(vi),
(i) the Parent Guarantee shall for any reason be asserted in writing by
Crestwood Equity Partners not to be a legal, valid and binding obligation of
Crestwood Equity Partners, or (ii) the Parent Guarantee shall cease to be in
full force and effect (other than in accordance with the terms thereof);

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event described in paragraph
(h) or (i) above, the Commitments shall automatically terminate, the principal
of the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable
and the Administrative Agent shall be deemed to have made a demand for cash
collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

 

ARTICLE VIII
THE AGENTS

 

Section 8.01                             Appointment and Authority.  (a)  Each
of the Lenders and the Issuing Banks hereby irrevocably appoints Wells Fargo to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

 

(b)                                 Wells Fargo shall also act as the Collateral
Agent under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Specified Swap Counterparty and a potential Cash
Management Bank) and the Issuing Banks hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender or
Issuing Bank for purposes of acquiring,

 

103

--------------------------------------------------------------------------------


 

holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 8.12) as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents as if set forth in full herein with respect
thereto.

 

(c)                                  Each of Citibank, N.A., Bank of America,
N.A. and JPMorgan Chase Bank, N.A., is hereby appointed to act as a
Co-Syndication Agent.

 

(d)                                 Each of Barclays Bank PLC, Morgan Stanley
Senior Funding, Inc., RBC Capital Markets and SunTrust Bank are hereby appointed
to act as a Co-Documentation Agent.

 

(e)                                  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Collateral Agent, any
appointees thereof, the Lenders and the Issuing Banks, and, except as explicitly
set forth herein, neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of or be bound pursuant to any of such
provisions.

 

Section 8.02                             Rights as a Lender.  Any Person serving
as an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender, and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include a Person serving as
an Agent hereunder in its individual capacity.  Such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

 

Section 8.03                             Exculpatory Provisions.  No Agent shall
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, no
Agent:

 

(a)                                 shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law;

 

(c)                                  shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity;

 

104

--------------------------------------------------------------------------------


 

(d)                                 shall be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.08 and 7.01) or (ii) in the absence of its own gross
negligence or willful misconduct;

 

(e)                                  shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent; and

 

(f)                                   shall be deemed to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to such Agent by the Borrower, a Lender or an Issuing
Bank.

 

Section 8.04                             Reliance by Agents.  Any Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Any Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan or issuance of a Revolving Letter of Credit that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, any Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless such Agent shall have received notice to the contrary from such Lender or
Issuing Bank prior to the making of such Loan or issuance of a Revolving Letter
of Credit, as applicable.  Any Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 8.05                             Delegation of Duties.  Any Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by such Agent.  Any Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent.

 

Section 8.06                             Resignation of the Agents.  Any Agent
may at any time give notice of its resignation to the Lenders, Issuing Banks and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor with the consent of the
Borrower (not to be unreasonably withheld or delayed), which shall be a
financial institution with an office in the United States, or an Affiliate of
any such financial institution with an office in the United States.  During an
Agent Default Period, the Borrower and the Required Lenders may remove the
relevant Agent subject to the execution and delivery by the Borrower and the
Required Lenders of removal and

 

105

--------------------------------------------------------------------------------


 

liability release agreements reasonably satisfactory to the relevant Agent,
which removal shall be effective upon the acceptance of appointment by a
successor as such Agent.  Upon any proposed removal of an Agent during an Agent
Default Period, the Required Lenders shall have the right to appoint a successor
with the consent of the Borrower (not to be unreasonably withheld or delayed),
which shall be a financial institution with an office in the United States, or
an Affiliate of any such financial institution with an office in the United
States.  In the case of the resignation of an Agent, if no such successor shall
have been so appointed by the Required Lenders and the Borrower and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security, as bailee,
until such time as a successor Collateral Agent is appointed), (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender or Issuing Bank
directly, until such time as the Required Lenders and the Borrower appoint a
successor Administrative Agent as provided for above in this Section and (c) the
Borrower and the Lenders agree that in no event shall the retiring Agent or any
of its Affiliates or any of their respective officers, directors, employees,
agents advisors or representatives have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
failure of a successor Agent to be appointed and to accept such appointment. 
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article (including Section 8.12) and
Section 9.05 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

 

Section 8.07                             Non-Reliance on the Agents, Other
Lenders and Other Issuing Banks.  Each Lender and each Issuing Bank acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or Issuing Bank or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and each
Issuing Bank also acknowledges that it will, independently and without reliance
upon any Agent or any other Lender or Issuing Bank or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Section 8.08                             No Other Duties, Etc.  Anything herein
to the contrary notwithstanding, none of the Joint Lead Arrangers, the
Co-Syndication Agents or the Co-Documentation Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent, a Lender or an
Issuing Bank hereunder.

 

106

--------------------------------------------------------------------------------


 

Section 8.09                             Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.12, 8.12, and 9.05) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12,
8.12, and 9.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

 

Section 8.10                             Collateral and Guaranty Matters.  Each
of the Lenders (including in its capacities as a potential Cash Management Bank
and a potential Specified Swap Counterparty) and each of the Issuing Banks
irrevocably authorizes the Administrative Agent and the Collateral Agent to
release guarantees, Liens and security interests created by the Loan Documents
in accordance with the provisions of Section 9.18.  Upon request by the
Administrative Agent or the Collateral Agent at any time, the Required Lenders
will confirm in writing such Agent’s authority provided for in the previous
sentence.

 

Section 8.11                             Secured Cash Management Agreements and
Secured Swap Agreements.  No Cash Management Bank or Specified Swap Counterparty
that obtains the benefits of the Security Documents or any Collateral by virtue
of the provisions hereof or of the Security Documents shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article VIII to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Swap Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may

 

107

--------------------------------------------------------------------------------


 

reasonably request, from the applicable Cash Management Bank or Specified Swap
Counterparty, as the case may be.

 

Section 8.12                             Indemnification.  Each Lender and
Issuing Bank agrees (i) to reimburse each of the Administrative Agent and each
Issuing Bank, on demand, in the amount of its pro rata share (based on its
Commitments hereunder (or if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of its
applicable outstanding Loans) or portion of outstanding Revolving L/C
Disbursements owed to it, as applicable) of any reasonable expenses incurred for
the benefit of the Lenders and the Issuing Banks by the Administrative Agent or
incurred by such Issuing Bank in its capacity as such, including reasonable
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Lenders and the Issuing Banks, which shall not have been
reimbursed by the Borrower and (ii) to indemnify and hold harmless the
Administrative Agent and the Issuing Banks and any of their respective
directors, officers, employees or agents, on demand, in the amount of such
pro rata share, from and against any and all liabilities, Taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as Administrative Agent or Issuing
Bank or any of them in any way relating to or arising out of this Agreement or
any other Loan Document or any action taken or omitted by it or any of them
under this Agreement or any other Loan Document, to the extent the same shall
not have been reimbursed by the Borrower, provided that no Lender or Issuing
Bank shall be liable to the Administrative Agent or any Issuing Bank for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from the gross negligence or wilful misconduct of the
Administrative Agent or such Issuing Bank or any of their respective directors,
officers, employees or agents.

 

Section 8.13                             Appointment of Supplemental Collateral
Agents.  (a)  It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations or other
institutions to transact business as agent or trustee in such jurisdiction.  It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Collateral Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that the Collateral Agent appoint an additional institution as
a separate trustee, co-trustee, collateral agent, collateral sub-agent or
collateral co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Collateral Agent” and
collectively as “Supplemental Collateral Agents”).

 

(b)                                 In the event that the Collateral Agent
appoints a Supplemental Collateral Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Collateral Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Collateral Agent to the extent, and
only to the extent, necessary to enable such Supplemental Collateral Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Collateral Agent shall run to and be
enforceable by either the Collateral Agent or such Supplemental Collateral
Agent, and (ii) the provisions of this Article and of Section 9.05 that refer to
the Administrative Agent, the Collateral Agent or the Agents shall inure to the
benefit of such Supplemental Collateral Agent and all references therein to the
Administrative Agent, the Collateral Agent or the Agents shall be deemed to be
references

 

108

--------------------------------------------------------------------------------


 

to the Administrative Agent, the Collateral Agent or the Agents and/or such
Supplemental Collateral Agent, as the context may require.

 

(c)                                  Should any instrument in writing from any
Loan Party be required by any Supplemental Collateral Agent so appointed by the
Collateral Agent for more fully and certainly vesting in and confirming to it
such rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Collateral Agent.  In case any Supplemental Collateral Agent, or a successor
thereto, shall die, become incapable of acting, resign or be removed, all the
rights, powers, privileges and duties of such Supplemental Collateral Agent, to
the extent permitted by law, shall vest in and be exercised by the Collateral
Agent until the appointment of a new Supplemental Collateral Agent.

 

Section 8.14                             Withholding.  To the extent required by
any applicable law, the Administrative Agent may withhold from any payment to
any Lender or Issuing Bank an amount equivalent to any applicable withholding
Tax.  If any payment has been made to any Lender or Issuing Bank by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender or Issuing Bank because the
appropriate form was not delivered or was not properly executed or because such
Lender or Issuing Bank failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender or Issuing Bank shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

Section 8.15                             Enforcement.  Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent or the Collateral Agent
in accordance with Section 7.01 and the Security Documents for the benefit of
all the Lenders and the Issuing Banks or Secured Parties, as applicable;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent or the Collateral Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent or Collateral Agent, as applicable) hereunder and under the other Loan
Documents, (b) any Lender or Issuing Bank from exercising setoff rights in
accordance with Section 9.06 (subject to the terms of Section 2.18(c)), or
(c) any Lender or Issuing Bank from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law; and provided, further, that if at any time there is
no Person acting as the Administrative Agent or the Collateral Agent, as
applicable, hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent or
the Collateral Agent, as applicable, pursuant to Section 7.01 and the Security
Documents, as applicable and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.18(c), any
Lender or Issuing Bank may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

109

--------------------------------------------------------------------------------


 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01                             Notices.  (a)  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to Crestwood
Midstream Partners LP, at 700 Louisiana Street, Suite 2060, Houston, Texas
77002, Attention: Robert Halpin; fax: 832-519-2250, e-mail:
robert.halpin@crestwoodlp.com.

 

(ii)                                  if to the Administrative Agent, to Wells
Fargo at 1525 West W.T. Harris Blvd., MAC D1109-019, Charlotte, North Carolina
28262, Attention: Securities Admin Services Analyst; fax: 704-715-0017, e-mail:
agencyservices.requests@wellsfargo.com;

 

(iii)                               if to the Collateral Agent, to Wells Fargo
at 1445 Ross Ave., Suite 4500, Dallas, Texas 75202, Attention: Arlene Gonzalez;
fax: 877-757-3963, e-mail: arlene.m.gonzalez@wellsfargo.com;  and

 

(iv)                              if to an Issuing Bank or any Lender, to the
address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to service of process, or to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender.  Each of the Administrative Agent, the Collateral Agent and
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided further that approval of such procedures may
be limited to particular notices or communications.

 

(c)                                  All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by telecopy or (to the extent permitted by
paragraph (b) above) electronic means prior to 5:00 p.m. (New York time) on such
date, or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01; provided that any notice or other communication not received by
the recipient during its normal business hours will be deemed received by it
upon the opening of its next Business Day.

 

(d)                                 Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

Section 9.02                             Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Borrower and the other
Loan Parties herein, in the other Loan Documents and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and each Issuing Bank and shall survive the making by the
Lenders of the Loans, the execution and delivery of the Loan Documents and the
issuance of the Revolving Letters of Credit, regardless of any investigation
made by such Persons or on their behalf, and shall continue in full force and
effect as long

 

110

--------------------------------------------------------------------------------


 

as the principal of or any accrued interest on any Loan or Revolving L/C
Disbursement or any Fee or any other amount payable under this Agreement or any
other Loan Document is outstanding and unpaid or any Revolving Letter of Credit
is outstanding and so long as the Commitments have not been terminated.  Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Section 2.15, 2.16, 2.17 and 9.05) shall survive the payment in full
of the principal and interest hereunder, the expiration of the Revolving Letters
of Credit and the termination of the Commitments or this Agreement.

 

Section 9.03                             Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the Agents
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Agents and each Lender and their respective permitted
successors and assigns.

 

Section 9.04                             Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Revolving Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Revolving Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Lenders, the Agents, each
Issuing Bank and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, each Issuing Bank, and the Lenders, and the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for (i) an assignment of all or any portion of the
Incremental Term Loans (or any Replacement Term Loans) to a Lender, an Affiliate
of a Lender or an Approved Fund, (ii) any assignment related to Revolving
Facility Commitments or Revolving Facility Credit Exposure to a Revolving
Facility Lender or, (ii) if an Event of Default pursuant to Section 7.01(b),
7.01(c), 7.01(h) or 7.01(i) has occurred and is continuing, any other assignee
(provided that any liability of the Borrower to an assignee that is an Approved
Fund or Affiliate of the assigning Lender under Section 2.15 or 2.17 shall be
limited to the amount, if any, that would have been payable hereunder by the
Borrower in the absence of such assignment); and provided further that so long
as no Event of Default has occurred and is continuing, the Borrower may withhold
its consent if the costs or the taxes payable by the Borrower to the assignee
under Section 2.15 or 2.17 shall be greater than they would have been to
assignor;

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Person that is a Lender, an

 

111

--------------------------------------------------------------------------------


 

Affiliate of a Lender or Approved Fund immediately prior to giving effect to
such assignment;

 

(C)                               in the case of any assignment of any Revolving
Facility Commitment, each Issuing Bank; and

 

(D)                               in the case of any assignment of any Revolving
Facility Commitment, each Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans or
contemporaneous assignments to related Approved Funds that equal at least
$2.5 million in the aggregate, the amount of the Commitment and/or Loans, as
applicable, of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5.0 million and
increments of $1.0 million in excess thereof unless the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default under paragraph (b), (c),
(h) or (i) of Section 7.01 has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of a given Facility under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any other administrative information that the Administrative Agent may
reasonably request;

 

(E)                                no such assignment shall be made to the
Borrower or any of its Affiliates, or a Defaulting Lender; and

 

(F)                                 notwithstanding anything to the contrary
herein, no such assignment shall be made to (x) a natural person or
(y) GoldenTree Asset Management, LP or any of its Affiliates.

 

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

 

112

--------------------------------------------------------------------------------


 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender hereunder shall, to the extent of the interest assigned
by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, 2.16, 2.17 and 9.05).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall not be effective as an assignment hereunder.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and Revolving L/C
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Agents, each Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                                 The parties to each assignment (other than
the Borrower, if applicable) shall execute and deliver to the Administrative
Agent a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. Upon
its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, any administrative information reasonably
requested by the Administrative Agent (unless the assignee shall already be a
Lender hereunder), any written consent to such assignment required by
paragraph (b) of this Section, and the processing and recordation fee referred
to above (unless waived as set forth above), the Administrative Agent shall
accept such Assignment and Acceptance and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, the Administrative Agent, any Swingline Lender or any Issuing
Bank, sell participations to one or more banks or other entities (other than any
natural person, GoldenTree Asset Management, LP or any of its Affiliates or a
Defaulting Lender) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and Revolving L/C Disbursements owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Borrower, the Agents, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Lender shall maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans (or other rights or
obligations) held by it, which entries shall be conclusive absent manifest
error; provided, further, that no Lender shall have any obligation to disclose
all or any portion of

 

113

--------------------------------------------------------------------------------


 

the Participant register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  Any
agreement or instrument (oral or written) pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
exercise rights under and to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clause (i) through (vii) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) in respect of the foregoing with respect to such Participant may
exist between such Lender and such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements and limitations) of Section 2.15, 2.16
and 2.17 to the same extent as if it were the Lender from whom it obtained its
participation and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (which shall not
be unreasonably withheld or delayed) and the Borrower may withhold its consent
if a Participant would be entitled to require greater payment than the
applicable Lender under such Sections.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
to the extent such Participant fails to comply with Section 2.17(e) as though it
were a Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement and
its promissory note, if any, to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto, and any such pledgee (other than a pledgee that is the
Federal Reserve Bank or other central bank having jurisdiction over such Lender)
shall acknowledge in writing that its rights under such pledge are in all
respects subject to the limitations applicable to the pledging Lender under this
Agreement or the other Loan Documents.

 

Section 9.05                             Expenses; Indemnity.  (a)  The Borrower
agrees to pay all reasonable and documented out-of-pocket expenses incurred by
the Agents, the Joint Lead Arrangers and their respective Affiliates in
connection with the preparation of this Agreement, the other Loan Documents and
the Parent Guarantee, or by the Agents, the Joint Lead Arrangers and their
respective Affiliates in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated) or incurred by the
Agents, the Joint Lead

 

114

--------------------------------------------------------------------------------


 

Arrangers and their respective Affiliates or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement, the
other Loan Documents and the Parent Guarantee, in connection with the Loans made
or the Revolving Letters of Credit issued hereunder, including the reasonable
fees, charges and disbursements of Latham & Watkins LLP, special New York
counsel for the Agents and the Joint Lead Arrangers, and, in connection with any
such enforcement or protection, the reasonable fees, charges and disbursements
of any other counsel (including the reasonable and documented allocated costs of
internal counsel for the Agents, the Joint Lead Arrangers, any Issuing Bank or
any Lender); provided, that, absent any conflict of interest, the Agents and the
Joint Lead Arrangers shall not be entitled to indemnification for the fees,
charges or disbursements of more than one counsel in each jurisdiction.

 

(b)                                 The Borrower agrees to indemnify the Agents,
the Joint Lead Arrangers, the Co-Syndication Agents, the Co-Documentation
Agents, each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable and documented counsel
fees, charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or the Parent Guarantee
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto and thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
hereby or thereby, (ii) the use of the proceeds of the Loans or the use of any
Revolving Letter of Credit or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not the Borrower, its
Subsidiaries or any Indemnitee initiated or is a party thereto, provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined in
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith, material breach of this
Agreement, any of the Loan Documents or the Parent Guarantee or willful
misconduct of such Indemnitee (treating, for this purpose only, any Agent, any
Joint Lead Arranger, any Issuing Bank, any Lender and any of their respective
Related Parties as a single Indemnitee).  Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable and
documented counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Event or Environmental Claim related in any
way to the Borrower or any of its Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on or
from any Real Property currently or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries or by any predecessor of the Borrower or any
of its Subsidiaries, or any property at which the Borrower or any of its
Subsidiaries has sent Hazardous Materials for treatment, storage or disposal,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith, material
breach of this Agreement, any of the Loan Documents or the Parent Guarantee or
willful misconduct of such Indemnitee or any of its Related Parties or would
have arisen as against the Indemnitee regardless of this Agreement, any other
Loan Document or the Parent Guarantee or any Borrowings hereunder.  In no event
shall any Indemnitee be liable to any Loan Party for any consequential,
indirect, special or punitive damages.  No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement, the other Loan Documents or the Parent
Guarantee or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful

 

115

--------------------------------------------------------------------------------


 

misconduct of such Indemnitee as determined in a final, non-appealable judgment
of a court of competent jurisdiction.  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement, any other Loan
Document or the Parent Guarantee, or any investigation made by or on behalf of
any Agent, any Issuing Bank, any Joint Lead Arranger or any Lender.  All amounts
due under this Section 9.05 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

 

(c)                                  This Section 9.05 shall not apply to Taxes.

 

Section 9.06                             Right of Set-off.  If an Event of
Default shall have occurred and be continuing, each Lender, each Issuing Bank
and each of their Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, such Issuing Bank
or such Affiliate to or for the credit or the account of any Loan Party or any
other Subsidiary that is not a Foreign Subsidiary, against any and all
obligations of the Loan Parties, now or hereafter existing under this Agreement
or any other Loan Document held by such Lender, such Issuing Bank or such
Affiliate, irrespective of whether or not such Lender, such Issuing Bank or such
Affiliate shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided that to the
extent prohibited by applicable law as described in the definition of “Excluded
Swap Obligation”, no amounts received from, or set off with respect to, any
guarantor shall be applied to any Excluded Swap Obligations of such guarantor.
The rights of each Lender, each Issuing Bank and each of their Affiliates under
this Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender, such Issuing Bank or such Affiliate may
have.

 

Section 9.07                             Applicable Law.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (OTHER THAN REVOLVING LETTERS OF CREDIT AND AS EXPRESSLY
SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08                             Waivers; Amendment.  (a)  No failure or
delay of the Agents, any Issuing Bank or any Lender in exercising any right or
power hereunder, under any Loan Document or under the Parent Guarantee shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Agents,
each Issuing Bank and the Lenders hereunder, under the other Loan Documents and
under the Parent Guarantee are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement, any other Loan Document or the Parent Guarantee or consent to any
departure by the Borrower, any other Loan Party or Crestwood Equity Partners
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrower, any other Loan Party or Crestwood Equity Partners in any case
shall entitle such Person to any other or further notice or demand in similar or
other circumstances.

 

(b)                                 None of this Agreement, any other Loan
Document or the Parent Guarantee nor any provision hereof or thereof may be
waived, amended or modified except (w) in the case of this

 

116

--------------------------------------------------------------------------------


 

Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders), (x) and in the case of any Revolving Letter of Credit,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the applicable Issuing Bank, (y) in the case of any other Loan Document
(other than those set forth in clauses (w) and (x) above), pursuant to an
agreement or agreements in writing entered into by the Borrower and consented to
by the Required Lenders (or the Administrative Agent acting on behalf of the
Required Lenders) and (z) in the case of the Parent Guarantee, pursuant to an
agreement or agreements in writing entered into by Crestwood Equity Partners and
consented to by the Required Lenders (or the Administrative Agent acting on
behalf of the Required Lenders); provided, however, that no such agreement shall

 

(i)                                     decrease or forgive the principal amount
of, or extend the final maturity of, or decrease the rate of interest on, any
Loan or any Revolving L/C Disbursement, without the prior written consent of
each Lender directly affected thereby; provided that any amendment to the
financial covenant definitions (or components thereof) in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(i) (it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Defaults shall not constitute a decrease or
forgiveness of principal or an extension of the final maturity or decrease in
the rate of interest);

 

(ii)                                  increase or extend the Commitment of any
Lender or decrease the Commitment Fees or Revolving L/C Participation Fees or
other fees payable to any Lender without the prior written consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Defaults shall not constitute an
increase in the Commitments of any Lender),

 

(iii)                               extend any date on which any scheduled
amortization payment in respect of any Incremental Term Loan or payment of
interest on any Loan, Revolving L/C Disbursement or any Fees is due or reduce
the amount of any scheduled amortization payment due with respect to any
Incremental Term Loan on the date due, without the prior written consent of each
Lender adversely affected thereby,

 

(iv)                              amend or modify the provisions of
Section 2.18(b) or (c) in a manner that would by its terms alter the pro rata
sharing of payments required thereby without the prior written consent of each
Lender adversely affected thereby,

 

(v)                                 amend or modify Section 9.23 in a manner
that would alter the required application of any amount as between Facilities
without the prior written consent of the Majority Lenders of each Facility that
is being allocated a lesser amount as a result thereof;

 

(vi)                              extend the stated expiration date of any
Revolving Letter of Credit beyond the Revolving Facility Maturity Date, without
the prior written consent of each Lender directly affected thereby,

 

(vii)                           amend or modify the provisions of this
Section or the definition of the terms “Required Lenders”, “Majority Lenders”,
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby (it being understood that, as set
forth in this Agreement, additional extensions of credit pursuant to this
Agreement may be included in the determination

 

117

--------------------------------------------------------------------------------


 

of the Required Lenders on substantially the same basis as the Loans and
Commitments are included on the Closing Date), and

 

(viii)                        release all or substantially all the Collateral
(other than pursuant to the Collateral Release Event) or release all or
substantially all of the value of the Guarantees of the Subsidiary Loan Parties
without the prior written consent of each Lender and Issuing Bank;

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, an
Issuing Bank or a Swingline Lender hereunder, under the other Loan Documents or
under the Parent Guarantee without the prior written consent of such
Administrative Agent, Collateral Agent, Issuing Bank or Swingline Lender, as
applicable.  Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender,

 

(c)                                  Without the consent of any Lender or
Issuing Bank, the Loan Parties and the Administrative Agent and/or Collateral
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, and the Borrower (i) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement, the other Loan Documents and the Parent Guarantee with the
Incremental Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.

 

(e)                                  In addition, notwithstanding the foregoing,
this Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the relevant Replacement Term
Loans (as defined below) to permit the refinancing of all or a portion of the
outstanding Incremental Term Loans (“Refinanced Term Loans”) with a replacement
“B” term loan tranche hereunder which shall be Loans hereunder (“Replacement
Term Loans”); provided that (i) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (ii) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(iii) all other terms (other than interest rates, pricing and fees) applicable
to such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Loans in effect immediately prior to such refinancing.

 

(f)                                   Notwithstanding the foregoing,
(i) technical and conforming modifications to the Loan Documents and the Parent
Guarantee may be made with the consent of the Borrower and the Administrative
Agent to the extent necessary to integrate any Incremental Commitments on the
terms and conditions provided for in Section 2.20 and (ii) any Loan Document and
the Parent Guarantee may be

 

118

--------------------------------------------------------------------------------


 

amended, modified, supplemented or waived with the written consent of the
Administrative Agent and the Borrower or Crestwood Equity Partners, as
applicable, without the need to obtain the consent of any Lender if such
amendment, modification, supplement or waiver is executed and delivered in order
to cure an ambiguity, omission, mistake or defect in such Loan Document or the
Parent Guarantee; provided that in connection with this clause (ii), in no event
will the Administrative Agent be required to substitute its judgment for the
judgment of the Lenders or the Required Lenders, and the Administrative Agent
may in all circumstances seek the approval of the Required Lenders, the affected
Lenders or all Lenders in connection with any such amendment, modification,
supplement or waiver.

 

Section 9.09                             Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any Issuing Bank, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender or such Issuing Bank, shall be limited to the
Maximum Rate, provided that such excess amount shall be paid to such Lender or
such Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation.

 

Section 9.10                             Entire Agreement.  This Agreement, the
other Loan Documents, the Parent Guarantee and the agreements regarding certain
Fees referred to herein constitute the entire contract between the parties
relative to the subject matter hereof.  Any previous agreement among or
representations from the parties or their Affiliates with respect to the subject
matter hereof is superseded by this Agreement, the other Loan Documents and the
Parent Guarantee.  Nothing in this Agreement, in the other Loan Documents or in
the Parent Guarantee, expressed or implied, is intended to confer upon any party
other than the parties hereto and thereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement, the other Loan Documents or
the Parent Guarantee.

 

Section 9.11                             Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12                             Severability.  In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby.  The parties shall
endeavour in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 9.13                             Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall

 

119

--------------------------------------------------------------------------------


 

constitute but one contract, and shall become effective as provided in
Section 9.03.  Delivery of an executed counterpart to this Agreement by
facsimile transmission or an electronic transmission of a PDF copy thereof shall
be as effective as delivery of a manually signed original.  Any such delivery
shall be followed promptly by delivery of the manually signed original.

 

Section 9.14                             Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 9.15                             Jurisdiction; Consent to Service of
Process.  (a)  Each of the Borrower, the Agents, the Issuing Bank and the
Lenders hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  The Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address specified for the Loan Parties
in Section 9.01.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement (other than Section 8.09) shall affect any right that
any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

 

(b)                                 Each of the Borrower, the Agents, the
Issuing Banks and the Lenders hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court sitting in New York County. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

Section 9.16                             Confidentiality.  Each of the Lenders,
each Issuing Bank and each of the Agents agrees that it shall maintain in
confidence any information relating to the Borrower and its Subsidiaries and
their respective Affiliates furnished to it by or on behalf of the Borrower or
the other Loan Parties or such Subsidiary or Affiliate (other than information
that (x) has become generally available to the public other than as a result of
a disclosure by such party in breach of this Agreement, (y) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (z) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such Person’s actual knowledge,
no obligations of confidentiality to the Borrower or any of its Subsidiaries or
any such Affiliate) and shall not reveal the same other than to its directors,
trustees, officers, employees, agents and advisors with a need to know or to any
Person that approves or administers the Loans on behalf of such Lender or
Issuing Bank (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), except: (i) to the
extent necessary to comply with law or any legal process or the regulatory or
supervisory requirements of any Governmental Authority (including bank
examiners), the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (ii) as part of reporting or
review procedures to Governmental

 

120

--------------------------------------------------------------------------------


 

Authorities (including bank examiners) or the National Association of Insurance
Commissioners, (iii) to its parent companies, Affiliates or auditors (so long as
each such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (iv) in connection with the exercise of any
remedies under any Loan Document or the Parent Guarantee or in order to enforce
its rights under any Loan Document or the Parent Guarantee in a legal
proceeding, (v) to any prospective assignee of, or prospective Participant in,
any of its rights under this Agreement (so long as such Person shall have been
instructed to keep the same confidential in accordance with this Section 9.16 or
on terms at least as restrictive as those set forth in this Section 9.16) and
(vi) to any direct or indirect contractual counterparty in Swap Agreements or
such contractual counterparty’s professional advisor (so long as each such
contractual counterparty agrees to be bound by the provisions of this
Section 9.16 or on terms at least as restrictive as those set forth in
Section 9.16 and each such professional advisor shall have been instructed to
keep the same confidential in accordance with this Section 9.16).  If a Lender,
an Issuing Bank or an Agent is requested or required to disclose any such
information (other than to its bank examiners and similar regulators, or to
internal or external auditors) pursuant to or as required by law or legal
process or subpoena to the extent reasonably practicable, it shall give prompt
notice thereof to the Borrower so that the Borrower may seek an appropriate
protective order and such Lender, Issuing Bank or Agent will reasonably
cooperate with the Borrower (or the applicable Subsidiary or Affiliate), at the
Borrower’s expense, in seeking such protective order.

 

Section 9.17                             Communications.  (a)  Delivery.  (i) 
Each Loan Party hereby agrees that it will use all reasonable efforts to provide
to the Administrative Agent all information, documents and other materials that
it is obligated to furnish to the Administrative Agent pursuant to this
Agreement and any other Loan Document, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to 5:00
p.m. (New York time) on the scheduled date therefor, (C) provides notice of any
Default or Event of Default under this Agreement or (D) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications collectively, the “Communications”), by transmitting
the Communications in an electronic/soft medium in a format reasonably
acceptable to the Administrative Agent at the address referenced in
Section 9.01(a)(ii).  Nothing in this Section 9.17 shall prejudice the right of
the Agents, the Co-Syndication Agents, the Co-Documentation Agents, the Joint
Lead Arrangers or any Lender or Issuing Bank or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document.

 

(ii)                                  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents.  Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.

 

(b)                                 Posting.  Each Loan Party further agrees
that the Administrative Agent may make the Communications available to the
Lenders by posting the Communications on SyndTrak Online or a substantially
similar electronic transmission system (the “Platform”).  The Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Joint Lead Arrangers
will make available to

 

121

--------------------------------------------------------------------------------


 

the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on the Platform and (ii) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its Affiliates or their respective securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent and the Joint Lead Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC” to the extent the Borrower determines that
such Borrower Materials contain material non-public information with respect to
the Borrower or its Affiliates or their respective securities for purposes of
United States Federal and state securities laws.

 

(c)                                  Platform.  The Platform is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
accuracy or completeness of the Communications, or the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the Communications. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent, the Collateral Agent or
any of its or their affiliates or any of their respective officers, directors,
employees, agents advisors or representatives (collectively, “Agent Parties”)
have any liability to the Loan Parties, any Lender or Issuing Bank or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s or the Collateral Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

 

Section 9.18                             Release of Liens and Guarantees.  In
the event that any Loan Party conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of its assets (including the Equity
Interests of any of its Subsidiaries) to a Person that is not (and is not
required to become) a Loan Party in a transaction not prohibited by the Loan
Documents, the parties hereto agree that (a) any Liens attaching to such Equity
Interests or other assets pursuant to any Loan Document (along with the
guarantee of the Obligations by any Subsidiary Loan Party so transferred) shall
be automatically released upon the consummation of such conveyance, sale, lease,
assignment, transfer or other disposition in accordance with the Loan Documents
and (b) the Administrative Agent and the Collateral Agent shall promptly (and
the Lenders hereby authorize the Administrative Agent and the Collateral Agent
to) take such action and execute any such documents as may be reasonably
requested by the Borrower and at the Borrower’s expense (i) to evidence such
release of Liens created by any Loan Document in respect of such Equity
Interests or assets that are the subject of such disposition and (ii) in the
case of the disposition

 

122

--------------------------------------------------------------------------------


 

of any Equity Interests of any Subsidiary Loan Party, to evidence the release of
any such guarantees of the Obligations, and any Liens granted to secure the
Obligations, by such Subsidiary Loan Party.  Any representation, warranty or
covenant contained in any Loan Document relating to any such Subsidiary, Equity
Interests or assets shall no longer be deemed to be made once such Equity
Interests or assets are so conveyed, sold, leased, assigned, transferred or
disposed of.  The Security Documents, the guarantees made therein, the Security
Interest (as defined therein) and all other security interests granted thereby
shall terminate, and each Loan Party shall automatically be released from its
obligations thereunder and the security interests in the Collateral granted by
any Loan Party shall be automatically released, when all the Obligations are
paid in full in cash and Commitments are terminated (other than (A) contingent
indemnification obligations, (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Swap Agreements and (C) obligations and
liabilities under Revolving Letters of Credit as to which arrangements
satisfactory to the Issuing Banks shall have been made).  At such time, the
Administrative Agent and the Collateral Agent agree to take such actions as are
reasonably requested by the Borrower at the Borrower’s expense to evidence and
effectuate such termination and release of the guarantees, Liens and security
interests created by the Loan Documents.

 

Section 9.19                             U.S.A. PATRIOT Act and Similar
Legislation.  Each Lender and Issuing Bank hereby notifies each Loan Party that
pursuant to the requirements of the U.S.A. PATRIOT Act and similar legislation,
as applicable, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow the Lenders to identify
such Loan Party in accordance with such legislation.  Each Loan Party agrees to
furnish such information promptly upon request of a Lender.  Each Lender shall
be responsible for satisfying its own requirements in respect of obtaining all
such information.

 

Section 9.20                             Judgment.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in one currency into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first mentioned currency with such other currency at
the Administrative Agent’s principal office in New York, New York on the
Business Day preceding that on which final judgment is given.

 

Section 9.21                             Pledge and Guarantee Restrictions. 
Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary (including any provision that would otherwise apply notwithstanding
other provisions or that is the beneficiary of other overriding language):

 

(a)                                 (i)  no more than 65% of the issued and
outstanding voting Equity Interests of (x) any Foreign Subsidiary of the
Borrower or (y) any Subsidiary of the Borrower, substantially all of which
Subsidiary’s assets consist of the Equity Interests in “controlled foreign
corporations” under Section 957 of the Code, shall be pledged or similarly
hypothecated to guarantee, secure or support any Obligation of any Loan Party;
and

 

(ii)                                  neither (x) any Foreign Subsidiary nor
(y) any Domestic Subsidiary of the Borrower substantially all of whose assets
consist of the Equity Interests in “controlled foreign corporations” under
Section 957 of the Code shall guarantee or support any Obligation of the
Borrower; and

 

(b)                                 no Subsidiary shall guarantee or support any
Obligation of any Loan Party if and to the extent that such guarantee or support
would contravene the Agreed Security Principles.

 

123

--------------------------------------------------------------------------------


 

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.21 shall be void ab
initio, but only to the extent of such contravention.

 

Section 9.22                             No Fiduciary Duty.  Each Agent, each
Lender, each Issuing Bank, each Co-Syndication Agent, each Co-Documentation
Agent and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower, the other Loan Parties and Crestwood Equity Partners.  Each of
the Borrower and Crestwood Equity Partners hereby agrees that subject to
applicable law, nothing in the Loan Documents, the Parent Guarantee or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between the Lenders and the Loan Parties,
Crestwood Equity Partners, their equityholders or their Affiliates.  Each of the
Borrower and Crestwood Equity Partners hereby acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents and the Parent Guarantee
are arm’s-length commercial transactions between the Lenders, on the one hand,
and the Loan Parties and Crestwood Equity Partners, on the other, (ii) in
connection therewith and with the process leading to such transaction none of
the Lenders is acting as the agent or fiduciary of any Loan Party or Crestwood
Equity Partners, their management, equityholders, creditors or any other person,
(iii) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party or Crestwood Equity Partners with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its Affiliates has advised or is currently advising such Loan
Party or Crestwood Equity Partners on other matters) or any other obligation to
any Loan Party or Crestwood Equity Partners except the obligations expressly set
forth in the Loan Documents and the Parent Guarantee, (iv) the Borrower, each
other Loan Party and Crestwood Equity Partners have each consulted its own legal
and financial advisors to the extent it has deemed appropriate and (v) the
Lenders may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates and no Lender has an
obligation to disclose any such interests to the Borrower or its Affiliates. 
The Borrower further acknowledges and agrees that it is responsible for making
its own independent judgment with respect to such transactions and the process
leading thereto.  [g203781ki29i001.gif]

 

Section 9.23                             Application of Funds.  After the
exercise of remedies provided for in Section 7.01 (or after the Loans have
automatically become immediately due and payable), any amounts received by the
Administrative Agent from the Collateral Agent pursuant to Section 5.02 of the
Collateral Agreement and any other amounts received by the Administrative Agent
on account of the Loan Document Obligations shall be applied by the
Administrative Agent in the following order:

 

(a)                                 First, to payment of that portion of the
Loan Document Obligations constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the Joint Lead
Arrangers, the Administrative Agent and the Collateral Agent) payable to the
Joint Lead Arrangers, the Co-Syndication Agents, the Co-Documentation Agents,
the Administrative Agent and the Collateral Agent in their respective capacities
as such;

 

(b)                                 Second, to payment of that portion of the
Loan Document Obligations constituting fees, indemnities and other amounts
(other than principal, interest and Revolving L/C Participation Fees) payable to
the Lenders and the Issuing Bank (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Bank) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

(c)                                  Third, to payment of that portion of the
Loan Document Obligations constituting accrued and unpaid Revolving L/C
Participation Fees and interest on the Loans, Revolving L/C Exposure

 

124

--------------------------------------------------------------------------------


 

and other Obligations arising under the Loan Documents, ratably among the
Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause Third payable to them;

 

(d)                                 Fourth, to payment of that portion of the
Loan Document Obligations constituting unpaid principal of the Loans and
Revolving L/C Reimbursement Obligations, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
Fourth held by them;

 

(e)                                  Fifth, to the Administrative Agent for the
account of the Issuing Bank, to cash collateralize that portion of Revolving L/C
Exposure comprised of the aggregate undrawn amount of Revolving Letters of
Credit; and

 

(f)                                   Last, the balance, if any, after all of
the Loan Document Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law.

 

Subject to Section 2.05(j), amounts used to cash collateralize the aggregate
undrawn amount of Revolving Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Revolving Letters of Credit as
they occur.  If any amount remains on deposit as cash collateral after all
Revolving Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

[SIGNATURE PAGES FOLLOW]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

CRESTWOOD MIDSTREAM PARTNERS LP,

 

 

as Borrower

 

 

 

 

 

 

 

By:

CRESTWOOD MIDSTREAM GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Robert T. Halpin, III

 

 

Name: Robert T. Halpin, III

 

 

Title: Senior Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent, Collateral Agent,

 

Issuing Bank, Swingline Lender and as Lender

 

 

 

 

By:

/s/ Andrew Ostrov

 

Name: Andrew Ostrov

 

Title: Director

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Lender and Issuing Bank

 

 

 

 

By:

/s/ Gabriel Juarez

 

Name: Gabriel Juarez

 

Title: Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender and Issuing Bank

 

 

 

 

By:

/s/ Ronald E. McKaig

 

Name: Ronald E. McKaig

 

Title: Managing Director

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender and Issuing Bank

 

 

 

 

By:

/s/ Stephanie Balette

 

Name: Stephanie Balette

 

Title: Authorized Officer

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Lender

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

Name: Vanessa Kurbatskiy

 

Title: Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as Lender

 

 

 

 

By:

/s/ Michael King

 

Name: Michael King

 

Title: Authorized Signatory

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lender

 

 

 

 

By:

/s/ Michael King

 

Name: Michael King

 

Title: Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

 

By:

/s/ Jason S. York

 

Name: Jason S. York

 

Title: Authorized Signatory

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Lender

 

 

 

 

By:

/s/ Chulley Bogle

 

Name: Chulley Bogle

 

Title: Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as Lender

 

 

 

 

By:

/s/ Darrell Holley

 

Name: Darrell Holley

 

Title: Managing Director

 

 

 

 

By:

/s/ Casey Lowary

 

Name: Casey Lowary

 

Title: Executive Director

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as Lender

 

 

 

 

By:

/s/ Todd Vaubel

 

Name: Todd Vaubel

 

Title: Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Lender

 

 

 

 

By:

/s/ Ryan Michael

 

Name: Ryan K. Michael

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

By:

/s/ Nancy Mak

 

Name: Nancy Mak

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as Lender

 

 

 

 

By:

/s/ Jeffery Treadway

 

Name: Jeffery Treadway

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as Lender

 

 

 

 

By:

/s/ Umar Hassan

 

Name: Umar Hassan

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

By:

/s/ Tom Byargeon

 

Name: Tom Byargeon

 

Title: Managing Director

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as Lender

 

 

 

 

By:

/s/ David Valentine

 

Name: David Valentine

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as Lender

 

 

 

 

By:

/s/ James D. Weinstein

 

Name: James D. Weinstein

 

Title: Managing Director

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

By:

/s/ Brad Johann

 

Name: Brad Johann

 

Title: Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

By:

/s/ Sam Trail

 

Name: Sam Trail

 

Title: Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SCOTIABANC INC.,

 

as Lender

 

 

 

 

By:

/s/ J.F. Todd

 

Name: J.F. Todd

 

Title: Managing Director

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK MIDWEST,

 

A DIVISION OF NBH BANK, N.A.,

 

as Lender

 

 

 

 

By:

/s/ Paul D. Hein

 

Name: Paul D. Hein

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BOKF, NA, DBA BANK OF OKLAHOMA,

 

as Lender

 

 

 

 

By:

/s/ J. Nick Cooper

 

Name: J. Nick Cooper

 

Title: Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, NA,

 

as Lender

 

 

 

 

By:

/s/ Matthew D. Mayer

 

Name: Matthew D. Mayer

 

Title: Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as Lender

 

 

 

 

By:

/s/ Stephen Hoffman

 

Name: Stephen Hoffman

 

Title: Managing Director

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CIT BANK, N.A.,

 

as Lender

 

 

 

 

By:

/s/ Sean Murphy

 

Name: Sean Murphy

 

Title: Executive Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ENTERPRISE BANK & TRUST,

 

as Lender

 

 

 

 

By:

/s/ Kevin M. Antes

 

Name: Kevin M. Antes

 

Title: Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP - AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert names of Assignee(s)] (the
“Assignee[s]”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Revolving Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.        
Assignor:                                                                             

 

2.         Assignee[s]: 
                                                                                      
                            [and is an Affiliate/Approved Fund of [Identify
Lender]]

 

3.         Administrative Agent:  Wells Fargo Bank, National Association

 

4.         Credit Agreement:  The Amended and Restated Credit Agreement dated as
of September 30, 2015, among CRESTWOOD MIDSTREAM PARTNERS LP, a limited
partnership organized under the laws of Delaware (“Borrower”), the LENDERS party
thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION. (“Wells
Fargo”), as Administrative Agent, Wells Fargo, as Collateral Agent, CITIBANK,

 

A-1

--------------------------------------------------------------------------------


 

N.A., BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as co-syndication
agents and BARCLAYS BANK PLC, MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL
MARKETS and SUNTRUST BANK, as Co-Documentation Agents (in such capacity, the
“Co-Documentation Agents”).

 

5.         Assigned Interest(1):

 

Facility Assigned

 

Aggregate Amount
of Commitment/
Loans for all
Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans*

 

[Revolving Facility Loan]

 

 

 

 

 

 

%

[Incremental Term Loan]

 

 

 

 

 

 

%

 

Effective Date:               ,   , 20  .  [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(1)  Add additional table for each Assignee.

 

* Calculate to 9 decimal places and show as a percentage of aggregate Loans of
all Lenders in respect of the applicable Facility.

 

A-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR [NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE [NAME OF ASSIGNEE](2)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Consented(3) to and accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented(4) to:]

 

  [Issuing Bank]

 

 

 

 

 

  By:

 

 

 

Name:

 

 

Title:

 

 

[Consented(5) to:]

 

--------------------------------------------------------------------------------

(2)  Add additional signature blocks if there is more than one Assignee.

 

(3)  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 

(4)  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 

(5)  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 

A-3

--------------------------------------------------------------------------------


 

[Swingline Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Consented(6) to:]

 

 

CRESTWOOD MIDSTREAM PARTNERS LP

 

 

 

 

 

By: CRESTWOOD MIDSTREAM GP LLC, its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(6)  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any Lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2          Assignee.  [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (vi) attached to this
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [each] Assignee and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender and,
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the]
[each] Assignee for amounts which have accrued from and after the Effective
Date.

 

3.             General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance; provided,
however, that it shall be promptly followed by an original.  This Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF PREPAYMENT NOTICE

 

Wells Fargo Bank, National Association

as Administrative Agent

for the Lenders referred to below

1525 West W.T. Harris Blvd.

MAC D1109-019

Charlotte, North Carolina 28262

Attention: Securities Admin Services Analyst

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2015 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent,
Wells Fargo, as Collateral Agent, CITIBANK, N.A., BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS and SUNTRUST BANK, as
Co-Documentation Agents. Terms defined in the Credit Agreement are used herein
with the same meanings.

 

The undersigned, CRESTWOOD MIDSTREAM PARTNERS LP, refers to the Credit
Agreement, and hereby gives you notice that, pursuant to Section 2.11 of the
Credit Agreement, the undersigned intends to make a prepayment of a Revolving
Facility Borrowing in [ABR Loans or Eurodollar Loans], in the amount of
$            (1).

 

--------------------------------------------------------------------------------

(1)  Please provide reasonably detailed calculation of the amount of prepayment.

 

B-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

CRESTWOOD MIDSTREAM PARTNERS LP

 

 

 

By: CRESTWOOD MIDSTREAM GP LLC, its General Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF
BORROWING REQUEST

 

Wells Fargo Bank, National Association

as Administrative Agent [and Issuing Bank]

for the Lenders referred to below

1525 West W.T. Harris Blvd.

MAC D1109-019

Charlotte, North Carolina 28262

Attention: Securities Admin Services Analyst

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2015 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent,
Wells Fargo, as Collateral Agent, CITIBANK, N.A., BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS and SUNTRUST BANK, as
Co-Documentation Agents. Terms defined in the Credit Agreement are used herein
with the same meanings.

 

This notice constitutes a Borrowing Request of the Borrower and the Borrower
hereby requests Borrowings under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such Borrowings
requested hereby:

 

For a Revolving Facility Borrowing or issuance of Revolving Letter of Credit,

 

(A)                     Borrower [and Name of Account Party](1):

 

(B)                     Aggregate or Face Amount of Borrowing:  $

 

(C)                     Date of Borrowing (which shall be a Business Day):

 

(D)                     Type of Borrowing (ABR, Eurodollar, or Revolving Letter
of Credit):

 

(E)                      Interest Period (if a Eurodollar Borrowing):(2)

 

--------------------------------------------------------------------------------

(1)  If Borrower requests that a letter of credit be issued on behalf of another
Loan Party.

 

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Revolving Facility Maturity Date.

 

C-1-1

--------------------------------------------------------------------------------


 

(F)                       [Location and number of the Borrower’s account or any
other account agreed upon by the Administrative Agent] [Beneficiary (if a
Revolving Letter of Credit)(3)]:

 

(G)                     Expiry date (if a Revolving Letter of Credit)(4):

 

For a Borrowing of Incremental Term Loans,

 

(A)                     Aggregate Amount of Borrowing: $

 

(B)                     Type of Borrowing (ABR or Eurodollar):

 

(C)                     Interest Period (if a Eurodollar Borrowing):(5)

 

(D)                     Location and number of the Borrower’s account or any
other account agreed upon by the Administrative Agent:

 

--------------------------------------------------------------------------------

(3)  Please specify name and address.

 

(4)  This date must be (A) unless the applicable Issuing Bank agrees to a later
expiration date, the date one year after the date of issuance (or in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five Business Days prior to the Revolving Facility Maturity
Date.

 

(5)  Which must comply with the definition of “Interest Period”.

 

C-1-2

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that, on and as of the date hereof, no Default
or Event of Default has occurred or is continuing [and the representations and
warranties set forth in Article III of the Credit Agreement and in the other
Loan Documents and the Parent Guarantee are true and correct in all material
respects, with the same effect as though made on the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date) and except to the extent such
representations and warranties are expressly qualified by materiality (in which
case such representations and warranties shall be true and correct in all
respects as of the date hereof)](6).

 

 

 

Very truly yours,

 

 

 

 

 

CRESTWOOD MIDSTREAM PARTNERS LP

 

 

 

By: CRESTWOOD MIDSTREAM GP LLC, its General Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(6)  Inapplicable for a Borrowing of Incremental Term Loans.

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF
SWINGLINE BORROWING REQUEST

 

Wells Fargo Bank, National Association

as Swingline Lender

for the Lenders referred to below

1525 West W.T. Harris Blvd.

MAC D1109-019

Charlotte, North Carolina 28262

Attention: Securities Admin Services Analyst

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2015 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent,
Wells Fargo, as Collateral Agent, CITIBANK, N.A., BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS and SUNTRUST BANK, as
Co-Documentation Agents. Terms defined in the Credit Agreement are used herein
with the same meanings.

 

This notice constitutes a Swingline Borrowing Request. The Borrower hereby
requests Borrowings under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowings
requested hereby:

 

Aggregate Amount of Borrowing:   $

 

Date of Borrowing (which shall be a Business Day):

 

Location and number of the Borrower’s account or any other account agreed upon
by the Swingline Lender:

 

C-2-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that, on and as of the date hereof, no Default
or Event of Default has occurred or is continuing and the representations and
warranties set forth in Article III of the Credit Agreement and in the other
Loan Documents and the Parent Guarantee are true and correct in all material
respects, with the same effect as though made on the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date) and except to the extent such
representations and warranties are expressly qualified by materiality (in which
case such representations and warranties shall be true and correct in all
respects as of the date hereof).

 

 

 

Very truly yours,

 

 

 

 

 

CRESTWOOD MIDSTREAM PARTNERS LP

 

 

 

By: CRESTWOOD MIDSTREAM GP LLC, its General Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-2-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
INTEREST ELECTION REQUEST

 

Wells Fargo, National Association

as Administrative Agent [and Issuing Bank]

for the Lenders referred to below

1525 West W.T. Harris Blvd.

MAC D1109-019

Charlotte, North Carolina 28262

Attention: Securities Admin Services Analyst

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2015 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent,
Wells Fargo, as Collateral Agent, CITIBANK, N.A., BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS and SUNTRUST BANK, as
Co-Documentation Agents. Terms defined in the Credit Agreement are used herein
with the same meanings.

 

This notice constitutes an Interest Election Request by the Borrower and the
Borrower hereby requests a [conversion] [continuation] of [IDENTIFY BORROWING]
pursuant to Section 2.07 of the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such conversion or
continuation:

 

For a Revolving Facility Borrowing,

 

(A)       Amount of initial Borrowing being converted(1):  $

 

(B)       Effective Date (which shall be a Business Day):

 

(C)       Type of Borrowing (ABR or Eurodollar)(2):

 

(D)        Interest Period (if a Eurodollar Borrowing):(3)

 

--------------------------------------------------------------------------------

(1)  For conversions only.  Please complete a separate form for each portion of
the initial Borrowing being converted.

 

(2)  For conversions only.

 

D-1

--------------------------------------------------------------------------------


 

For a Borrowing of Incremental Term Loans,

 

(A)       Amount of Initial Borrowing being converted(4):  $

 

(B)       Effective Date of resulting Borrowing (which shall be a Business Day):

 

(C)       Type of resulting Borrowing (ABR or Eurodollar)(5):

 

(D)       Interest Period (if a Eurodollar Borrowing):(6)

 

 

 

Very truly yours,

 

 

 

 

 

CRESTWOOD MIDSTREAM PARTNERS LP

 

 

 

By: CRESTWOOD MIDSTREAM GP LLC, its General Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(3)  For conversions and continuations of Eurodollar Borrowings.  If the
Borrower requests a Eurodollar Borrowing but does not specify an Interest
Period, then the Interest Period shall be deemed to be of one month’s duration.

 

(4)  For conversions only.  Please complete a separate form for each portion of
the initial Borrowing being converted.

 

(5)  For conversions only.

 

(6)  For conversions and continuations.  If the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Interest Period
shall be deemed to be of one month’s duration.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
COLLATERAL AGREEMENT

 

[SEE ATTACHED]

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF
SOLVENCY CERTIFICATE

 

I, the undersigned, the Chief Financial Officer of Crestwood Midstream GP LLC, a
Delaware limited liability company and the general partner (the “General
Partner”) of the Borrower (as defined below), in my capacity as an officer of
the General Partner and not in my individual capacity, DO HEREBY CERTIFY on
behalf of the Borrower that:

 

1.                                      This Certificate is furnished pursuant
to Section 4.02(f) of the Amended and Restated Credit Agreement (as in effect on
the date of this Certificate, the “Credit Agreement”), dated as of September 30,
2015, among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized
under the laws of Delaware (“Borrower”), the LENDERS party thereto from time to
time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent, CITIBANK, N.A., BANK OF
AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and
BARCLAYS BANK PLC, MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS and
SUNTRUST BANK, as Co-Documentation Agents. Terms defined in the Credit Agreement
are used herein with the same meanings.

 

2.                                      Immediately after giving effect to the
Transactions, (a) the fair value of the assets (for the avoidance of doubt,
calculated to include goodwill and other intangibles) of the Borrower and its
Restricted Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its Restricted Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the property of the Borrower and its Restricted
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liabilities of the Borrower and its Restricted
Subsidiaries on a consolidated basis, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower and its Restricted
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its Restricted
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

[Signature Page Follows]

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth above.

 

 

CRESTWOOD MIDSTREAM PARTNERS LP,

as Borrower

 

 

 

By: CRESTWOOD MIDSTREAM GP LLC, its General Partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF REVOLVING NOTE

 

$               

 

Dated:                , 2015

 

FOR VALUE RECEIVED, the undersigned, CRESTWOOD MIDSTREAM PARTNERS LP (the
“Borrower”), HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its
registered assigns for the account of its applicable lending office the
principal amount of the Revolving Facility Loans (as defined below) owing to the
Lender by the Borrower pursuant to the Amended and Restated Credit Agreement
dated as of September 30, 2015 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined),
among the Borrower, the LENDERS party thereto from time to time, WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent, Wells
Fargo, as Collateral Agent, CITIBANK, N.A., BANK OF AMERICA, N.A. and JPMORGAN
CHASE BANK, N.A., as Co-Syndication Agents and BARCLAYS BANK PLC, MORGAN STANLEY
SENIOR FUNDING, INC., RBC CAPITAL MARKETS and SUNTRUST BANK, as Co-Documentation
Agents.

 

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of each Revolving Facility Loan advanced to the
Borrower from the date of such Revolving Facility Loan until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

 

Both principal and interest are payable in U.S. dollars to Wells Fargo Bank,
National Association, as Administrative Agent, at 525 West W.T. Harris Blvd.,
Charlotte, North Carolina 28262, Attention: Securities Admin Services Analyst,
Fax: (704) 715-0017, in immediately available funds.  Each Revolving Facility
Loan advanced to the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
promissory note (the “Promissory Note”); provided, however, that the failure of
the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.

 

This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement.  The Credit Agreement, among other things, (i) provides for
the making of loans (the “Revolving Facility Loans”) by the Revolving Facility
Lenders to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding U.S. $1,500,000,000, the
indebtedness of the Borrower resulting from each such Revolving Facility Loan
being, on request of a Revolving Facility Lender, evidenced by such promissory
notes, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.  The obligations of the Borrower under this Promissory Note
and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.

 

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of

 

G-1-1

--------------------------------------------------------------------------------


 

or relating to this Promissory Note or the other Loan Documents, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  The Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address specified for the Loan Parties
in Section 9.01(a) of the Credit Agreement.  The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Promissory Note shall affect any right that
the Lender may otherwise have to bring any action or proceeding relating to this
Promissory Note or the other Loan Documents against the Borrower or any Loan
Party or their properties in the courts of any jurisdiction.

 

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County.  The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

G-1-2

--------------------------------------------------------------------------------


 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

 

 

CRESTWOOD MIDSTREAM PARTNERS LP,

as Borrower

 

 

 

 

 

By: CRESTWOOD MIDSTREAM GP LLC, its General Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

G-1-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Loans

 

Amount of
Principal Paid or
Prepaid

 

Unpaid Principal
Balance

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF INCREMENTAL TERM LOAN NOTE

 

$               

 

Dated:              , 2015

 

FOR VALUE RECEIVED, the undersigned, CRESTWOOD MIDSTREAM PARTNERS LP (the
“Borrower”), HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its
registered assigns for the account of its applicable lending office the
principal amount of the Incremental Term Loans (as defined below) owing to the
Lender by the Borrower pursuant to the Amended and Restated Credit Agreement
dated as of September 30, 2015 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined),
among the Borrower, the LENDERS party thereto from time to time, WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent, Wells
Fargo, as Collateral Agent, CITIBANK, N.A., BANK OF AMERICA, N.A. and JPMORGAN
CHASE BANK, N.A., as Co-Syndication Agents and BARCLAYS BANK PLC, MORGAN STANLEY
SENIOR FUNDING, INC., RBC CAPITAL MARKETS and SUNTRUST BANK, as Co-Documentation
Agents.  Terms defined in the Credit Agreement are used herein with the same
meanings.

 

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of the Incremental Term Loan advanced to the
Borrower from the date of such Incremental Term Loan, until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

 

Both principal and interest are payable in U.S. dollars to Wells Fargo Bank,
National Association, as Administrative Agent, at 525 West W.T. Harris Blvd.,
Charlotte, North Carolina 28262, Attention: Securities Admin Services Analyst,
Fax: (704) 715-0017, in immediately available funds.  The Incremental Term Loan
advanced to the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
promissory note (the “Promissory Note”); provided, however, that the failure of
the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.

 

This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement.  The Credit Agreement, among other things, (i) provides for
the making of loans (the “Incremental Term Loans”) by the Incremental Term
Lenders to or for the benefit of the Borrower from time to time, the
indebtedness of the Borrower resulting from each such Incremental Term Loan
being, on request of an Incremental Term Lender, evidenced by such promissory
notes, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.  The obligations of the Borrower under this Promissory Note
and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.

 

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting

 

G-2-1

--------------------------------------------------------------------------------


 

in New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Promissory Note or the other Loan
Documents, or for recognition or enforcement of any judgment, and hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court.  The Borrower further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Borrower at the address specified for
the Loan Parties in Section 9.01(a) of the Credit Agreement.  The Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Promissory Note shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Promissory Note or the other Loan Documents against
the Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

 

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County.  The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

G-2-2

--------------------------------------------------------------------------------


 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

 

 

CRESTWOOD MIDSTREAM PARTNERS LP,

as Borrower

 

 

 

 

 

By: CRESTWOOD MIDSTREAM GP LLC,

its General Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

G-2-3

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid or
Prepaid

 

Unpaid Principal
Balance

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1
FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2015 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, N (“Wells Fargo”), as Administrative Agent, Wells Fargo, as
Collateral Agent CITIBANK, N.A., BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK,
N.A., as Co-Syndication Agents and BARCLAYS BANK PLC, MORGAN STANLEY SENIOR
FUNDING, INC., RBC CAPITAL MARKETS and SUNTRUST BANK, as Co-Documentation
Agents. Terms defined in the Credit Agreement are used herein with the same
meanings.

 

[Insert name of institution] (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.17(e) of the Credit Agreement.  The Non-U.S.
Lender hereby represents and warrants that:

 

A.                          It is the sole record and beneficial owner of the
Loan (as well as any Notes evidencing such Loan) in respect of which it is
providing this certificate;

 

B.                          It is not a “bank” that entered into the Credit
Agreement in the “ordinary course of its trade or business” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

 

C.                          It is not a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code;

 

D.                          It is not a “controlled foreign corporation”
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code; and

 

E.                           The interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

H-1-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:            , 20   

 

H-1-2

--------------------------------------------------------------------------------


 

EXHIBIT H-2
FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2015 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, N (“Wells Fargo”), as Administrative Agent, Wells Fargo, as
Collateral Agent CITIBANK, N.A., BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK,
N.A., as Co-Syndication Agents and BARCLAYS BANK PLC, MORGAN STANLEY SENIOR
FUNDING, INC., RBC CAPITAL MARKETS and SUNTRUST BANK, as Co-Documentation
Agents. Terms defined in the Credit Agreement are used herein with the same
meanings.

 

[Insert name of institution] (the “Participant”) is providing this certificate
pursuant to Section 2.17(e) of the Credit Agreement.  The Participant hereby
represents and warrants that:

 

A.         It is the sole record and beneficial owner of the participation in
respect of which it is providing this certificate;

 

B.         It is not a “bank” that entered into the Credit Agreement in the
“ordinary course of its trade or business” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

 

C.         It is not a “10-percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code;

 

D.         It is not a “controlled foreign corporation” receiving interest from
a related person within the meaning of Section 881(c)(3)(C) of the Code; and

 

E.         The interest payments in question are not effectively connected with
the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

H-2-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:          , 20

 

H-2-2

--------------------------------------------------------------------------------


 

EXHIBIT H-3
FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2015 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, N (“Wells Fargo”), as Administrative Agent, Wells Fargo, as
Collateral Agent CITIBANK, N.A., BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK,
N.A., as Co-Syndication Agents and BARCLAYS BANK PLC, MORGAN STANLEY SENIOR
FUNDING, INC., RBC CAPITAL MARKETS and SUNTRUST BANK, as Co-Documentation
Agents. Terms defined in the Credit Agreement are used herein with the same
meanings.

 

[Insert name of institution] (the “Participant”) is providing this certificate
pursuant to Section 2.17(e) of the Credit Agreement.  The Participant hereby
represents and warrants that:

 

A.         It is the sole record owner of the participation in respect of which
it is providing this certificate;

 

B.         It’s direct or indirect partners/members are the sole beneficial
owners of such participation;

 

C.         With respect to such participation, neither the undersigned nor any
of its direct or indirect partners/members is a “bank” that entered into the
Credit Agreement in the “ordinary course of its trade or business” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”);

 

D.         None of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code;

 

E.         None of its direct or indirect partners/members is a “controlled
foreign corporation” receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code; and

 

F.         The interest payments in question are not effectively connected with
the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with an Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue
Service Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

H-3-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:          , 20

 

H-3-2

--------------------------------------------------------------------------------


 

EXHIBIT H-4
FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
September 30, 2015 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, N (“Wells Fargo”), as Administrative Agent, Wells Fargo, as
Collateral Agent CITIBANK, N.A., BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK,
N.A., as Co-Syndication Agents and BARCLAYS BANK PLC, MORGAN STANLEY SENIOR
FUNDING, INC., RBC CAPITAL MARKETS and SUNTRUST BANK, as Co-Documentation
Agents. Terms defined in the Credit Agreement are used herein with the same
meanings.

 

[Insert name of institution] (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.17(e) of the Credit Agreement.  The Non-U.S.
Lender hereby represents and warrants that:

 

A.         It is the sole record owner of the Loan (as well as any Notes
evidencing such Loan) in respect of which it is providing this certificate;

 

B.            Its direct or indirect partners/members are the sole beneficial
owners of such Loan (as well as any Notes evidencing such Loan);

 

B.         Neither the undersigned nor any of its direct or indirect
partners/members is a “bank” that entered into the Credit Agreement in the
“ordinary course of its trade or business” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

 

C.         None of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code;

 

D.         None of its direct or indirect partners/members is a “controlled
foreign corporation” receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code; and

 

E.         The interest payments in question are not effectively connected with
the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with an
Internal Revenue Service Form 8-IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

H-4-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:          , 20

 

H-4-2

--------------------------------------------------------------------------------


 

EXHIBIT I
FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

CRESTWOOD MIDSTREAM PARTNERS LP

 

SENIOR SECURED REVOLVING CREDIT FACILITY

 

ADMINISTRATIVE DETAILS FORM

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

 

 

Signature Block Information:

 

 

      o Signing Credit Agreement:

 

o

 

Yes

o

 

No

 

 

 

 

 

 

 

 

      o Coming in via Assignment:

 

o

 

Yes

o

 

No

 

Type of Lender:

 

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle or Other, please specify)

 

Taxpayer ID Number:

 

 

 

 

 

MEI Number:

 

 

 

 

 

Foreign Entity:

 

Yes o     No o

 

If yes, please complete and return appropriate FOREIGN IRS Form (usually
Form W-8BEN or W-ECI) as well as provide SWIFT Code for Patriot Act
certification purposes and fill out the 2 below fields:

 

SWIFT

 

Country of Origin

 

FOR INTERNAL PURPOSES ONLY  (FOREIGN INSTITUTIONS)

 

Patriot Act Certification Effective Date:

 

 

 

 

 

Patriot Act Certification Expiration Date:

 

 

 

I-1

--------------------------------------------------------------------------------


 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

 

 

o Primary Credit Contact

 

Secondary Credit Contact

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

o Primary Operations Contact

 

Secondary Operations Contact

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

o Primary L/C Contact

 

Secondary L/C Contact

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

o Electronic Distribution

 

Contact

 

Information

 

 

 

 

 

 

 

Name:

 

 

 

Address cont’d:

 

 

Title:

 

 

 

Telephone:

 

 

Address:

 

 

 

E-Mail Address:

 

 

 

I-2

--------------------------------------------------------------------------------


 

Lender’s Domestic Wire Instructions

Bank Name:

City and State:

ABA/Routing No.:

Account Name:

Account No.:

FFC Account Name:

FFC Account No.:

Attention:

Reference:

 

Lender’s Foreign Wire Instructions (please include wiring instructions for EACH
currency as applicable)

Bank Name:

ABA/Routing No.:

Account Name:

Account No.:

FFC Account Name:

FFC Account No.:

Attention:

Reference:

SWIFT:

Country of Origin:

 

                                    , hereby authorizes Wells Fargo Bank to rely
on the payment instructions contained in this Administrative Details Form.

 

By:

 

 

 

 

 

Its:

 

 

 

I-3

--------------------------------------------------------------------------------


 

TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).

 

Tax Documents

 

U.S. DOMESTIC INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

o            Attach Form W-9 for current Tax Year

 

o            Confirm Tax ID Number:

 

FOREIGN INSTITUTIONS:

 

I. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

 

a.) Form W8BEN (Certificate of Foreign Status of Beneficial Owner),

 

b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),

 

c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.

 

o            Attach Form W-8 for current Tax Year

 

o            Confirm Tax ID Number:

 

II. Flow-Through Entities:

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.

 

o            Attach Form W-8 for current Tax Year

 

o            Confirm Tax ID Number:

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

I-4

--------------------------------------------------------------------------------